Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 1 of 217 PagelD #: 823

EXHIBIT 1.M

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 2 of 217 PagelD #: 824

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 3 of 217 PagelD #: 825

 

LOAN NUMBER LOAN NAME ACCT, NUMBER NOTE DATE INITIALS
7: BELLWOOD CORPORATION 06/30/2020

NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$51,926,305.51 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER:
Bellwood Corporation, a West Virginia corporation
302 S. Jefferson Street
Suite 600
Roanoke, VA 24011
Telephone:(540}759-4802

 

CONFESSION OF JUDGMENT. [| appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT

PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
| JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1, DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "i," “me,” and "my” refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note(s):
Note [INNB972 dated April 30, 2018 with an original principal balance of $53,115,794.12 (the “Prior Note”).

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $51,926,305.51, plus interest from the date of this Note on the unpaid Principal balance untit this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $226,934.52, which late charges shall be due and payable in full when this Note matures or
this obligation is accelerated plus {c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(Interest Rate).
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 4 of 217 PagelD #: 826

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, untit paid in full. ,

B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that f will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: monthly payments in the amount of $336,855.30 each commencing on September 1, 2020 and
continuing on the first day of each month thereafter to and including October 1, 2022, an which date all unpaid Principal, accrued interest, late charges
and alt other fees and charges (including without limitation all accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior
Note) shall be due and payable in full without further notice or demand; provided that you may adjust the amount of the monthly payment on January 1
of each calendar year commencing on January 1, 2021 to the amount necessary to amortize the then outstanding Principal balance of this Note plus
interest that will accrue over a period equal to 240 months, minus the number of months that have elapsed since May 1, 2018. | further acknowledge
and agree that (1) you may apply each payment to Principal, interest, late charges and other costs and fees as you determine in your sole discretion and
(2) alt unpaid Principal, accrued interest, late charges and all other fees, charges and expenses shall be due and payable in full without further notice or
demand on October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment f also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. i may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full. :

8. LOAN PURPOSE. The purpose af this Loan is to renew ican, 971.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, I] (Guarantor) and CATHY L. JUSTICE (Guarantor) to you, guarantees
the payment and performance of my debts as described in the Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C, Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, Management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

l. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. in addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of set-off.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 5 of 217 PagelD #: 827

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for coltection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note” means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts t could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off. .

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. in addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | make tc you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which I operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

B, Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which fama party or to which | am or any of my Property is subject.

C, Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal! place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, ! do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. if any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will stilt
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 6 of 217 PagelD #: 828

be enforceable. No present or future agreement securing any other debt i owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19, INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21, CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

 
  
  

nia West Virginia corpo!

ae ae a >
By: (A Zoccene~olo aves _ [Seal]
lapfes Drfostice, Ul, President 9 7 ><

 

Borrower’s organizational identification number:

Place of Chief Executive Office:

ACKNOWLED: NT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF COUNTY {OR CITY) OF 5S.

This instrument was acknowledged before me this {Sth day of __ 2020 by JAMES C. JUSTICE, Ill, President of
Bellwood Corporation, a West Virginia Carporation, on behalf of the corporation. He [check ohe] is personally known to me or [7] has produced

as identification

(Notary Public}

 

 

r
My commission expires: §/3/ 20 af :

Notary Registration Number’ 7S COFLG

    

 

LESLIE ANN WELLS |
NOTARY PUBLIC
Commonwealth of Virginia
j

Registration No. 7560729
My Commission Expires May 31.209/ |

a EEE

ne

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 7 of 217 PagelD #: 829

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 8 of 217 PagelD #: 830

CARTER BANK & TRUST

LOAN AGREEMENT

97
Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 30" day of June, 2020. by and between Carter Bank & Trust, a Virginia banking
corporation (“Bank”). and:

Bellwood Corporation, a West Virginia corporation (“Borrower"), having its chief executive office at 302 $ Jefferson St . Suite 609,
Roanoke, VA 24011: and

James C Justice, Hand Cathy L Justice (individually “Guarantor” and collectively the “Guarantors”)

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower’s
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan”)-

Term Loan (the “Term Loan”) in the principal amount of $5 1,926,305 51 for the purpose of restructuring existing loan no

971 Bank which shall be evidenced by Borrower’s Promissory Note dated of even date herewith (the “Note™) due and
payable as set forth therein with a maturity date of October 1, 2022, and shall bear interest at the rate set forth in such Note, the terms
of which are incorporated herein by reference. The Term Loan shall be secured by a first and prior fien and security interest in the
Borrower’s, James C Justice Companies, Inc ’s, Justice Low Seam Mining, Inc ’s and Tams Management, Inc 's (such legal entities
together with Borrower, individually and collectively “Debtors”) real property and improvements and personal property, whether now
owned or hereafter acquired, pursuant to the terms of the applicable security instruments listed below

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursemunt of loan proceeds until all of the fellowig conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion

USA Patriot Act Verification Information: Information or documentation, including but not limited to the jeeal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower suftictent for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrewer shall notify Bank promptly of any change in such
information

Note: The Note duly executed by the Borrower

Deed(s)s of Trust: Deed(s) of Trust on the real property of Debtors (such Deeds of Trust, individually and collectively, the
“Mortgage” and such real property collectively the “Mortgaged Property”).

Assignment of Leases and Rents: Assignment(s) of Leases and Rents in which each of the Debtors shall assign to Bank all existing
and theteatler arising leases on the Mortgaged Property and the rents and profits thensfram (individually and collectively, the
“Assignment of Leases and Rents”).

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note and insuring a first lien priority of the Mortgage and which shall not contain any title
exceptions or policy exclusions not approved by Bank and Bank’s counsel

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of the Debtor's or other owner
has good and marketable fee simple title to the Mortgaged Property and that the Mortgage(s) constitutes a first priority lien
thereon without exceptions, except as are acceptable to Bank and Bank’s counsel

Survey: A certified copy of'a recent survey af the Mortgaved Property prepared by a registered land survevor or a civil engineer

Flood Hazard Certificatian: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Praperty is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973

Environmental Audit Report: A favorable Phase [ unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances. or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws, The Bank shall be fully
authorized to discuss all aspects of the audit with the engineering firm

Security Agreement(s}; Secutity Agreement (“Security Agreement") in whieh the Debtors shall grant to Bank a first prionty seeurtty
interest in all of the personal property of such legal entities CIP Bank hus or will havea security interest m any collateral which is
inferior to the security interest of another creditar, Borrower must fully disclose to Bank any and all prior security intersts, and
Bank must specifically approve in writing any such security interest which will continue during the term of the Loan).

Financing Statements: Copies of UCC Financing Statements duly filed in Debtors’ or other owner's Slate of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests
granted in the Security Agreement, and certified copies of Information Requests identifying all previous financing statements on
record for Borrower or other Debtor, as appropriate from all jurisdictions mdicating that no security interest has previously been
granted in any of the collateral described in the Security Agreement, unless prior approval has been given by Bank

UCC and Federal Tax Lien Searches: Uniform Commercial Code and Federal Tax Lien searches naming Debtors as debtor and
performed at the Secretary of State of the state/commonwealth of Borrower's incorporation,

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer or manager
containing resolutions duly adopted by the Board of Directors, Managers or Members of Debtors authorizing the execution,
delivery, and performance of the Loan Documents on or in a form provided by or acceptable to Bank

Articles of Incorporation and Articles of Organization: A copy of the Articles of Incorporation, Articles of Organization and all
other charter documents of Debtors, all filed with and certified by the Secretary of State of the state/commonwealth of Debtors’
Incorporation,

By-Laws and Operating Agreements: A copy of the By-Laws or Operating Agreements of Debtors certified by the Secretary,
manager or member of Debtors as to their completeness and accuracy

Certificate of Incumbeney: A certiticate of the Secretary, Manager or Member of Debtors certifying the names and true signatures
of the officers or managers of Debtors authorized to sign the Loan Documents.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 9 of 217 PagelD #: 831

CARTER BANK & TRUST

LOAN AGREEMENT

Certificate of Existence: A certitication of the Secrelary of State (or other government authority) of the state/commonwealth of
Debtor's incorporation et organization as to the existence or good standing of Debtors and its charter ducuments on File

Opinion of Counsel: An opinion of counsel for Debtors and Guaranters sausfactory to Bank and Bank's vounsel

Guaranties: Guarany Agreements duly executed by each Guarantor

Appraisal(s): Two (2) copies of an appraisal ordered by the Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein The appraisals must be addressed to Bank and must confarm ta the Uniform
Standards of Professional Appraisal Practice (*USPAP”) adopted by the Appraisal Standards Board of the Appraisal Foundation
Any deviation fram the USPAP must be explained in the appraisals The appraisers must be licensed and/or certified if required
by applicable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals opinions, or documents as Bank may reasonably request

Section 2 Representations and Warranties

Borrower represents and warrants to Bank that
20! Financial Statements. The balance sheet of Debtors, and the related Statements of Income and Retained Eamings of
Debtors, the accompanying footnotes together with the accountant’s opinion thereon, and all other financial information
previously furnished to Bank, accurately, completely and fairly reflect the financial condition of Debtors as of the dates thereof,
including all contingent liabilities of every type, and the financial condition of Debtors as stated therein has not changed
materially and adversely since the date thereof
202 Name, Capacity and Standing. Debtors’ exact legal name is correctly stated in the initial paragraph of the Agreement Hf
Debtors and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited lability partnership,
or linnted lability company, it is duly organized and validly existing ander the laws of its respective state of Incorporation oF
organization; that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature
of their business shall require such qualification. and are each duly authorized by their board of directors, general partners or
memiber/manager(s), respectively, to enter into and perform the obli gations under the Loan Documents
2.03. No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Debtors, by any and all pledgors (whether Debtors or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledger”)) or by Guarantors thereunder will not violate any provision, as applicable, of
tts articles of incorporation, by-laws, articles af organization, operating agreement, agreement ef partnership, Himited partnership
or limited lability partnership, or, of any law, other agreement, indenture, note, ar other instrument binding upon Debtors, any
Pledgor or any Guarantor, or give cause for the acceleration of any of tle respective obligations of Deblors or way Guarantor
204 Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action All authority from and approval by any federal,
state, or focal governmental body, cammission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has bevn obtained
203 Asset Ownership. Debtors and each Pledgor have good and marketable title to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of mortgages,
deeds of insst, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or otherwise in writing
206. Discharge of Liens and Taxes. Debtors and its subsidiaries, if any, and Guarantors have filed, paid, and/or discharged all
taxes or other claims which may becume a lien on any of their respective properties or assets, excepting to the extent that such
items are being appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the
payment thereof is being maintained
207 Regulations U and X. None of the Loan Proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System
208 ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained by Debtors or by any subsidiary of Debtors or any corporate Guarantor mects, as of the date hereof, the
minimum funding standards of Section 302 of ERESA, all applicable requirements of ERISA and of the Internal Revenue Code of
1986, as amended, are no “Renartable Event” nor “Prohibited Transaction” (as defined by ERISA) has occurred with respect to
any such plan
2.09 Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Debtors, its subsidiaries, if any. any Guarantor, or any Pledgor, or affect the
ability of Debtors or any Guarantor or any Pledgor to perform its obligations under the Loan Documents
2.10. Other Agreements. The representations and warranties made by Debtors and Guarantors to Bank in the other Loan
Documents are true and correct in all respects on the date hereof
211 Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Debtors and Guarantors respectively, and are enforceable in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moraterium, or similar laws affecting creditors’ rights generally.
2.12. Commercial Purpose. The Loan is not a “consumer transaction”, as defined in the Virginia Uniform Commercial Code,
and none of the Collateral was or will be purchased or held primarily for personal, family or houschold purposes
2.13. Foreign Assets Control Regulations It is not in vielation of (i) the Trading with the Enemy Act (50 USC. App Scc. I et
Seq), as arttended, (i1) any of the forcign assets contro! regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (ili) the U.S. Patriot Act, and further that it (a)
is not subject to sanctions administered by OFAC or the US. Department of State or (b) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions
214 Survival of Representations and Warranties. Debtors agree that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Debtors and Guarantors in this Agreement or in any certificate or other
instrument delivered by Debtors or Guarantors to Bank under this Agreement or the other Loan Documents Debtors and
Guaruntors further agree that regardless of any investigation made by Bank, aff such representations, warranties und cevenants
will survive the making of each advance under the Loan and dehvery to Bank of the Loan Documents, shall be continuing in
nature, shall be deemed made and reaffirmed by Debtors and Guarantors at the time each advance is made. and shall remam in

~N
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 10 of 217 PagelD #: 832

CARTER BANK & TRUST

LOAN AGREEMENT

full force and effect until such time as Debtors’ indebtedness shall be paid in full, or until this Agreement shall be terminated in
the manner provided herem, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of alf
obligations owed under the Loan Documents, Borrower shall:
301 Maintain Existence and Current Legal Form of Business, (a) Maintain and cause each Debtor to maintain its existence
and good standing in the state of its incorporation or organization, (b) maintain and cause each Debtor to maintain its current legal
form of business indicated above, und. (c), as applicable, qualify and remain qualified and cause each Debtor to qualify and
remain qualified as a foreiyn corporatian, general partnership, limited partnership, limited liabilin, partnership or [muted liability
company in each jurisdiction in which such qualification is required
3.02 Maintain Reeerds. Keep and cause each Debtor to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting all financial transactions of Debtors, {f Debtors
now or hervalier mamtain any busmess records in the possession of @ third party, at the request of Bank, Borrower shall pouly
and cause each Debtor t6 notify such third party to permit Bank free access to such records at all reasonable times and to provide
Bank sith copies of any records it mav request, all at Debtors expense
303 Maintain Properties. Maintain, keep, and preserve, and cause each Debtor to maintain, keep and preserve, all of its
properties (tangible and intangible) including the Collateral necessary of useful in the conduct of ifs business in good working
order and condition, ordinary wear and tear excepted
304 Conduct of Business. Continue to engage and cause each Debtor to engage in an efficient, prudent, and economical
manner in a business of the same general type as now conducted
3.05. Pay Debt: Debtors shall pay and discharge and cause each Debtor te pay and discharge when due all of its indebtedness
and obligations imposed upon Debtors or its properties. income or profits, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Debtors’ praperties, income, or profits; shall furnish evidence of payment to Bank upon request, and
shall authorize the appropriate gavernment official to deliver information regarding any such indebtedness or obligation upon
request of Bank
306 Environmental Studies: Debtors shall promptly conduct and complete, at Debtors’ expense, all environmental! studies,
inspections and tests as may be requested by Bank or any govemmmental authority relative to any toxic or hazardous substance at
or affecting any property or any facility owned, leased or used by Debtors
307 Maintain Insurance. Maintain and cause each Debtor to maintain fire and other risk insurance, public liability insurance,
and such other insurance as Bank may require with tespect to Debtors’ properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank Debtors, upon request of Bank, will deliver te Bank trom time to
time the policies or certificates of insurance in form satisfactory to Bank, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice to Bank. Easel: insurance palicy also shall include an
endorsement (NY long form) providing that coverage mm favor of Bank will not be impaired in any way by any acl, omission or
default of Debtors or any other person in connection with all policies covering the Collateral, Debtors shall provide Bank with
such Bank’s less payable or other endursements as Bank may require, and shall furnish to Bank upon request, reports on each
existing insurance policy showing such information as Bank may reasonably request. including without limitation the following:
(1) the name of the insurer, (2) the risks insured: (3) the amount of the policy; (4) the properties and asscis insured, (5) the
current property valucs on the basis of which insurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy In addition, upon request of Bank (however not more often than annually), Bank may require
that an independent appraiser satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Debtors. Should any or all of the Collateral become uninsured for any
reason, Debtors shall have ten (10) days afier receipt of notice from Bank to obtain replacement insurance on the Colfsteral
satisfactory to Bank and, should Debtors fail to obtain such insurance, Bank may purchase insurance covering the Collateral. the
cost of which shall be paid by Debtors on demand.
3.08 Comply With Laws. Comply and cause each Debtor to comply in all respects with all applicable laws, rules, regulations,
ordinances and orders applicable to Debtors’ business, Operations and praperties including without limitation, the Americans with
Disabilities Act, paving before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon
its income, profits or property, and all Environmental Laws Without limiting the generality of the foregoing, Debtors shall
comply with ail environmental laws, regulations, and ordinances and with such additional requirements as the Bank may tmpose
regarding environmental activity or environmental laws, rules or regulations
3.09. Right of Inspection. Permit and cause each Debtor to permit the officers and authorized agents of Bank, ai any reasonable
time or times in Bank’s sole diseretion, te visit the praparties of Debtors, to conduct on-site audits of Debtors’ financial records,
accounts, inventory and procedures, to have access to Debtors’ books and records and to make copies thereof, and to discuss such
matters with any officers, directors, managers, members or partners, Himited or general, of Debtors, and with Debtors’
independent accountant as Bank deems necessary and proper Debtors shall pay to Bank all collateral audit fees and servicing
fees associated with each collateral audit or inspection and with servicing the Loan
3.10 Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Debtors” Internally
prepared balance sheet and income statement for the period ended, prepared in aceordance with geacrally accepted
accounting principles, applicd on a consistent basis, and certified as correct to the best knowledge and belief by the
Debtors” chief financial officer or other officer or person acceptable to the Bank
Aungal Reports: Annually, within one hundred eighty (180) days of the end of each fisesl year, the Debtors” audited
balance sheet and income statement for the year ended, prepared in accordance with gencimlly accepted accounting
principles, applied on a consistent basis.
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, copies of each contract that
creates or will create an account, and accounts receivable aging and payable reports, inventory valuation reports, and such
other and further reports as Bank shail require, each in a form satisfactory to Bank and with such frequency as Bank shall
require
Tax Returns: State and Federal tax returns for the Debtors when each such return is filed, and such additional information
and statements (including, without limitation, lists of assets and liabilities, aging of receivables and payables, inventory
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 11 of 217 PagelD #: 833

CARTER BANK & TRUST

LOAN AGREEMENT

schedules. budgets. forecasts, and other reports with respect to the Debtors’ financial condition and business Operations) as
the Bank may request from time to time
Officer Compliance Certificate: An Officer's Compliance Certificate ("OCC") with respect to Debtors’ compliance with
the Affirmative and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement The OCC will be in form
acceptable to Bank, properly executed by an authorized officer or manager of Debtors, including calculations to support all
Financial Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or Event
of Default under such covenants The OCC is due within the same number of days required for the delivery of Financial
Statements for each fiscal quarter's end and for the fiscal year end. The OCC furnished by Debtors for the fiscal year end
shail include a reconciliation of all adjustments, if any, by Debtors to the fourth quarter's certification
Notice of Litigation: Promptly after the receipt by Debtors, or by any Guarantor of which Debtors have knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of anv type which, if
determined adversely, could have a material adverse effect on the financial condition, Properties, business prospects or
operations of Debtors or any Guarantor, as applicable
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
default under this Agreement or anv other Loan Documents
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name.
address, tax identification number, driver’s license, and date of birth (if Debtors are an individual) of Debtors sufficient for
Bank to verify the identity of Debtors in accordance with the USA Patriot Act Debtors shall notify Bank promptly of any
change in such information
Other Information: Such other information as Bank may from time to time request
311. Appraisal(s). [f required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan
3.12 Affirmative Covenants from other Loan Documents Al! affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein
313 Management. Maintain executive and management personne! with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall.
401 Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell, transtec or
otherwise dispose of any of more than 10% of his/her personal Liquid Assets ofany kind “Liquid Assets” shall mean ail publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, US
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation to Bank
402. Comply With Laws. Comply in ali respects with all applicable laws, tules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmenta!
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
laws
403 Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shal! submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year The Bank shall provide such form at least (30) day's in advance of any
required submission.
Notice of Litigation: Promptly after the receipt by any Guarantor, or by Borrower of which any Guarantor has knowledge,
notice of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, business prospects or operations of
any Guarantor or Debtors, as appropriate.
404 Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited fiability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor.
4.05 Tax Returns: As soon as available each year, furnish complete coptes of all federal and state tax returns (including all
Schedules thereto) filed by each Guarantor.
4.06. Other Information: Furnish such other information as Bank may from time to time request.
4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that: (i) if Guarantor is a corporation,
partnership, limited partnership, limited Jiability partnership, limited liability limited partnershtp, or limited liability company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shal! require
such qualification, and are cach duly authorized by their board of directors, general partners or member/manager(s), respectively,
to enter into and perform the obligations under its Guaranty Agreement, (ii) all financial statements and related information
furnished to Bank in connection with the Loan are true, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof. and no material adverse change in its financial condition has
oceutted since the date thereof; (iii) it has full kaowledge of the financial condition and business operations of Debtors; (iv) there
is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially impair its
ability to honor and pay its obligations under its Guaranty Agreement; and (v) it is not in violation of (1) the Trading with the
Enemy Act (50 U.S.C. App. Sec. I et seq), as ameruled, (2) any of the foreign assets control regulations issued by OFAC and any
executive order related thereto, or (3) the US. Patriot Act, and further that it (a) is not subject to sanctions administered by OFAC
or the US. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated with, any
person subject to such sanctions.

Section 5 Financial Covenants: N/A
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 12 of 217 PagelD #: 834

CARTER BANK & TRUST
LOAN AGREEMENT

Section 6 Negative Covenants

Borrower covenants and agrees and shall from the date hereof and until payment im full of all indebtedness and performance of all
obligations under the Loan Documents, Debtors shall not, without che prior written consent of Bank:

601 Liens. Create, incur, assume. or suffer to exist any lien or security interest upon or in Collateral, any of Debtors” other
properties. or the properties of any Pledgor securing payment of the Loan. whether now owned or hereafter acquired, except
Permitted Liens
6.02, Debt. Incur, assume, or sutfer to exist any debt, except.

(a) Debt to Bank:

(b) Debt outstanding on the date hereof and shown on the most recent financial Statements submitted to Bank;

(c) Accounts payable to trade creditors incurred in the ordinary course of business: and

(d) Debt secured by purchase money security interests only in the property or assets acquired.
603 Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A
604 Change of Legal Form of Business; Purchase of Assets. Change Debtors’ name or the legal form of Debtors’ business
as shown above, whether by merger, consolidation, conversion or otherwise, and Debtors shall not purchase all or substantially ali
of the assets or business of any Person, or enter into any partnership with a third party
605 Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

{b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Debtors

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or othenvise acquire any of Debtors’ capital stock or other ownership
interests, now or hereafter outstanding
607. Salaries. Salaries and any other cash compensation to owners/oftficers/partners/managers shall be limited as follows. N/A
608 Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609 Leans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates
610. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business
6.11. Investments: Loan, invest in or advance money or assets, or purchase, create or acquire any interest in any other
enterprise or entity
6.12, Sale of Accounts: Sell with recourse any of Debtors’ accounts, except to Bank
613. Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
Stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Debtors as of the date of this Agreement
614 Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herein
613 Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(mcluding the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Debtors and (ii) on terms that
are no less favorable to Debtors than those what would have been obtained in a comparable arm’s-length transaction by Debtors
with a person that is notan Affiliate. For purposes of this section, “Affiliate” shall mean Debtors, any relative of Debtors, of any
Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the common control of,
Debtors, any Guarantor, Debtors’ parent or subsidiary, or Guarantor’s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01. Investigation. Borrower hereby certifies that it have exercised due diligence to ascertain whether their real property,
including without limitation the Mortgaged Property. is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”) Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property or any of Debtors’ real property, nor have any
such materials been released on or stored on or improperly disposed of on its real property during its ownership, occupancy or
operation thereof except in strict compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, tt shall not and shall cause each Debtor not to knowingly permit
any release, storage or contamination of its properties as long as any indebtedness or obligations to Bank under the Loan
Documents remains unpaid or unfulfilled In addition, Debtors do not have or use any underground storage tanks on any of its
real property, including the Mortgaged Property, which are not registered with the appropriate Federal and/or State agencies and
which are not properly equipped and maintained in accordance with all Environmental Laws. If requested by Bank, Debtors shall
provide and shall cause each Debtor to provide Bank with all necessary and reasonable assistance required for purposes of
determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to the Mortgaged
Property, to Debters’ employees having knowledge of, and to its files and records within Debtors’ control relating to the
existence, storage, or release of Hazardous Substances on the Mortgaged Property

7.02. Compliance. Borrower agrees to comply and shall cause each Debtor to comply with all applicable Environmental Laws,
including, without limitation, all those retating to Hazardous Substances Borrower further agrees and shall cause each Debtor to
provide Bank, and all appropriate Federal and State authorities, with immediate notice in writing of any release of Hazardous
Substances on the Mortgaged Property and to pursue diligently to completion al! appropriate and/or required remedial action in
the event of such rclease In addition, Borrower and shall cause each Debtor to provide Bank within fifteen (15) days after receipt
thereof, a complete copy of any notice, summons, len, citation, letter or other communication from any govemmental agency
concerning any action or omission of Debtors in connection with any environmental activity or issue.

Us
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 13 of 217 PagelD #: 835

CARTER BANK & TRUST

LOAN AGREEMENT

703 Remedial Action; Indemnity: Bank shall have the mght but not the obligation. to undertake all or ans part of such
remedial action in the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Mortgage or other security instruments Borrower agrees to indemnity and
hold Bank harmless trom any and all Joss or liability arising out of any violation of the representations, covenants, and obligations
contained in this Section 7. or resulting from the reearding of the Mortgage or uther securtly instruments In addition, Bank shall
have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and vivlations of
Environmental Laws

Section 8 Events of Default
The following shall be “Events of Default” by Debtors or any Guarantor:

801. Should Borrower fail to make payment of any installment of principal or interest on the Note when due

802 Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made.

803 Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made

804 Should Debtors or any Guarantor default in the payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect Debtors” or any Guarantor’s property or ability Io perform their respective obligations under this Agreement or the other
Loan Documents.

8.05 Should Debtors, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the Loan
Documents to which it is a party

8.06 Should a custodian be appointed for or take possession of any or all of the assets of Debtors or any Guarantor; should
Debtors or any Guarantor either voluntarily or involuntarily become subject to any insolvency procecding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve Debtors or any Guarantor, any proceeding to have a
receiver appointed, or should Debtors or any Guarantor make an assignment for the benefit of creditors; or should there be an
attachment, execution, or other judicial seizure of all or any portion of Debtors’ or any Guarantor’s assets, including an action or
proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure is not discharged within 30 days

807. Should tinal judgment tor the payment of money be rendered against Debtors ar any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively staved.
808 Upon the death of, or termination of existence of, or dissolution of, Debtors, any Pledgor or any Guarantor

809 Should Bank determine that Debtors or any Guarantor has suffered a material adverse change in its financial condition or
its business operations

810 Should any tien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan

811 Sheuld Debtors commit a default under any Hedge Agreement, as defined in Section 10.01.

8.12. Should Debtors assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid or
unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable

8.13. Should Debtors, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Debtors or any Guarantor be indicted for a felony offense under state or federal law, including without limitation any violation of
any anti-money laundering, bribery, OFAC or bank fraud, or should Debtors or any Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Debtors or any Guarantor who has been indicted or convicted of any such
felony offense

814 Should any Debtor fai! to cooperate fully and promptly with Bank in promptly providing data and access to Bank, its
appraisers and other professionals to allow a survey, appraisal and evaluation of the Mortgaged Property, any of the Collateral or
any of Bank’s other coal-related collateral

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at ils option, take any or all of the following actions, at the same or at different times-
9.01. Declare the outstanding balanve of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue inturest at the default rate as provided herein
until paid in full;
9.02 Require Debtors or any Guarantor to pledge additional collateral to Bank from Debtors’ or such Guarantor’s assets and
properties fo secure the Loan, the acceptability and sufficiency of such collateral te be determined in Bank’s sole discretion;
9.03. Tabs immediate possession of and/or foreclose upon any or all Coltateral which may be eranied to Bank as security for the
indebtedness and obligations of Debtors or any Guarantor under the Loan Documents:
904. Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code:
9.05. Any obligation of Bank to advance tunds to Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing,
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 14 of 217 PagelD #: 836

CARTER BANK & TRUST

LOAN AGREEMENT
Section 10 Miscellaneous Provisions

1001 Definitions.

“Collateral” shall mean all property and assets granted as collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future. and whether granted in the form of a security interest,
mortgage. security deed. deed of trust, assignment, pledge, crop pledge. chattel mortgage. chattel trust, factor’s lien, equipment
tnust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever. whether created by law, contract, or otherwise

“Environmental Laws” shail mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property. including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC
Sections 9601 et seq), the Resource Conservation and Recovery Act (42 USC. Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 U S C. Sections 1251] et seq ), the Clean Air Act (42 U S.C. Section 7401 et seq ), the Toxic Substances
Control Act (15 USC Section 2601 et seq), and all applicable environmental Jaws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the
Assignment(s) of Leases and Rents, the Security Agreemeni(s), all UCC Financing Statements, the Guaranty Agreements, the
Subordination Agreements, and all other documents, certificates. and instruments executed ia connection therewith, and all
renewals, extensions, modifications, substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) liens and security interests securing any indebtedness awed by Debtors to Bank: (2) liens
tor taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriatc reserves
are maintained; (3) liens of materialmen, mechanics, warchousemen. or carriers, or other like liens arising in the ordinary course
of business and sccurmg oblizations whic are not yet delinquent, (4) purchase money fiens or purchase money secucity interests
upon of in any property acquired of held by Debtors in the ordmary course of business to secure indebtedness outstanding on the
date of this Agreement or permitted to be incurred under Section 6 02, (3) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by Bank in writmg; and (6) those liens and security interests which in the
aggregate constitute an immaterial and instgniticant monetary amount with respect to the net value of Debtors’ assets

“Person” shall mean an individual, partnership. corporation, trust, unincorporated organization, limited liability company,
lirnited lrability partneeship, association, joint venture, or a government agency or political subdivision thereof.

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented trom time to time.

1002 Non-impairment. If anv one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaured thereby and shall otherwise remain in full force and effect

10.03 Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind Borrower's and each Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns Borrower and the Guarantors hereby
irrevocably agree that any legal actin or proceeding arising out of or relating to this Agreement or any of the Loan Documents
shall be instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court
for the Western District of Virginia, assuming such latter court has jurisdiction Borrower and the Guarantors hereby consent to
the junsdiction of such courts and waive any objection relating to the basis for personal or in rem Jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings,

1004 Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s tight otherwise to demand strict compliance with that provision or
any other provision of this Agreement No priat waiver by Bank, nor any course of dealing between Bank and Debtors, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Debtors” or any Guarantor’s
obligations as to any future transaction Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank

10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Debtors and Bank.

1006 Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest Tate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any trac adjust Borrower's fixed Payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon

10 07 Stamps and Other Fees, Debtors shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Bocuments or restructure of the Loan, any material damage to or condemnation of’ the Mortgaged
Property, or in connection with any foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note following demand and shall be secured by the security documents executed by
Debtors or any Pledgor

10.08 Attorneys’ Fees. [n the event Debtors, any Guarantor or any Pledgor shal! default in any: of its obligations hereunder and
Bank finds it necessary to employ an attorney to assist in the enforcement or collection of the indebtedness of Debtors to Bank, to
enforce the terms and provisions of the Loan Documents, to modify the Loan Documents, or in the event Bank voluntarily or
otherwise should become a party t any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and severally, agree 10 pay all reasonable attorneys’ fees and costs incured by Bank and all
related costs of collection or enforcemem. that may be incurred by Bank. Borrower and Guarantor shall be fable ter such
attorneys’ fees and costs whether or not any suit or proceeding is actually commenced
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 15 of 217 PagelD #: 837

CARTER BANK & TRUST

LOAN AGREEMENT

1009 Bank Making Required Payments. In the event Debtors shall fail to maintain insurance, pay taxes or assessments. costs
and expenses which Debtors is, under any of the terms hereof or of any Loan Documents. required to pav. or fatl to keep any of
the properties and assets constituting collateral free from new security mlerests, liens, or encumbrances, except as permitted
herein, Bank mas at its election make expenditures for any or all such purposes and the amounts expended together with interest
thereon at the defauli rate as defined in the Note. shall become immediately due and payable to Bank, and shall have benefit of
and be secured by the collateral: provided. however, Bank sha!l be under no duty or obligation to make any such payments or
expenditures

1010 Right of Offset. Any indebtedness owing from Bank to Debtors and Guarantors may be set off and applied by Bank on
any indebtedness or fiability of Debtors or Guarantors to Bank at any ime and from time to time after maturity, whether by
acceleration or otherwise, and without demand or notice to Debtors or Guarantors

10 1! UC€ Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank

10.12 Modification and Renewal Fees. Bank may, at its option, charge any fees for modification, renewal, extension. or
restatement of any terms of the Note and the other Loan Documents not prohibited by applicable law

10.13 Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of the Note, security
document(s} or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached hereto, as
appropriate, shall take prorty over any provisions in this Agreement

10.14 Notices. Any notice permitted of nsquired by the provisions of this Agreement shall be deemed to hase been given when
delivered in writing t Bank at 1300 Kings Mountain Road, Martinsville, VA 24112 Atta: Phyllis Q. Raravatakis, and to the
Debtors and Guarantors at their offices at 302 S Jefferson St , Suite 600, Roanoke, VA 24011 Attn: James C. Justice IT when
sent by certified mail and return receipt requested or by recognized courier, Unless otherwise required by law, if there is more
than one Debtors, any notice given by Bank to any Debtors shall be deemed to be notice given to all Debtors and Guarantars
1Q.15 Consent ta Jurisdiction. Borrower and the Guarantors hereby irrevocably agree that any legal action or proceeding
arising oul of or relating ta this Agreement or anv of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City uf Martinsville, Virgiain or the United States District Court for the Western District of Virginia, assuming such
latter court has jurisdiction. Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or proceedings. Borrower consents to the jurisdiction of such court and waives any
objection relating te the basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any
such legal action or proceedings

10.16 Counterparts, This Agreement may be executed by onc or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument

10.17 Entire Agreement. The Loan Documents embody the entire agreement between Debtors and Bank with respeel to the
Loan, and there are no aral or parole agreements existing between Bank, Borrower and Guarantors with respect to the Loan which
are not expressly set forth in the Loan Documents

10.18 Indemnity Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective dirgetors, officers, employees and shareholders harmless from and against, any Joss,
damage. lawsuit, proceeding, judgment, cost. penalty, expense (including all reasonable in-house and outside attomeys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Lean, including without limitation: (i) Borrower's or any:
Guarantor’s failure to comply with the terms of this Agreement and the other Lean Decuments (ii) the breach of anv
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan; (ni) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
procecding. cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct This indemnity obligation shail survive the payment of the Loan and the termination of
this Agreement.

10.19 WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS 4 MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS PARAGRAPH.

10.20. Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, Federal law requires Bark to obtain, verify and record information that identifies each person or entity obtaining a foan
inchuwling Debtors" tegal name, address, tax ademtification number, date of birth, driver's license, organizational documents or
other identifying documents, Failure to provide the required information will result in a violation of the U S. Patriot Act and will
constitute a default under this instrument or agreement, In addition, no Debtor, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the US Department of the Treasury Office of Foreign Assets Control (OFAC) at its

alficial website
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 16 of 217 PagelD #: 838

CARTER BANK & TRUST

LOAN AGREEMENT

Rae

(0 21 Correetion of Errors; Farther Assurances, Borrower will and will cause any Debtor, Pledgor and each Guarantor to
cooperate with Bank to correct anv errors in this Agreement, the Note ar other Loan Documents and shall execute such
documentation as is necessary to de so In addition, Debtors. each Pledgor and each Guarantor shall cooperate fully with Bank
and execute such further instruments, documents and agreements, and shall do any and all such further acts, as may’ be reasonably
requested by Bank to better evidence and reflect the transactions described herein and contemplated ereby and to carry into
effect the intent purposes of this Agreement, the Note and the other Loan Documents, including without limitation the granting
and/or perfecting of a security interest in the Collateral

1022 Consent to Loan Participation, Borrower and each Guarantor agrees and consents to Bank’s sale or transfer, whether
now or later. of one or more participation interests in the l.oan to one or more purchasers, whether related of unrelated to Bank
Bank may provide. without any limitation whatsoever. to any one or more purchasers. or potential purchasers, any information or
knowledge Bank may have about Debtors and each Guarantor or about any other matter relating to the Loan, and Borrower and
each Guarantor hereby waives any rights to privacy Debtors or any Guarantor may have with Tespect to such matters Borrower
and each Guarantor hereby waives any’ and all notices of sale of participation inierests, as well as all notices of any repurchase of
such participation interests Borrower and each Guarantor agrees that the purchasers of any such participation interests will be
considered as the absolute owners af such interests in the Loan and will have all the rights granted under the participation
agreement(s) governing the sale of such participation interests Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of sucha participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors” and each Guarantor’s obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the Loan Borrower and each Guarantor agree that the
purchaser of any such participation interest may enforce tts interest icrespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Debtors and each Guarantor to the same extent as Bank has such right

1023 Severability. [f a court of competent Jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such Finding shall not make the offending provision iNegal, invalid, or unenforceable as to
any other circumstance If feasible, the offending provision shalt be considered modified so that it becomes legal, valid and
enforceable {fF the offending provision cannot be so modified, it shall be considered deleted from this Agreement Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement

1024 Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other,

10 23 Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed under seal all as of
the date first above written

Borrower:

WITNESS:

 

Print Name:

 

    
   

 
  

 

 

Guarantor.)
1K ye ___ (SEAL)
_ Namgl/ Jathes C. Justice,
Print Name: ol
Be A. (SEAL)

 

  

Print Name:

Styphenl/ faff Name: dex, bitte |

Bank:
CARTER BANK & TRUST
By:

Name:
Title:

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 17 of 217 PagelD #: 839

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 18 of 217 PagelD #: 840

Carter Bank & Trust

 

GUARANTY

(Continuing Debt - Unlimited)
DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:

LENDER:

CARTER BANK & TRUST

4 East Commonwealth Boulevard

Martinsville, VA 24112

Telephone: (276) 656-1776
BORROWER (individually and collectively):

Bellwood Corporation, a West Virginia corporation

302 S. Jefferson Street, Suite 600

Roanoke, Virginia 24011
GUARANTOR: (individually and collectively, jointly and severally)

JAMES C. JUSTICE,

White Sulphur Springs, West Virginia 24986

CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, “you” means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all Persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. “Property” means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Laan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time te time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 19 of 217 PagelD #: 841

Bellwood Corporation, a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, unti! you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until ! provide such a notice of revocation to you. if any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual"
possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals

a material fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 20 of 217 PagelD #: 842

|. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.

K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set

forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the

Debt is impaired for any reason.

9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.

A. Additional Waivers. tn addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive

defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5} You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6} | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree ta consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(3) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
Person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers

or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers

until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.

10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.

A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.

F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty

against any right | have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty” means the total amount to which you are entitled to demand payment under

the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the

Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or

endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does

not apply to any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts, | agree to

hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 21 of 217 PagelD #: 843

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11, COLLECTION EXPENSES AND ATTORNEYS' FEES, On or after the occurrence of an Event of Default, to the extent permitted by law, I
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | ama party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. { acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that { have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty te inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14, APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state Jaws are preempted by federal law. in the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shail be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty,
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deerned to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20, WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
21, SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 22 of 217 PagelD #: 844

GUARANTOR:

heen _

“JAMES C. JUSTICE,

ef
rs

 

iY

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

 

 

<
STATE OF nia , COUNTY/CITY OF Re AWD Ke ss,
This instrument was acknowledged before me this is day of J hk 2020 by JAMES C. JUSTICE, Ii. He [check one] Oo”
is personally known to me or [_] has produced as identification.

 

My commission expires:

l/r
Notary Registration wes S7/81/ef (Notary’Public}

 

[Executions Continue on Following Page] LES LIE ANN WELLS
GUARANTOR: NOTARY PUBLIC

 

 

. ff My Commission Expires May 31, 20.7

 

 

Commonwealth of Virginia

Registration No. 7560729
CATHY 1. JUSTIFE

 

  

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

(Individual)
STATE OF V 44 _, COUNTY/CITY OF \ oa at £ ss.
This instrument was acknowledged before me this K day of _{ bl ¥ , 2020 by CATHY L. JUSTICE. She [check one] is

personally known to me or [_| has produced as identification.

My commission expires: 3 /2//R
Notary Registration Number?

 

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560723
My Commission Expires May 31, 2009/

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 23 of 217 PagelD #: 845

 
 

Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 24 of 217 PagelD #: 846

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
372 GREENBRIER GOLF AND 06/30/2020
TENNIS CLUB CORPORATION
NOTE AMOUNT INDEX (w/Margin)} RATE MATURITY DATE LOAN PURPOSE
$45,002,027.63 Not Applicable Wail Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920

BORROWER:
GREENBRIER GOLF AND TENNIS CLUB CORPORATION, a West Virginia corporation

300 West Main Street
White Sulphur Springs, WV 24985

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, lil, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, “you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE,

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, OF any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note:
Note [NB 970 dated December 1, 2017 with an original principal balance of $49,907,448.64 (the “Prior Note”).

3. PROMISE TO PAY. For value received, 1 promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $45,002,027.63, plus interest from the date of this Note on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $14,205.55, which late charges shall be due and payable in full when this Note matures or this
obligation is accelerated plus (c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
{interest Rate).
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 25 of 217 PagelD #: 847

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A. Late Charge. If a payment is more than 10 days late, t will be charged 5.000 percent of the Amount of Payment. I will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: (a) on November 1, 2020 and December 1, 2020; (b) on the first day of each month commencing on May
1, 2021 and continuing on the first day of each month thereafter to and including December 1, 2021 and (c) on the first day of each month commencing
on May 1, 2022 and continuing on the first day of each month thereafter to and including October 1, 2022, on which date all unpaid Principal, accrued
interest, late charges and all other fees, charges and expenses {including without limitation all accrued but unpaid interest, fees, charges and other
amounts outstanding on the Prior Note) shall be due and payable in full without further notice or demand. Each monthly payment (excluding the final
payment due on October 1, 2022) shall be in an amount equal ta 150% of the amount of a regular monthly payment that would be due on a loan
amortized over a 20 year period that had 12 monthly payments each year; provided that you may adjust the amount of the monthly payment on May 1 of
each calendar year commencing on May 1, 2021 to the amount necessary to amortize the then outstanding Principal! balance of this Note plus interest
that will accrue over a period equal to 240 months minus the number of months that have elapsed since May 1, 2020. | further acknowledge and agree
that (1) you may apply each payment to Principal, interest, late charges and other costs and fees as you determine in your sole discretion and (2) all
unpaid Principal, accrued interest, late charges and all other fees and charges shall be due and payable in full without further notice or demand on
October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. I may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan (R970.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, II (Guarantor) and CATHY L. JUSTICE (Guarantor) to you, guarantees
the payment and performance of my debts as described in the Guaranty.

A Guaranty dated the same date as this Note from GREENBRIER HOTEL CORPORATION (Guarantor), PLAYERS CLUB, LLC (Guarantor), JUSTICE FAMILY
GROUP, LLC (Guarantor), GREENBRIER MEDICAL INSTITUTE, LLC (Guarantor), THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC.
(Guarantor}, THE GREENBRIER SPORTING CLUB, INC. (Guarantor) and OAKHURST CLUB, LLC (Guarantor) to you, guarantees the payment and performance
of my debts as described in the Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A, Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or ta keep any promise or covenant of this Note.
F, Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

|. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.
L. Property Transfer. | transfer all or a substantial part of my money or property.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status ofa party to this Note.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 26 of 217 PagelD #: 848

(1} You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shal! not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payabie.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made Gn My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney’s fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest fram the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, ! agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. { make to you the following warranties and representations which will continue as long as this Note is in
effect:

A, Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. 1 have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental! agency, and
will not violate any agreernent to which | am a party or to which | am or any of my Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 27 of 217 PagelD #: 849

the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. {if any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. f will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your fien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, { agree to the terms contained in this Note. [also acknowledge receipt of a copy of this Note.

BORROWER:

Greenbrier Golf AncTennis Club Corporation, a West Virginia corporation

il
WEVAMY _ __[Seal]

By:

 

Borrower's organizational identification number:

 

Place of Chief Executive Office:

ACKNOWLED DIT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF Ve inta , COUNTY {OR CITY) OF ss.
\J
This instrument was acknowledged before me this [St day of 2020 by JILLEAN L. JUSTICE, President of
lly

Greenbrier Golf And Tennis Club Corporation, a West Virginia corporation, on behalf of the corpgrafion. She [check one] Ss personally known to me or
[1 has produced as identification.

 

 

  

My commission expires: ~—de1
Notary Registration Number: ab

 

(Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Rasistration No. 7560729
My Commission Expires May 31. 200]

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 28 of 217 PagelD #: 850

 
C=

Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 29 of 217 PagelD #: 851

 

GUARANTY

(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWER:
GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION
300 West Main Street
White Sulphur Springs, West Virginia 24986

GUARANTOR (individually and collectively, jointly and severally):
JAMES C, JUSTICE, Il

White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

-ONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ili, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
faskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
-ircuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
udgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
ind reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

‘or the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
-ONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
JEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGME NT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns “!", "me" and "my" refer to all persons or entities signing this Guaranty, individually, jointly and severally, and together.
“You" and "your" refer to the Lender.
~ B. Note. "Note” refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising frorn the terms of all documents prepared or submitted
for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |, jointly and severally, absolutely and
unconditionally agree to alt terms of and guaranty to you the payment and performance of each and every debt, of every type, purpose and description
that the Borrower, either individually or with others, may now or at any time in the future owe you, including all principal, accrued interest, attorneys’
fees and collection costs, when allowed by law, that may become due from the Borrower to you in collecting and enforcing the debt and all other
agreements with respect to the Borrower listed below (“Debt”):

GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION

 

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 1
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 30 of 217 PagelD #: 852

in addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under the terms of
any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to become due, or absolute or contingent, including obligations and duties arising from the terms of all documents prepared or
submitted in connection with each such transaction such as applications, security agreements, disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals, extensions,
modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrawer. I will remain obligated to pay on this Gua ranty even if any other person who is obligated to pay the Debt, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.
5. BANKRUPTCY, if a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended, In the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be considered as having been
extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrower before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, | will still be obligated under this Guaranty until |
provide such a notice of revocation to you. If any other person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve or protect any Property until you
are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual” possession when you have physical, immediate and
exclusive control over the Property and have accepted such control in writing. Further, you will only be deemed to be in “constructive” possession when
you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due,

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief

law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of

any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against

me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or Incompetency. [ die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or Provide any financial information that is untrue, inaccurate, or conceals a material

fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.

|. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.

K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

 

Virginia Guaranty
vA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 31 of 217 PagelD #: 853

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set forth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.
5. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such sales,
repurchases or participations.
{6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Cade concerning the
Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(3) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, unti! the obligations of the Borrower to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a person or an entity
that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a close
relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and may be added
to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. [t also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the time of default shall constitute a
reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to, reasonable attorneys fees, court costs and other
legal expenses. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent permitted by the United

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 3
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 32 of 217 PagelD #: 854

States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. ! have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which | ama party.

In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and intended use of all Debt proceeds.

13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and I have signed this Guaranty to induce you to
extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. | agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that | continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15, AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. if any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shail be binding upon and enforceable against me and my personal representatives,
successors, heirs and assigns.

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.

18, NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name, address or other application information.
{ will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these
parties acknowledge that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to
do so, .

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. i also acknowledge receipt of a copy of this Guaranty.

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 4
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 33 of 217 PagelD #: 855

GUARANTOR:

p

fT f—~>>f
NM SLL C7 heme Cece (sea)
WAMES C.JUSTICE/| = “NO

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

STATE OF Vi Va [ Vv ia _ , COUNTY/CITY OF (2 ohh ke ss.

This instrument was acknowledged before me thisfs day of i y ly , 2020 by JAMES C. JUSTICE, fl. He [check one] Eas personally
as identifiéation.

known to me or [_] has produced

My commission expires: 4 Sf 2 f goes dc se Liketh/

 

 

 

Notary Registration Num {Notary Public}
LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY PUB Li C
GUARANTOR: Commonwealth of Virginia

Registration No. 7560729
My Commissicn Expires May 31, 20,3

 

 

 

/

CATHY L. JUST

 

ACKNOWLEDGMENT {REQUIRED FOR CONFESSION OF JUDGMENT):

(Individual)
STATEQF __ VA YOINIG TT , COUNTY/CITY OF _ ye ss.

This instrument was acknowledged before me this Kt of ¢ , i / é , 2020 by CATHY L, JUSTICE. She [check one] $ personally
known to me or [_] has produced as identification.
My commission expires: / Oct AE. Ls fan Liban

 

 

 

 

 

 

Notary Registration Number? a (Notaryublic)
LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2
Virginia Guaranty

VA/4SG10005900000000001180052N Walters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 5
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 34 of 217 PagelD #: 856
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 35 of 217 PagelD #: 857

Carter Bank & Trust

GUARANTY

(Continuing Debt - Unlimited)

 

 

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWERS:
GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

GUARANTOR (individually and collectively, jointly and severally):

GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION

GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC., A DELAWARE CORPORATION
THE GREENBRIER SPORTING CLUB, INC., A WEST VIRGINIA CORPORATION

JUSTICE FAMILY GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY

OAKHURST CLUB, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY

PLAYERS CLUB, LLC, A DELAWARE LIMITED LIABILITY COMPANY

300 West Main Street

White Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Guaranty, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be
appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE,

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:

A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. "You" and "your" refer
to the Lender.

B. Note, "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.

C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.

D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted
for this transaction.

E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 1

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 36 of 217 PagelD #: 858

2. SPECIFIC AND FUTURE DEBT GUARANTY. For goad and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrowers from time to time, | absolutely and unconditionally
agree to all terms of and guaranty to you the payment and performance of each and every Debt, of every type, purpose and description that the
Borrowers either individually, among all or a portion of themselves, or with others, may now or at any time in the future owe you, including, but not
limited to the following described Debt(s) including without limitation, all principat, accrued interest, fees, late charges, attorneys’ fees and collection
costs, when allowed by law, that may become due from the Borrowers to you in collecting and enforcing the Debt and all other agreements with respect
to the Borrowers:

A promissory note or other agreement No. BNE 972 dated the same date as this Guaranty from

GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION

In addition, Debt refers to all debts, liabilities, and obligations of the Borrowers (including, but not limited to, amounts agreed to be paid under the terms
of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to become due, or absolute or contingent, including obligations and duties arising from the terms of all documents prepared or
submitted for the transaction such as applications, security agreements, disclosures, and the Note.

Notwithstanding the foregoing, this Guaranty is limited to an amount of $8,000,000.00 principal plus accrued interest, late fees, costs of collection
{including but not limited to attorney’s fees as provided in Section 11) and all other obligations and indebtedness which may accrue or be incurred with
respect to the Borrower's indebtedness and obligations to you.

3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit fram time to time without further notice to me and without limitation as to the number of renewals, extensions,
modifications or substitutions.

4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrowers, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrower. { will remain obligated to pay on this Guaranty even if any other person who is obligated to pay the Debi, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.

5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrowers, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. In the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be considered as having been
extinguished.

6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrowers before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, { will still be obligated under this Guaranty until |
provide such a notice of revocation to you. If any other person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.

7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve or protect any Property until you
are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual" possession when you have physical, immediate and
exclusive contral over the Property and have accepted such control in writing. Further, you will only be deemed to be in “constructive” possession when
you have both the power and intent to exercise control over the Property.

8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

 

Virginia Guaranty
VA/4SG100059006000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 37 of 217 PagelD #: 859

A. Payments. | fail to make a payment in full when due.

B, insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against
me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.
E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

H. Judgment, | fail to satisfy or appeal any judgment against me.

I. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set forth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.

5. WAIVERS AND CONSENT. To the extent not prohibited by law, ! waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers. in addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status of a party to the Debt or this Guaranty.

(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or Participations of the Debt to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that the Borrowers are authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code concerning the
Borrowers or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, inno way affects or impairs my liability.
(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, until the obligations of the Borrowers to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrowers or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrowers, a person or an entity
that is a co-partner with the Borrowers, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a
close relative of any of these other persons.) Any Guarantor who Is not an insider makes these waivers until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.

C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good faith.

10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal faw or in any documents relating to the Debt.

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 3
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 38 of 217 PagelD #: 860

C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.

D. Payments Made on the Borrowers’ Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and may be added
to the balance owing under the Debt,

E. Attachment. You may attach or garnish my wages or earnings.

F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you.

My right to receive money from you includes any deposit or share account balance } have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply to my interest in the obligation and to any other amounts ! could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

11, COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, I agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding principal due at the time of default shalt constitute a
reasonable attorney’s fee. To the extent permitted by law, expenses include, but are not limited to, reasonable attorneys’ fees, court costs and other
legal expenses. All fees and expenses will be secured by the Property | have granted to you, if any. in addition, to the extent permitted by the United
States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which | ama party.

In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and intended use of all Debt proceeds.

13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and I have signed this Guaranty to induce you to
extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. | agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that 1 continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable against me and my personal representatives,
successors, heirs and assigns.

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 4
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 39 of 217 PagelD #: 861

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail te the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name, address or other application information.
! will provide you any correct and complete financial statements or other information you request. { agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these
parties acknowledge that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to
do so.

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this Guaranty.

GUARANTOR:
GREENBRIER HOTEL CORPORATION

By: ; (Seal)
JILLEAN L. JUSTICE, President

ACKNOWLEDGME! (REQUIRED FOR CONFESSION OF JUDGMENT}:
STATE OF \ eqs Ka , COUNTY (OR CITY) OF ss.

This instrument was acknowledged before me this [ sf th day of / 2020 by JILLEAN L. JUSTICE, President of
Greenbrier Hotel Corporation, a West Virginia corporation, on behalf of the corporation. She [theck ofe] [4 is personally known to me or [_] has produced

as identification.
Rint e
My commission expires: $ da
Notary Registration Number: (No -

LESLIE ANN WELLS |

 

 

 

NOTARY PUBLIC

Commonwealth of Virginia
Registratian No. 7560729
My Commission Expires May 31, 20 c¢/
TOONWING AES ——————

 

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINU

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page S
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 40 of 217 PagelD #: 862

PLAYERS CLUB, LLC

  

By:

   

NL. JUSTICE, Presid

oANor Way (REQUIRED FOR CONFESSION OF JUDGMENT):
4

STATE OF ¥ f WAia , COUNTY (OR CITY) OF Lo aaaakee __ss.

This instrument was acknowledged before me this AS Tt say of 2020 by JILLEAN L. JUSTICE, President of The
Players Club, LLC, a Delaware limited liability company, on behalf of the company. She [check dne] is personally known to me or [_] has produced

as identification.
nn Lite
My commission expires: af
Notary Registration Number: {Notary Public)

LESLIE ANN WELLS
NOTARY PUBLIC

JUSTICE FAMILY GROUP, LLC Commonwealth of Virginia
Registration No, 7560729

My Cammission Expires May 31, 20 otf

 

 

 

 

 

By: Calin fut _ ___fseal

JILLEAN L. JUSTICE, Presider(t/

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF i “a ines , COUNTY (OR CITY) OF 8 SS.
This instrument was acknowledged before me this day of i / ui y ,2020 by HILLEAN L. JUSTICE, President of Justice
Family Group, LLC, a Delaware limited liability company, on behalf of the company. She [chetk one] is personally known to me or [_] has produced
as identification.

My commission expires: —__ S [3 f | 20a | { Aux. Lan Lhett.)
2TAG 4 (Notary Public}

 

 

Notary Registration Number:

   

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No, 7560729
My Commission Expires May 31, 20,237

 
 

 
  

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGES]

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systerns* Page 6

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 41 of 217 PagelD #: 863

GREENBRIER MEDICAL INSTITUTE, LLC

ov tf Quek
By: =e (Seal)

z
JLLEAN L. JUSTICE, Prdsident

L

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF COUNTY (OR CITY) OF d4ua ke 55.

This instrument was acknowledged before me this rhs day of 2020 by Ji Ai L. JUSTICE, President of

Greenbrier Medical Institute, LLC, a West Virginia limited liability company, on behalf of the company. She [check one] |i is personally known to me or [_|

has produced as identification. ; |
My commission expires: 4 {Bl f 20a rn

Notary Registration Number: é (Notary Public)

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. My Commission Expiros May 21, 20 2

 

 

j f Yr i
By: ahhihey VL yur tif Date: , 2018 (Seal)
JILLEAN L. JUSTICE, Presidént

L

ACKNOWLEDGMENT {REQUIRED FOR CONFESSION OF JUDGMENT):
STATEOQF Wu 4 inig __, COUNTY (OR CITY} OF ss.

This instrument was acknowledged before me this day of 4 LV / y , 2020 by JILLEAN L. JUSTICE, President of The
Greenbrier Sporting Club Development Company, inc., a Delaware corporation, on behalf of the corporation. She [check one] b1 is personally known to me

 

 

 

or [_] has produced as identification.
iA ue j An Lhe
My commission expires: _ 5731 (ORL CTE SL Mis eee

Notary Registration Number: “(Notary Public)
LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOQWING)RAGEmmission Expires May 31, 20e¢/

 

 

 

Virginia Guaranty
VA/4SGi0005900000000001180052N Walters Kluwer Financial Services -1996, 2017 Bankers Systems* Page7

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 42 of 217 PagelD #: 864

THE GREENBRIER SPORTING CLUB, INC.

oe ™
lt Pyare ident ee

ACKNOWLEDGMEN (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF COUNTY (OR CITY) OF _ é ke Be ees
his instrument was acknowledged before me_ this L ctf day of { by , 2020 by f, an Ll.
$ ¢ of The Greenbrier Sporting Club, Inc., a West Virginia corporation, on behalf of thé corporation. He [check one] is personally

known to me or Cl has produced as identificati

My commission expires: _ ery 2 ROM

   

 

 

 

Notary Registration Number; 7. pe (Notary Public)
LESLIE ANN WELLS |
NOTARY PUBLIC
Commonwealth of Virginia
Registration No, 7560729 |
OAKHURST CLUB, LLC My Commission Expires May 31. 20. 2/ _|
By: Date: , 2018 (Seal)

 

Ean L.JUSTICE, Mapfber

Oe tee (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF we tv Le , COUNTY (OR CITY) OF SS.

This instrument was acknowledged before me this LS +h day of 2020 by JILLEAN L. !USTICE, Member of
Oakhurst Club, LLC, a West Virginia limited liability company, on behalf of the company. She [check on is personally known to me or [_] has produced

as identification.
Commonwealth of Virginia

My commission expires: x
Notary Registration Number: (Notary Public}
Ragistration No. 7560729

My Commission Expires May 31. 20.02/

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

 

 

 

 

 

Virginia Guaranty
VA/4SG10005900000000001180052N Walters Kluwer Financial Services -1996, 2017 Bankers Systems* Page &
42604488
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 43 of 217 PagelD #: 865
 

Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 44 of 217 PagelD #: 866

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
3:3 GREENBRIER HOTEL 06/30/2020

CORPORATION
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$51,551,610.20 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020, The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920

BORROWER (individually and collectively):

GREENBRIER HOTEL CORPORATION, a West Virginia corporation
PLAYERS CLUB, LLC, a Delaware limited liability company

JUSTICE FAMILY GROUP, LLC, a Delaware limited liability company
300 West Main Street

White Sulphur Springs, WV 24986.

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, fli, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wail, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT

PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower Signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C, Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents Prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All doflar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note:
Note 542 dated December 1, 2017 with an original principal balance of $54,901,174.89 (the “Prior Note”).

3. PROMISE TO PAY. For value received, | promise to Pay you or your order, at your address, or at such other location as you may designate, (a} the
principal sum of $51,551,610.20, plus interest from the date of this Note on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $79,194.68, which late charges shall be due and payable in full when this Note matures or this
obligation is accelerated plus (c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 45 of 217 PagelD #: 867

4. INTEREST. interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.

D. Accrual. Interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A. Late Charge. If a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6, PAYMENT. | agree to pay this Note as follows: {a) on November 1, 2020 and December 1, 2020; (b) on the first day of each month commencing on May
1, 2021 and continuing on the first day of each month thereafter to and including December 1, 2021 and (c) on the first day of each month commencing
on May 1, 2022 and continuing on the first day of each month thereafter to and including October 1, 2022, on which date all unpaid Principal, accrued
interest, late charges and all other fees, charges and expenses (including without limitation all accrued but unpaid interest, fees, charges and other
amounts outstanding on the Prior Note) shall be due and payable in full without further notice or demand. Each monthly payment (excluding the final
payment due on October 1, 2022) shall be in an amount equal to 150% of the amount of a regular monthly payment that would be due on a loan
amortized over a 20 year period that had 12 monthly payments each year; provided that you may adjust the amount of the monthly payment on May 1 of
each calendar year commencing on May 1, 2021 to the amount necessary to amortize the then outstanding Principal balance of this Note plus interest
that will accrue over a period equal te 240 months minus the number of months that have elapsed since May 1, 2020. [ further acknowledge and agree
that (1) you may apply each payment to Principal, interest, late charges and other costs and fees as you determine in your sole discretion and (2) all
unpaid Principal, accrued interest, late charges and all other fees and charges shali be due and payable in full without further notice or demand on
October 1, 2022,

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7, PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until] pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan saz.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C. JUSTICE, [I (Guarantor) and CATHY L. JUSTICE (Guarantor) to you, guarantees
the payment and performance of my debts as described in the Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. { merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

§. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K. Name Change. ! change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A, Additional Waivers By Borrower. In addition, [, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 46 of 217 PagelD #: 868

(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any safes, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you,

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right t
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. it also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. ! agree and stipulate for all
purposes that an attorney’s fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by law) reasonable attorneys' fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Cade, } agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. ! make to you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | ama Party or to which | am or any of my Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 47 of 217 PagelD #: 869

the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |!
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your tien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24, SIGNATURES. By signing under seal, § agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

Greenbrier Hotel Corporation, a West Virginia corporation

/ i a \ i
By: ___ Chun D we a “its (seat

Jiflean L. Iystice, President (/

Borrower's organizational identification number:

 

Place of Chief Executive Office:
ACKNOWLEDGNINT GRERUIBED FOR CONFESSION OF JUDGMENT}: f 2 :
STATE OF LVG Into. , COUNTY (OR CITY) OF La Cts ss.

This instrument was acknowledged before me this IS = day of ¢ gp) _., 2020 by JILLEAN L. JUSTICE, President of
Greenbrier Hotel Corporation, a West Virginia Corporation, on behalf of the corporation. She [chedk one] has personally known to me or [_] has produced
as identification,

My commission expires: §-3! ~20d) low i LQrtn)

Notary Registration Number: —€& ig) 74 (Notary Public)

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31.20 2]

 

 

 

 

 

 

 
Case 5:21-cv-00320 Document 49-15

Players Club,-LLC, a Delaware limited liability company

  
   

Jilleagl¥- Justice, President
Borrower's organizational identification number:

Place of Chief Executive Office:

 

Filed 07/14/21 Page 48 of 217 PagelD #: 870

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF { ‘ , COUNTY (OR CITY) OF ss.

day of \ lal , 2020 by JILKEAN L. JUSTICE, President of Players
Club, LLC, a Delaware limited liability company, on behalf of the limited liability company>*She [check one] {L}’is personally known to me or [_] has

This instrument was acknowledged before me this Is

produced as identification.

 

My commission expires: _§3 l-200 a
Notary Registration Number: “7SipOJ?9

Justice Family Group, LLC, a Delaware limited liability company

  
 
 

By:

   

Jillean LJvstice, President
Borrower's organizational identification number:

Place of Chief Executive Office:

 

 

ACKNOWLEDG (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF Veit.

This instrument was acknowledged before me this Is —___ day of
Family Group, LLC, a Delaware limited liability company, on behalf of the limited liability comp

produced as identification.

My commission expires: ~3/. 90a/
Notary Registration Number:

 

42602071

   

{Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registratian No. 7560729
My Commission Expires May 31, 20, 2/

 

 

 

, COUNTY (OR CITY) OF “Koanoke 5s.

ul

NL, IUSTICE, President of Justice
1s personally known to me or [_] has

2020 by Jit
. She [check ane]

    

(Notary Public}

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 20.0%
eee
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 49 of 217 PagelD #: 871
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 50 of 217 PagelD #: 872

 

GUARANTY

(Continuing Debt - Unlimited)

 

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWER (individually and collectively, jointly and severally):
GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION
300 West Main Street
White Sulphur Springs, West Virginia 24986

PLAYERS CLUB, LLC, A DELAWARE LIMITED LIABILITY COMPANY

300 West Main Street

White Sulphur Springs, West Virginia 24986

JUSTICE FAMILY GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY
300 West Main Street

White Sulphur Springs, West Virginia 24986

GUARANTOR (individually and collectively, jointly and severally}:
JAMES C. JUSTICE, il

White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

-ONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, I, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
jaskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
-ircuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
udgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
ind reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

“or the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
-ONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
JEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1, DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all Persons or entities signing this Guaranty, individually, jointly and severally, and together.
"You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.
C. Property. "Property" means any property, real, Personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted
for this transaction,
E. Loan Documents. "Loan Documents" refer to ail the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, I, jointly and severally, absolutely and

 

 

Virginia Guaranty
VA/4SG10005900000000001180052N Walters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 1.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 51 of 217 PagelD #: 873

unconditionally agree to all terms of and guaranty to you the payment and performance of each and every debt, of every type, purpose and description
that the Borrower, either individually or with others, may now or at any time in the future owe you, including all principal, accrued interest, attorneys’
fees and collection costs, when allowed by law, that may become due from the Borrower to you in collecting and enforcing the debt and all other
agreements with respect to the Borrower listed below (“Debt”):

GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION
PLAYERS CLUB, LLC, A DELAWARE LIMITED LIABILITY COMPANY
JUSTICE FAMILY GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY

in addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under the terms of
any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to become due, or absolute or contingent, including obligations and duties arising from the terms of all documents prepared or
submitted in connection with each such transaction such as applications, security agreements, disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals, extensions,
modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | arn unconditionally tiable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrower. | will remain obligated to pay on this Guaranty even if any other person who is obligated to pay the Debt, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. In the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be considered as having been
extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrower before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, | will still be obligated under this Guaranty until |
provide such a notice of revocation to you. If any other Person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve or protect any Property unti! you
are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual" possession when you have physical, immediate and
exclusive contro! over the Property and have accepted such control in writing. Further, you will only be deemed to be in "constructive" possession when
you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief

law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of

any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against

me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. { fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

 

Virginia Guaranty
vA/4$G10005900000000001180052N Wolters Ktuwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 52 of 217 PagelD #: 874

G, Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
{. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J, Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set farth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.
5. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and ! waive notice of such sales,
repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.
(7} You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code concerning the
Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrawer, a person or an entity
that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a close
relative of any of these other persons.} Any Guarantor who is not an insider makes these waivers until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.
C. Waiver of Claims. { waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating te the Debt.
C. insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and may be added
to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Guaranty” means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. lt also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systermns* Page 3
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 53 of 217 PagelD #: 875

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the time of default shall constitute a
reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to, reasonable attorneys' fees, court costs and other
legal expenses. All fees and expenses will be secured by the Property [ have granted to you, if any. In addition, to the extent permitted by the United
States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which |ama Party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. [| further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to induce you to
extend such credit. ! represent and warrant to you that | have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. | agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that | continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal flaw. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.
16. ASSIGNMENT. if you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable against me and my personal representatives,
successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name, address or other application information.
| will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. ! agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.
20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these
parties acknowledge that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to
do so.
21. SIGNATURES. By signing under seal, ! agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this Guaranty.

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 4
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 54 of 217 PagelD #: 876

GUARANTOR:

ea )
-- Deze

v ce

JAMES C. LOSTICE, 1

  

(Seal)

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF SUDGMENT):
(Individual)

7 ~ *
STATE OF Vivg iwr.e , COUNTY/CITY OF k Gane “Le _ ss.
This instrument was acknowledged before me this KB day of y J / £ » 2020 by JAMES C. JUSTICE, H. He [check one] (4 is personally
known to me or [_] has produced as identification.

.

 

 

My commission expires: 5, / 3/ 20a |
Notary Registration Number: OT2F {Notary Public)
LESLIE ANN WELLS

[Executions Continue on Following Page] NOTARY PUBLIC
GUARANTOR:

Registration No. 7560729
My Commission Expires May 31, 20.4

 

 

 

Commonwealth of Virginia
Le / (Seal)

  

— tly

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:
(Individual)

STATE OF Vi ¥v. g iwi , COUNTY/CITY OF Das nad ke ss,

This instrument was acknowledged before me this { ¢ day of __{ Le [ ¥ , 2020 by CATHY L. JUSTICE. She [check one] [7 is personally
as identification.

known to me or [_] has produced

 

My commission expires: & Si eOes

Notary Registration Number: (Notar# Public)

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 20,4)

 

 

 

 

Virginia Guaranty
VA/4SGi00059000G0000001180052N Wolters Kiuwer Financial Services -1996, 2017 @ankers Systems* Page S
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 55 of 217 PagelD #: 877

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 56 of 217 PagelD #: 878

CARTER BANK & TRUST

LOAN AGREEMENT

S3RR. 383 and
972
Carter Bank & Trust Laan Number

This Loan Agreement (the “Agreement” } 53 made this 30 day of June, 2020 by and between Carter Bank & Trust, a Virginia banking
corporation (“Bank”). and:

Greenbrier Flotel Corporation, Players Club LLC, Justice Farnily Group, LLC, Greenbrier Medical Institute, LLC and Greenbrier
Golf And Tennis Club Corporation Gndivtdually and collectively “Borrower” }, having its chief executive affices at 300 West Main
Street, White Sulphur Springs, WY 24986: and

Greenbriee Hotel Corporation, Players Club LLC. dustice Fanuls Group, LLC, Greenbrier Medical Instrute, LLC, The Greenbrier
Sporting Club Development Campans. Inc. The Greenbrier Sporting Club. fre and CGakhurst Club, LLC tindividually “Corporate
Guarantor” and collectivels “Corporate Guarantors”), James C Justice, tt and Cathy L. Justice ¢individually “Individual Guarantor”
and collectively the “Individual Guarantors” and, together with the Corporale Guarantors, individually, “Guarantor” and collectively
“Guarantors”}

The Borrower hes applied te Bank for and Bank has agreed to muke, subject fo the terms of and upon the reliance of Borrower's
Tepresentations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
refered to, singularly er cullectively, if more ihan one, as “Lean"}

$22,835,702,75 «Loan S83), and $45,002,027.63 dLoan p972) which shail be evidenced by Borrawer's
Promissory Notes dated of even date herewith (together the “Note”) due snd payable as set forth therein with 2 maturity date of
October 1, 2022, and shall bear interest at the rate set forth in such Note, the terms of winch are incorporated herein by reference The
Term Loan shall be secured by a first and prior lien and secumty interest in the Borrower's, The Greenbrier Sporting Club
Development Company, Inc ‘x and Oakhurst Club, LLC's real property und improvements and personal property, whether now owned
or hereaiter, acquired pursuant to the terms ofthe applicable securtty instruments listed below

Term Loan (individually gad collectively “Term Loan”) in the a amounts of 331,551,610.20 (Loan HE 33::,

Section 1 Conditions Precedent

Bank shall not be abligated to make am disbursement of Ivan proceeds until all of the following conditions have been satisfied by
Proper evidence. execution, and/or delivery to Bank of the follwing documents and items in audition to this Agreemtnt, all in form
and substance satistacton to Bank and Bank's counsel in thelr sole discretion:

USA Patriot Act ¥erification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver's license, and date of birth (if the Borrower is an individual) of the Borrower sutfictent for Bank to verify

the identity of the Borrower in accordance with the USA Pattiol Act, Borrower shall notify Bank promptly of any change in such
information

Note: The Note duly executed by the Borrower

Deesd{s) of Trust: Deeds) ef Trust an the real property of Borrower (such Deed(s) of Trust, individually and collectively, the
“Morigage™ and such real property collectively the “Martgazed Property”).

\ssignment of Leases and Rents: Asstgnment(s) of Leties and Rents in which Borrower shall assign to Bank all existing and
thereafter arising leases on the Mortgaged Property and the rents and profits therefrom (individually and collectively, the
“Assignment of Leases and Rents”)

Title Insurance: A Standard ALTA mortgage policy from a company or conipanies approved by Bank, providing coverage for the
Aggregate principal amount of the Note(s} and insuring the appropriate Ten priority of the Mortgage(s) and which shall nor
tantain ony tle exceptions or paticy exclusions ant approved by Bank and Bank's counsel

Title Opinion: A favorable opinion of title fram legal counsel acceptable to Bank certifying that Borrower has good and marketable
tee simple title to the Morigaged Property and thar the Mortgage(s)} constitutes a first priority tien thereun awithuut exceptions
except as are acceplable to Bank and Bank's counsel

Survey: A certified copy of a recent survey of the Mortgayed Property prepared by a registered land survevor or a civil engineer

Flood Hazsrd Certification: Evidence satisfictory te Bank and Bank's counsel as to whether the Mortgaget! Property is Icealed
within an area identified as huving “special Mood hazards" as such teem is used in the Federal Flood Disaster Protection Act of
(973

Environmental Audit Report: A favorable “Phase [” unedited environmental audit covering the Mortgaged Property from an
independent cavironmental cagineering firm satisfactory to Bank which reflects that no hazardous waste, toxit substances, or
other hazardous materials have contammated the Mortgaged Property or, if the Morgaged Property has been se comaminated,
that it has been satisfactorily: remedated or contained in aecardance with all Enveonmental Laws Bank shall be fully authorized
to discuss all aspects of the audit with the engineering firm

Security Agreementts): Security Agnesment(s), in which Borrower, The Greenbrier Sporting Club Development Company, inc and
Oakhurst Club, LLC and anv other owner (cach, a “Debtor’) of personal property collateral shall grant to Bank a first priority
security mterest in the personal property Specified therein {fF Bank has or will have a security interest in any collateral which is
inferior to the security mterest of another creditor, Borrower rust tully disclose to Bank any and all prior security interests, and
Rank must specifically approve any such security interest which will continue during the ierm of the Loan}

UCC Financing Statements: Copies of UCC Financing Statements duly filed in Borrower's states of incorporation, organization or
residence, und in all juresdictrons necessary, or in the opinion of Bank desirable, to perfect the security imterests granted in the
Security Agreement(s), und vertified copies of Information Requests identifying all previous financing statements on record for
Borrower, o3 appropriate from att jurisdictions Indicating that no Security’ interest has previously been granted in any of the
collateral described in the Security Agreemeni(s), unless prior approval has been given by Bank.

Commitment Fee: A commitment fee (or balance thereo)) of SN/A_ pucable to Bank on the date of excention of the Lean Bocuments

Corporate Resolutions A Certificate of Corporate Resolutions signed by the vorporate seerctary ar certified officer conlaming
tesalutions duly adopted by the Board of Directors af each Borrower aad each Corporate Guarantor authorizing the execution,
delivery, and performance of the Laan Documents on or in a form provided by or acceptable to Bank.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 57 of 217 PagelD #: 879

CARTER BANK & TRUST

LOAN AGREEMENT

Articles of Incorporation: A copy of the Arucles of [ncorporauon and all other charter documents of each Borrower and cach
Corporate Guarantor all filed with and certified by the Seerctary of State of the state/commonwealth of such Borrower $ or
Corporate Guarantor’s incorporation

By-Laws: A copy of the By-Laws of each Borrower and each Corporate Guarantor certitied by the Secretary of Borrower and such
Corporate Guarantor as to their completeness and accuracy

Certificate of treumbency: A certificate of the Seerelary of each Borrower and each Corporate Guarantor certifying the names and
true signatures of the officers of cach Borrower and Corporate Guarantor authorized to sign the Loan Documents

Certificate of Existence: A certitication of the Secretary of State (ar uther government authority) of the state/commonsealth of each
Borrower's and each Corporate Guarantor’s Incorporation or organization as to the existence or good standing of such Borrower
and Corporate Guarantor and its charter documents on file

Opinion of Counsel: An opinion of counsel for Borrower and Guarantars satistactory to Bank and Bank’s counsed

Guaranty: Guaranty Agreemeni(s) duly executed by Goarantor(s} The Guaranty Agreement signed by James C Justice, If and
Cathy L Justice shall be unconditional and unlimited The Guaranty Agreements signed by the Corporate Guarantors shall be
unconditional and limited to 38,000,000 00 in principal plus all other interest, charges and expenses

Assignment of Life Insurance Policy{ies): An assignment of life insurance policy(ies) as collateral on the life of N/A in the amount
of $N/A by an insurance company aceeptable to Bank

Limited Liability Company Operating Agreement: A copy of cach Borrower's and Corporate Guarantor's Operating Agreement,
certified by such Borrower's or Guacantor’s manager(s) and/or members, as 2pplicable as te its completeness and accuracy

Declaration of Limited Liability Company: A declaration or resolution from each Borrower's and Corporate Guarantor's
managers) authorizing the execution, delivery, and performance of the Loan Documents on a form provided by or acceptable to
Bank

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other organizational
docurnents of each Borrower and Corporate Guarantor. as applicable, all fited with and certified by the Secretary of State of the
state/commonwealth of such Borrower's or Corporate Guarantor’s Organization

Appraisaf(s): Twe (2) copies of an appraisal ordered by Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein The appraisal(s) must be addressed to Bank and must conform to the
Uniform Standards of Professional Appraisal Practice (*USPAP") adopted by the Appraisal Standards Board of the Appraisal
Foundation Any deviation from the USPAP mist be explained in the appraisal(s) The appraiser(s) must be licensed and/or
certified if required by appheable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request

Any other Conditions Precedent:

Section 2 Representations and Warranties
Borrower represents and warranis to Bank that:

20) Financial Statements. The balance sheet of Borrower and its subsidiaries, any, and the relaied Statements of Income
and Retained Earnings of Rorrower and its subsidiaries, the accompanying footnotes together with the accountant’s opinion
thereon, and all other financial information previously furnished to Bank, accurately, completely and faicly reflect the financial
condition of Borrower and its subsidiaries as of the dates thereof, including all contingent liabilities of every type, and the
financial condition of Borrower and its subsidiaries as slated therein has not changed muteriaily and adversely since the date
thereof.

202 Name, Capacity and Standing. Borrower's exact legal name is correctly stated tn the initial paragraph of the Agreement
UW Borrower and any of iis subsidiarics, if any, is a corporation, general partnership, limited partnership, limited fiability
partoership, er tinted fiability company, at is duly organized and validly existing under the laws of its respeciive state of
incorporation or organization, that it and/or its subsidiaries, ifany, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are each duly authorized by their board of directors,
general partners or member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents

203 No Vivlutiun of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, by any and all pledgors (whether Borrower or other owners of collateral property securing payment of the Loan
{hereinatter sometimes referred to as the ~Pledgor”)}) or by Guarantors thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, ether agreement, indenture, note, or other instrument binding upon any Borrower,
any Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of any Borrower or any
Guarantor

204 Authority. The execution, delivery and pertormance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action All authority from and approval by any federal,
State, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Docurnents has been obtained

205 Asset Ownership, Borrower and each Pledgor has good and marketable litle to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such propertics and assets are free and clear of mortgages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or otherwise in writing

206 Discharge of Liens und Taxes. Borrower and its subsidiaries, if any. have filed, paid, and/or discharged all taxes or other
claims which may become a lien on anv of their respective properties or assets, excepting to the extent that such items are being
appropriately contested in good Vaith and for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained

207 Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System

2.08 ERISA. Each employee benefit plan, as defined by the Employee Retirement lncome Security Act of 1974, as amended
(ERISA”), maintained by Borrower or by any subsidiary of Borrower or any corporate Guarantor meets, as of the date hereof,
the minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA and of the Internal Revenue

iad
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 58 of 217 PagelD #: 880

CARTER BANK & TRUST

LOAN AGREEMENT

Code of 1986, as amended. and ro ‘Reportable Event” nor “Prohibited Transaction” (as detined by ERISA) has occurred with
respect fo any such plan

209 Litigation. There 1s no claim, action. suit or proceeding pending. threatened or reasonably anuerpaled before any court,
commission. admintstrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Borrower, its subsidiaries. if any, any Guarantor, or any Pledgor. or affect the
ability of Borrower or ams Guarantor or any Pledgor to perform its obligavions under the Loan Documents

210 Other Agreements. The representations and warranties made by Borrower to Bank in the ether Loan Documents are true
and correct in all respects on the date hereol

211 Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Borrewer and Guarantors respectively. and are enforceable in accordance with their terms. except as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditars’ rights generally

212 Commercial Purpose. The Loan are not “consumer transactions”. as defined in the Virginia or West Virginia Unitocm
Commercial Code. and none of the collateral was or will be purchased or held primarily for personal, family or househola
purposes

213 Foreign Assets Control Regulations [t is not in vialation of (i) the Trading with the Enemy Act(30USC App. See [et
Seq }, a5 amended. (11) any of the foreign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (ii) the US Patriot Act, and further that at (a)
is not subject to sanctrons administered by OFAC or the US Department of State or (b) has not engaged in any dealing or
transactions with, of is otherwise associated with, any person subject to such sanctions.

2.14 Survival of Representations and Warranties. Borrower agrees that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered
by Borrower to Bank under this Agreement or the other Loan Documents Borrower further agrees that regardless of any
investigation made by Bank, all such Tepresentations, warranties and covenants will survive the making of each advance under the
Loan and delivery to Bank of the Laan Documents. shall be continuing in nature. shall be deemed made and reaffirmed by
Borrower at the time cach advance is made, and shall remain in full force and elfect until such time as Borrower's indebtedness
shall be paid in full, or until this Agreement shall be terminated in the manner provided herein, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenanis and agrees that from the date hereo! and unul payment in full of all indebtedness and performance of all
obligations owed under the Laan Documents, Borrower shall
301 Maintain Existence and Current Legal Form of Business. (a) Maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of business indicated above, and, (c), as applicable, qualify and
remain qualified as a foreign corporation, genera! partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required
302 Maintain Records. Keep adequate records and books of account, in which complete entries will be made in accordance
with GAAP consistently applied, reflecting all Financial transactions of Borrower If Borrower now or hereafter maintains any
business records in the possession of a third party. at the request of Bank, Borrower shall notify such third party to permit Bank
lee access to such records at all reasonable times and to provide Bank with copies of any records it may request, all at
Borrower's expense
3.03 Maintain Properties. Maintain, keep, and preserve all of its properties (tangible and intangible) including the collateral
necessary or useful in the conduct of its business in good working order and condition, ordinary wear and tear excepted
304 Conduct of Business. Continue to engage in an efficient, prudent, and economical manner in a business of lhe same
general type as now conducted
3035 Maintain Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Bank
may require with respect to Borrower's properties and operations, in form, amounts. and coverages and with insurance companies
acceptable te Bank. Borrower, upon request of Bank, will deliver to Bank trom time to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days prior written notice to Bank. Each insurance policy also shali include an endorsement (NY Jong form) providing
that coverage in favor of Bank will not be impaired in any way by any act, amission or default af Borrower or any other person
In connectiva with all policies covering the Collateral. Borrower shail provide Bank with such Bank’s loss payable or other
endorsements as Bank may require, and shall furnish to Bank upon request, reports on each existing insurance policy showing
such information as Bank may reasonably request, including without limitation the todlowing. (1) the name of the insurer; (2) the
risks insured; (3) the amount of the policy; (4) the properties and assets insured: (5) the current property values on the basis of
which insurance has been obtained, and the manner of determining those values, and (6) the expiration date of the policy In
addition, upon request of Bank (however not more otten than annually), Bank may require that an independent appraiser
satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any Collateral The cost of such
appraisal shall be paid by Borrower Should any or afl of the Collateral become uninsured for any reason, Borrower shall have ten
(10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral satisfactory to Bank and, should
Borrower fai] to obtain such insurance, Bank may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand
306 Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, ordinances and orders applicable
to each Borrower's business, operations and properties including without limitation, the Americans with Disabilities Act, paying
before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon its income, profits or
property, and all Environmental Laws
3.07 Right of Inspection. Permit the officers and authorized agents of Bank, at any reasonable time or limes in Bank’s sole
discretion to visit the properties of any Borrower, and to discuss such matters with any officers, directors, managers, members or
partners, Hmited or general, of such Borrower, and with Borrower's independent accountant as Bank deems necessary and proper
308 Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Borrower's intemally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Borrower’s chief financial otficer or other ofticer or person acceptable to the Bank
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 59 of 217 PagelD #: 881

CARTER BANK & TRUST

LOAN AGREEMENT

Annual Reports Anoually. within we hundred forty (240) days of the end of each fiscal vear che Borrower's audited
valance sheet and income stalement fur the vear ended prepared in accordance with generally accepted accuunung
principles, applied on a consistent basis
Monthly Production Reports: Monthly within thirty (30) days of the end of each month. internally prepared production
reports for each of the applicable imines ina form prepared by Borrower in the ordinan course of business
Tax Returns: State and Federal tax returns for the Borrower when each such return is filed, and such addinonal
information and statements (including, without limitation, tists of assets and fiabilities, aging of receivables and pavables.
mventory schedules, budgets, forecasts, and other reports with respect to the Burrovwer’s Hnancial condition and business
Operations) as the Bank mas request from time co time
Officer Compliance Certificate: An OTicur’s Compliance Certificate (OCC) with respeet to Borrower's compliance
with the Affirmative, Financial and Negative Covenants set forth in Sections 3, 5. and 6 of (his Agreement The OCC will
be im form acceptable to Bank, preperly executed by an authorized olficer of Borrower, including calculations to suppor
all Financial Covenants, and set forth any corrective action taken or Proposed to be taken with respect to any Default or
Event of Default under such covenants The OCC is due within the same number of days required for the delivery of
Financial Staternents for cach fiscal quarter’s end and for the fiscal year end. The OCC furnished by Borrower for the fiscal
year end shail include a reconethation of all adjustments, if any, by Borrower to the fourth quarter's certification
Notice of Litigation: Promptly after the receipt by Borrower, or by any Guarantor of which Borrower has Knowledge,
notice of any complaint, action, suil or proceeding before any court or administrative agency or body of any type which, if
determined adversely, could have a material adverse elVect on tae financial candition, properties, business prospects or
Operations of anv Borrower or any Guarantor, as applicable
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any event of default under
this Agreement or any other Loan Documents
USA Putriot Act Verification Information: Information or documentation, including out not limited to the legal name,
address, tax identification number, driver's license, and date of birth (if Borrower is an individual) of Borrower sufficient
for Bank to verify the identity of Borrower in accordance with the USA Patriot Act Borrower shall notify Bank promptly
of any change in such information
Other Information: Such other information as Bank may from time to time reasonably request
309 Appraisal(s) If required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
saustaclory to Bank of the market value of any real or personal property collateral securing the Loan
310 Affirmative Covenants from other Loan Documents All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein
31} Management. Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and prampily provide written notice to Bank of any change in such executive or
Management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that trom the date hereof and until payment in full of all indebtedness and performance of al!
obligations owed under the Loan Documents, Guarantor shall
401) Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank. sell, transfer or
otherwise dispose of any of more than 30% of his/her personal Liquid Assets of any kind ‘Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, US
Treasuries and other federal! agency instruments, hedge funds, derivative accounts and other investment instruments which are nor
pledged to Bank as security for any obligation to Bank
402. Comply With Laws. Comply in all respects with all applicable faws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paving before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws
4.03 Reporting Requirements. Furnish to Bank.
Guarantor Financial Reports: Each of the Guarantors shall submit financial statements to the Bank en the Bank's form
on an annual basis by February 28 of each ycar The Bank shall provide such form at least (30) day's in advance of any
required submission
Notice of Litigation: Promprly afler the receipt by Guarantor, or by Borrower of which Guarantor has knowledge, notice
of any claim. action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a matecial adverse effect on the financial condition, properties, business prospects or operations of
Guarantors or Borrower, as appropriate
404 Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor ts a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transter or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limied lability company, issue,
transfer or sell any interest in Guarantor
405 Tax Returns: As soon as available each year, furnish complete copies of all federal tax cetums (including all Schedules
thereto) filed by Guarantor
406 Other Information: Furnish such other information as Bank may from time to time reasonably request
407 Representations and Warranties. Each Guarantor represents and warrants to Bank that: (i) if Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited Nability limited partnership, or limited liability company. it
is duly organized and validly existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are vach duly authorized by their board of directors, general partners or member/manager(s), respectively,
te enter into and perform the obligations under its Guaranty Agreement; (ii) all financial statements and related information
furnished te Bank in connection with the Loan are true, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof: (iii) it has fuil knowledge of the financial condition and business operations of Borrosver, (iv)
there is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially
impair its ability to honor and pay its obligations under as Guaranty Agreement: and (¥) it is sot in violation of (1) the Trading

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 60 of 217 PagelD #: 882

CARTER BANK & TRUST

LOAN AGREEMENT

with the Enemy Act (50 USC App See | et seq), as amended. (2) ans of the loreign assets control regulations issucd by OFAC
and any executive order related thereto. or 3) the US Patriot Act. and further that it (a) Is not subject to sanctions administered
by OPAC or the US Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise assocnated
WITH. any person subject to such sanctions

Section 5 Financial Covenants: N/A
Section 6 Negative Covenants

Each Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and pertarmance of all
obligations under the Loan Documents, such Borrower shall not, without the prior written consent of Bank:

60! Liens. Create, incur. assume, or sutfer to exist any licn or security interest upon or in Collateral, any of Borrower's other
Properties, or che properties of any Pledgor securing pavment of the Loan, whether now owned or hereafter acquired, except
Permuilted Liens
692 Debt. Incur, assume, or sufter to exist any debt, except

(a) Debi to Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Rank,

(c) Accounts payable to trade creditors incurred in the ordinary course of business:

(d) Debt secured by purchase money sceurity interests only in the property or assets acquired, and
603 Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the ageregate the suin of SN/A
604 Change of Legal Form of Business; Purchase of Assets. Change Borrower's name or the fegal form of Borrower's
business as shown above, whether by merger, consolidation, converston or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business of any Person, or enter into any partnership with a third party
605 Leases. Create, incur, assume, or suffer to exist any leases, except:

{a} Leases outstanding on the date hereof and showing on the most recent financial staiement submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal vear of Borrower

696 Dividends or Distributions: Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kmd, or purchase or redeem, retire, or otherwise acquire any of Borrower's capital stock or other
ownership interests, now or hereafter outstanding
607 Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
608 Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609 Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates
610 Disposition of Assets. Sell, lease, or othenvise dispose of any of its assets or propertics except sn the ordinary and usual
course of its business
633 Transfer of Ownership. (a) issue, transier or sell any nesy class of stock, (b) assuc, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permil any shareholder to transfer or sel! more chan 10% of its issued and
outstanding shares in Borrower as of the date of this Agreement
612. Negative Covenants from Loan Documents, All negative covenants contained in any Loan Dacument are hereby
incorporated by reference herein
6.13. Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property 10. or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benetit of, any Affiliate (each of the foregaing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Borrower and (ii) on terms that
are no less favorable to Borrower than those what would have been obtained in a comparable arm’s-length transaction by
Borrower with a person that isnotan Affiliate For Purposes of this section, “Affiliate” shall mean any Borrower, any relative of
any Borrower, of any Guarantor, or of ant entity which is a parent, subsidiary or any person or entity contralled by, or under the
common control of, any Borrower, any Guarantor, Borrower's parent or subsidiary, or Guarantor’s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

701 Investigation. Borrower hereby certifies that it has exercised due diligence to ascertain whether its real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde. PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other Aazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”) Borrower represents and
warrants that there are no Hazardous Substances contaminating tts real property, nor have any such materials been released on or
stored on ar improperly disposed of on its real property during its ownership, occupancy or operation thereof except in strict
compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that, except in strict compliance with
applicable Environmental Laws, it shall not knowingly permit any telease, storage or contamination of its properties as tong as
any indcebiedness or obligations to Bank under the Loan Documents remains unpaid or unfulfilled In addition, Borrower docs not
have or use any underground storage tanks on any of its real property, including the Mortgaged Property, which are not registered
with the appropriate Federal and/or State agencies and which are not properly equipped and maintained in accordance with ali
Environmental Laws [f requested by Bank. Borrower shall provide Bank with all necessary und reasonable assistance required
for purposes of determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to
the Mortgaged Property, to Borrower's employees having knowledge of, and to its files and records within Borrower's contro!
relating to the existence, storage, or release of Hazardous Substances on the Mortgaged Property

702. Compliance. Borrower agrces to comply with all applicable Environmental Laws, including, without limitation, all those
relating to Hazardous Substances Borrower further agrees to provide Bank, and all appropriate Federal and State authorities,
with immediate notice in writing of any release of Hazardous Substances on the Mortgaged Property and to pursue diligently to
completion all appropriate and/or required remedial action in the event of such release In addition, Borrower shall within fifteen

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 61 of 217 PagelD #: 883

CARTER BANK & TRUST

LOAN AGREEMENT

(13) days afier receipt ihereo!, a complete cops of any notice, summons. hen. citation. letter or other communication trom ans
govemmoental agency concerning any action or ontission of Borrewer m connection with any environmental acts ity or issue

703 Remedial Action: Indemnity: Bank shall have the nght, but not the obligation, to undertake all or any part of such
remedial action in the event of a release of Hazardous Subsiances on the Mortgaged Property and to add anv expenditures 50
made to the principal indebtedness secured by the Deed(s) of Trust or other security instruments Borrower agrees to indemnity
and hold Bank harmless from anv and all loss or Inability arising out of anv violation of the representations, covenants, and
obligations contained in this Sectivn 7. ar resulting from the secocding of the Deed(s) of Trust or other security instruments In
addition, Bank shall have all cights and remedies provided in other Loan Documents with respect lo Hazardous Substances and
violations of Environmental Laws

Section 8 Events of Default
The following shall be “Events of Defauli” by Borrower or any Guarantor:

801 Should Borrower fail to make payment of anv installment of principal or interest on the Nate when due

802 Should any representation or warranty made in the Luan Documents prove to be false or misleading in any material respect
when made

863 Should any report, cectificate, financial statement, or other document fumished prior fo the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made

804 Should Borrower or any Guarantor detaulr in the payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreernent or other agreement with Bank or with another creditor or Person that may materially
affect any Borrower's or any Guarantor’s propery or ability to perfarm their respective obligations under this Agreement or the
other Loan Documents

805 Should any Borrower, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the
Loan Documents to which it is a party

806 Should a custodian be appointed for or take possession of any or all of the assets of any Borrower or any Guarantor, should
any Borrower or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including
becoming a debtor under the United States Bankruptev Code, any proceeding to dissolve any Borrower or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor make an assignment for the benefit of
creditors, or should there be an attachment, execution, or other judicial seizure of all or any portion of any Borrower's or any
Guarantor's assets, including an action or proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure
is nol discharged within 30 days

807 Should final judgmerit for the payment of money be rendered against Borrawer or any Guarantar which is not covered by
insorance and shal! remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed
808 Upon the death of, or termination of existence of. or dissolution of, any Borrower, Pledgor or Guarantor

$09 Should Bank determine that any Barrower or any Guarantor has suffered a material adverse change in its financial
condition or its business operations

810 Should any lien or security interest in the Collateral terminate, lail for any reason to have the priorily agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan

811 Should Borrower commit a default under any Hedge Agreement, as defined in Section 10 01

812. Should Borrower assert lor any reason that this Agreement or any provision hereof or any other Loan Document is invalid
or unenforceable, or should any Guarantor terminate his Guaranty or otherwise assert that that its Guaranty is invalid or
unentorceable

813 Should any Borrower, Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
any Borrower or Guarantor, be indicted for a felony offense under state or federal faw, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or should any Borrower or Guarantor employ an exccutive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of any Borrower or Guarantor who has been indicted or convicted of any such
felony offense

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time therealter, at ils option, take any or all of the following actions, at the same or at different times:
$0 Declare the outstanding balance of the Note to be immediately due and payable, both as te principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are herebv
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the Default Rate as provided herein
until paid in full;
902 Require any Borrower or any Guarantor to pledge additional collateral to Bank from such Borrower's or Guarantor’s assets
and properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank's sole discretion,
903 Take immediate possession of and/or foreclose upen any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of any Borrower or any Guarantor under the Loan Documents;
904 Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Cude;
9.05 Any obligation of Bank to advance funds to a Borrower or any other Person under the terms of under the Loan Documents
and a}! other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing

Section 10 Miscellaneous Provisions

10 Of Definitions.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 62 of 217 PagelD #: 884

CARTER BANK & TRUST

LOAN AGREEMENT

“Collateral” shall mean all property and assels granted as collateral security for the Loan. whether real or personal properts
Whether granted directiv or indirectly whether granted nev oe in the future. and whether granted m the form of a security interest
Mortgage, security deed. deed of trust, assignment, pledge, crop pledge, chattel mortgage, chattel trust, factor’s lien, equipment
rust. conditional sale, trust receipt. lien, charge, fien or title retention contract, jease ur consignment intended as a securitn. device,
or any other security or len mterest whatsoes er, whether created by law. contract, or others ise

“Environmental Laws” shall mean all federal and state laws and regulations svhich affect or may affect ihe Murtgaged
Property, including without limitauen the Comprehensive Environmental Response. Compensation. and Liability Act (42 USC
Sections 9601 et seq). tne Resource Conservation and Recovery Act (42 USC Sections 6901 et seq), the Federal Water
Pollution Control Act (33 US C Sections 1251 et seq), the Clean Aur Act (42 USC Section 7461 et seq }, the Towie Substances
Control Act (13 US C Section 2601 et seq), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth af Virginia, as such laws or regulations have been amended or may be amended

“Lean Documents” shal! mean this Agreement including any Schedule attached hereto, the Note, the Morgage. the Security
Agreemeni(s}. the Assignment of Leases and Rents, all UCC Financing Statements. the Guaranty Agreements, and all other
documents, certificates, and instruments executed im connection therewith, and all renewals, extensions, modifications,
Substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) Jiens and security interest securing any indebtedness owed by any Borrower to Bank: (2)
liens for taxes, assessments, or similar charges either not vet duc or being contested in good faith and for which appropriate
reserves are maintained, (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary
course of business and securing obligations which are not vel delinquent; (4) purchase money hens or purchase money security
interests upon or in any property acquired or held by Borrower in the ordinary course of business to secure indebtedness
outstanding on the date of this Agreement or permitted to be incurred under Section 6 02, (3) liens and security interests which, as
of the date of this Agreement, have been disclosed lo and approved by Bunk in writing; and (6) those liens and security interests
which in the aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Borrower’s
assets

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limmed lability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof,

“GAAP" shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time
1002 Non-impairment. if any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any cespect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect
1003 Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virgina and shall bind cach of Borrower's and Guarantor’s heirs, personal representatives,
successors and assigns and inure ta the benefit of Bank’s sureessors and assigns Borrower and the Guarantors hereby irrevocably
agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court tor the
Western District of Virginia, assuming such latter court has Jurisdiction Borrower and the Guarantors hereby consent to the
Jurisdiction of such courts and waive any objection relating to the basis lor personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may sow or hereafter have in any such legal action or proceedinas
10 04 Waiver, Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thercof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank's right otherwise te demand strict compliance with that provision or
any other provision of this Agreement No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Bosrower’s or any Guarantor’s
obligations as to any future transaction Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank
10.05 Modiffeation. No modification, amendment, or waiver of any provision of any of the Loan Docuntents shall be effective
unless in writing and signed by Borrower and Bank.

1005 Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest tate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower's fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be tepaid within the same period of time as
originally agreed upon

19.07 Stamps and Other Fees. Borrower shal! pay all federal or state stamp and recording taxes, or other tecs or charges, if anv
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank, and Borrower and Guacantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees curred by Bank for the appraisal of the Mortgaged Property obtained at any time
atter the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note(s) following demand and shall be secured by the security documents executed by
Borrower or Pledgor

1908 Attorneys’ Fees. In the event Borrower, any Guarantor or any Pledgor shall default in any of its obligations hereunder and
Bank finds it necessary to employ an attorney to assist in the enturcement or collection of the indebtedness of Borrower to Bank,
to enforce the terms and provisions of the Loan Documents, to modify the Loan Documents, or in the event Bank voluntarily or
otherwise should become a party to any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code).
Borrower and Guarantors, jointly and severally, agree to pay all reasonable attorneys’ fees incurred by Bank and all related costs
of collection or enforcement that may be incurred by Bank Borrower and Guarantor shall be liable for such attorneys’ fees and
costs whether or not any suit or proceeding is actually commenced

1009 Bank Making Required Payments. In the event Borrower shall fail 10 maintain insurance, pay taxes or assessments,
costs and expenses which Borrower is, under any of the terms hereof or of any Loan Documents, required to pay, or fail to keep
any oF the properties and assets constituting collateral free irom new security interests, liens, or encumbrances, except as
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 63 of 217 PagelD #: 885

CARTER BANK & TRUST

LOAN AGREEMENT

permitted herem, Bank may atts election make expenditures for anv or all such purposes and the amounts expended together

with interest thereon at the Default Rate. shall become immediately due and payable to Bank. and shall bave benetit of and be

secured by the collateral: provided, however. Bank shall be under no duty or obligation to make any such payments or
expenditures

1D (0 Right of Offset. Any indebtedness owing from Bank to Borrower may be set off and applied by Bank o1 anv indebtedness

or hability of Borrower to Bank at any lime and from time to time after maturity whether by acceleration or othenvise. and

without demand or nolice to Borrower

JOEL UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral tn any

location deemed necessary and appropriat: by Bank

iQ 12 Modification and Renewal Fees. Bank may, at its option, charge any fees for modilivation, renewal, extension, or
feslatement of any terms of the Note(s) and the other Loan Documents not prohibited by applicable law

1) 13 Conflicting Provisiens. [f provisions of this Agreement shal! conflict with any terms or provisions of any ol the Notets),

security document(s) of any schedule attached hereto, the provisions of such Note, security documents or anv Schedule attached
hereto, as appropriate, shall take priority over any provisions im this Agreement

10 14 Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed tu have been given when

delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 241 12, and to the Borrower at its offices at 302 5

Jafferson $t, Suite 600, Roanoke, VA 2401) when sent by certified mail and return receipt requested or by recognized courier

Unless othenvise required by law, if there is more than onc Borrower, any notice given by Bank to any Borrower shall be deemed
to be notice given to all Borrowers

10'S Consent to Jurisdiction. Borrower and the Guarantors Acreby irrevocably agree that any legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shail be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginia or the United States District Court for the Westem District of Virginia, assuming such
later court has jurisdiction Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the hasis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or proceedings Borrower consents to the jurisdiction of such court and waives any
objection relating to the basis for personal or in rem jurisdiction ar to venue which Borrower may now or hercafter have in any
such legal action or proceedings

1D 16 Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of

such counterparts taken together shall be deemed to constitute one and the same instrument

1017 Entire Agreement. The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank and Borrower with respect to the Loan which ace not
expressly set forth in the Loan Documents

1018 Indemnity Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its alTiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless fron and against. anv Joss.
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorneys’ fees,
whether or nor suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or olhervise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower's or
Guarantors’ failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
representation or warranty made to Bank in this Agreement or in anv other Loan Documents now or hereafter executed in
connection with the Loan; (iii) the violation of any covenant or agreement contained in this Agreement or aay of the other Loan
Documents; provided, however, that the furegoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
procecding, cost, expense or liability which is finally determmed by a court of competent jurisdiction to resull solely from Bank's
gross negligence or willful misconduct This indecnnity obligation shall survive the payment of the Loan and the termination of
this Agreement.

10.19 WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, EN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE, BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLATM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WATVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER [NTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL. HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF TIS PARAGRAPH.

1020 Required Ioformation for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
including Borrower's legal name, address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents Failure to provide the required information will result in a violation of the US Patriot Act and will
constitute a default under this instrument or agreement In addition, no Borrower, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”. on the list published by the US Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website

102t Correction of Errors; Further Assurances. Borrower will and will cause any Pledgor and each Guarantor to cooperate
with Bank to correct any errors in this Agecement, the Note or other Loaa Decuments and shall execute such documentation as is
necessary to do so. In addition. Borrower, Pledger and cach Guarantor shall cooperate fully with Bank and execute such further
instruments, documents and agreements, and shall do anv and all such further acts, as may be reasonably requested by Bank to
better evidence and reflect the transactions described herein and contemplated hereby and to carry into effect the inient purposes
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 64 of 217 PagelD #: 886

CARTER BANK & TRUST

LOAN AGREEMENT

of this Agreement, the Note and the other Loan Documents. including without limitation the granting and/or perfecting of a
Securely interest in the Collateral

1022 Consent to Loan Participation. Borrower and each Guarantor agrees and consents to Bank's sale or transfer, whether
now or later, of one or more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank

Bank may provide, without any limitation whatsoever. to any one or more purchasers, or potential purchasers, any information or
knowledge Bank may have about Borrower and each Guarantor or about any other malter relating to the Loan. and Borrower and
each Guarantor hereby waives any rights to privacy Borrower or any Guarantor may have with respect to such matters Borrower
and each Guarantor hereby waives any and all notices of sale of participation interests, as well as all notices of any repurchase of
such participation interests Borrower and each Guarantor agrees that the purchasers of any such participation mlerests will be
considered as the absolute owners of such interests in the Loan and will have all the rights granted under the participation
agreement(s) governing the sale of such participation interests Borrower and cach Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Borrower’s and each Guarantor’s obligation under the
Loan irrespective of the failure or insolvency of any holder of any interest in the Loan Borrower and each Guarantor agrees that
the purchaser of any such participation interest may entorce its interest irrespective of any personal claims or defenses that
Borrower may have against Bank Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Borrower or each Guarantor to the same extent as Bank has such right

1023 Severability. If a court of competent jurisdiction finds any provision of this Agreement to be iJegal, invalid, or
unenforceable as to any circumstance, such finding shal! not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. [f the offending provision cannot be so modified, it shall be considered deleted from this Agreement Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement

10.24 Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and thal, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other

1025 Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be dulv executed all as of the date first
above written

Borrower:

      
   

  
 

 

Greenbrier Hotel Corporation
I AAY (SEAL)

Wargy of Corporation
Name: _f lean aoa. Juste?
Title: “~" Pirvesed’epf

   

Players Ciwh, LLC

. Wd

   
 

jd Liability Company

 

By: re (SEAL)
name Jeflren ZL. Suster
Title: Yaeger

Justice Family Group, LLC
Name of Limited Liability Company
a

 

e

   

(SEAL}

 

      

WITNESS:

 

Print Name:

Greenbrice Gall And Teanis Clubk Corporation
Name gf Corporation

  

WITNES

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 65 of 217 PagelD #: 887

CARTER BANK & TRUST

Print Name:

    

WITNESS:

 
 
   
  

Print Nartie:

Print Name:

WITNESS:

Print Name

   
  

WITNESS:

Print Nari

WITNESS:

Print Name

 

WITNESS:

Print Name

 

LOAN AGREEMENT

Title;

 

Name:

 

 

Plavers Club, LLC
Name of Limited Liability Company

 

Justice Family Group, LL

 

Name of Limited Liability Company

 
 
 
  

{SEAL)

The Greenbrier Snortins Club Development Company, Inc.
Name of Corporation

By: (SEAL)
Name: * diffe a b- fistier
Title: _

The Greenbrier Soorting Club, Inc.

Name of Corporation

 

-

 

Oakhurst Ciub, LLC
Name of Limited Liability Company

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 66 of 217 PagelD #: 888

CARTER BANK & TRUST
LOAN AGREEMENT
Bank:
CARTER BANK & TRUST
By:

Name
Title

 

 

 

$260 1841
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 67 of 217 PagelD #: 889

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 68 of 217 PagelD #: 890

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
33 GREENBRIER MEDICAL 06/30/2020
INSTITUTE, LLC
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$22,835,762.75 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

Creditor Use Only

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses are:

LENDER: '
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920

BORROWER:

GREENBRIER MEDICAL INSTITUTE, LLC, a West Virginia limited liability company
300 West Main Street
White Sulphur Springs, WV 24986

 

CONFESSION OF JUDGMENT. ! appoint and authorize John L. Gregory, tll, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if } default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on

this Note, including collection costs and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

   

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note:
Note [N'582 dated December 1, 2017 with an original principal balance of $24,792,287.30 (the “Prior Note”).

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $22,835,762.75, plus interest from the date of this Note on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $8,440.83, which late charges shall be due and payable in full when this Note matures or this
obligation is accelerated plus (c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 69 of 217 PagelD #: 891

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(Interest Rate).

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A. Late Charge. if a payment is more than 10 days fate, 1 will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: (a} on November 1, 2020 and December 1, 2020; (b) on the first day of each month commencing on May
1, 2021 and continuing on the first day of each month thereafter to and including December 1, 2021 and (c} on the first day of each month commencing
on May 1, 2022 and continuing on the first day of each month thereafter to and including October 1, 2022, on which date all unpaid Principal, accrued
interest, late charges and all other fees, charges and expenses {including without limitation all accrued but unpaid interest, fees, charges and other
amounts outstanding on the Prior Note) shail be due and payable in full without further notice or demand. Each monthly payment (excluding the final
payment due on October 1, 2022) shai! be in an amount equal to 150% of the amount of a regular monthly payment that would be due on a loan
amortized over a 20 year period that had 12 monthly payments each year; provided that you may adjust the amount of the monthly payment on May 1 of
each calendar year commencing on May 1, 2021 to the amount necessary to amortize the then outstanding Principal balance of this Note plus interest
that will accrue over a period equal to 240 months minus the number of months that have elapsed since May 1, 2020. | further acknowledge and agree
that (1) you may apply each payment to Principal, interest, late charges and other costs and fees as you determine in your sole discretion and (2) alt
unpaid Principal, accrued interest, late charges and all other fees and charges shali be due and payable in full without further notice or demand on
October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7, PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan 5 <2.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, II (Guarantor) and CATHY L. JUSTICE (Guarantor) to you, guarantees
the payment and performance of my debts as described in the Guaranty.
10, DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of. application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. 1 merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legalty
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

I. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.
L. Property Transfer. | transfer all or a substantial part of my money or property.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, ] waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 70 of 217 PagelD #: 892

(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
{3} You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
8. Sources. You may use any and al! remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate,

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right t
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by faw, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney’s fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by faw) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that 1 buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which { operate.

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
wifl not violate any agreement to which | am a party or to which | am or any of my Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and I will still be obligated to pay the Loan. This Note shall inure to
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 71 of 217 PagelD #: 893

the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular, The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. [
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

Greenbrier Medical Institute, UC, a West Virginia limited fiability company
tharen i. )
ey:_ A$ LIME

 

Aki Lis [Seal]

Jillean l. Justice, President“

Borrower's organizational identification number:

Place of Chief Executive Office:

ACKNOWLEDAMEAt (REQUIRED FOR CONFESSION OF JUDGMENT}: : 2
STATE OF ia. ____, COUNTY(OR CITY) OF "DOA ess.

 

This instrument was acknowledged before me this Is day of hl ee , 2020 by JILLEAN L. JUSTICE, President of
Greenbrier Medical Institute, LLC, a West Virginia limited liability company, on behalf of the comphny. She [check one] Lilks‘fersonally known to me or [_]

has produced as identification,

  

My commission expires: $-3l-adal

Notary Registration Number: 756d Bs

 

{Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 20.87

 

 

 

42602602
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 72 of 217 PagelD #: 894

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 73 of 217 PagelD #: 895

   

GUARANTY

(Continuing Debt - Unlimited)

 

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWER:
GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY
300 West Main Street
White Sulphur Springs, West Virginia 24986

GUARANTOR (individually and collectively, jointly and severally):
JAMES C. JUSTICE, I!

White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

-ONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
jaskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
-ircuit Court, SS West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
udgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
ind reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

‘or the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
-ONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
JEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually, jointly and severally, and together.
"You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted
for this transaction.
E. Loan Documents. "Loan Documents" refer to afl the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |, jointly and severally, absolutely and
unconditionally agree to all terms of and guaranty to you the payment and performance of each and every debt, of every type, purpose and description
that the Borrower, either individually or with others, may now or at any time in the future owe you, including all principal, accrued interest, attorneys
fees and collection costs, when allowed by law, that may become due from the Borrower to you in collecting and enforcing the debt and all other
agreements with respect to the Borrower listed below (“Debt”):

GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 1
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 74 of 217 PagelD #: 896

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under the terms of
any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to become due, or absolute or cantingent, including obligations and duties arising from the terms of all documents prepared or
submitted in connection with each such transaction such as applications, security agreements, disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice te me and without limitation as to the number of renewals, extensions,
modifications or substitutions.
4. UNCONDITIONAL LIABILITY. [ am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrower. | will remain obligated to pay on this Guaranty even if any other person who is obligated to pay the Debt, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at alf times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. in the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be considered as having been
extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrower before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, | will still be obligated under this Guaranty until!
provide such a notice of revocation to you. If any other person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve or protect any Property until you
are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual" possession when you have physical, immediate and
exclusive control over the Property and have accepted such control in writing. Further, you will only be deemed to be in “constructive” possession when
you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A, Payments. | fail to make a payment in full when due.

B. insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief

law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of

any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against

me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Gther Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, Inaccurate, or conceals a material

fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.

|. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

J. Name Change. { change my name or assume an additional name without notifying you before making such a change.

K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 75 of 217 PagelD #: 897

M. insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set forth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, I consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status of a party to the Debt or this Guaranty.
{1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code concerning the
Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
{9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. tn addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a person or an entity
that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a close
relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in goad faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
8. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower’s Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and may be added
to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Guaranty” means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of yaur rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the time of default shall constitute a
reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to, reasonable attorneys' fees, court costs and other
legal expenses. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent permitted by the United

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 3
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 76 of 217 PagelD #: 898

States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which | am a party.

In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that ! am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and intended use of all Debt proceeds.

13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to induce you to
extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. | agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that | continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions wifi still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment. You wilt continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable against me and my personal representatives,
successors, heirs and assigns.

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. 1 will inform you in writing of any change in my name, address or other application information.
| will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these
parties acknowledge that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to
do so.

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this Guaranty.

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systerns*™ Page 4
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 77 of 217 PagelD #: 899

GUARANTOR:

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

 

 

 

 

 

* «
STATE OF Vig Inu. , COUNTY/CITY OF Ko AnoOle ss,
This instrument was acknowledged before me this [S%, of ul 2020 by JAMES C. JUSTICE, fi. He (check one] [26 personally
known to me or [_] has produced as identification,
My commission expires: -3[-202-] bate hn Lihat.
Notary Registration Number: "7Sie)729_ (Notary Public)
LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY PUBLIC
GUARANTOR: Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31.20.97

 

 

 

Mi thy

CATHY L. Juste

___{Seall)

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

stateor VL G ima , COUNTY/CITY os ss.

This instrument was acknowledged before me this Sie Tuy _ of 2020 by CATHY L. JUSTICE. She [check one] [2% personally
known to me or [_] has produced as Tidy —__ ation.

My commision epires: 5-31-02 Stan Lise?
Notary Registration Number: ehyT2 (Notary Public)

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No, 7560729
My Commission Expires May 37, 20 o/

 

 

 

 

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 5

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 78 of 217 PagelD #: 900

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 79 of 217 PagelD #: 901

®

CARTER BANK & TRUST

LOAN AGREEMENT

ae:

Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 30" dav of June, 2020 by and between Carter Bank & Trust, a Virginia banking
corporation | ~ Bank”), and.

The Greenbrier Sporting Club Development Company, Inc. and The Greenbner Sporting Club, Inc. (individually and collectively
“Borrower”), having its chief executive offices at 300 West Main Street, White Sulphur Springs, WV 24986: and

James C. Justice, If and Cathy L. Justice (individually “Guarantor” and collectively the “Guarantors”).

representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan”):

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower's

Term Loan (the “Term Loan’) in the original principal amount of $48,800,000.00 (Loan No. a s17) which is evidenced by
Borrower's Promissory Note dated May 27, 2016 (the “Note”) due and payable in consecutive monthly installments and shall bear
interest at the rate set forth in the Note, the terms of which are incorporated herein by reterence. The Term Loan shall be secured bya
first and prior lien and security interest in the Borrower's, Greenbrier Hote! Corporation’s, Players Club, LLC’s, Justice Family
Group, LLC’s, Greenbrier Medical lnstitate, LLC's, Greenbrier Golf and Tennis Club Corporation’s and Oakhurst Club, LLC’s (such
legal entities together with Borrower, individually and collectively “Debtors”) real Property and improvements and personal property,
whether now owned or hereafter acquired, pursuant to the terms of the applicable security instruments listed below.

Section £ Conditions Precedent

Bank shall not be obligated to make any disbursement of loan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, ail in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.

Note: The Note duly executed by the Borrower.

Deed(s)s of Trust: Deed(s} of Trust on the real property of Debtors {such Deeds of Trust, individually and collectively, the
“Mortgage” and such real property collectively the “Mortgaged Property”).

Assignment of Leases and Rents: Assignment(s) of Leases and Rents in which each of the Debtors shall assign to Bank al! existing
and thereafter arising leases on the Mortgaged Property and the rents and profits therefrom (individually and collectively, the
“Assignment of Leases and Rents”).

Title Insurance: A Standard ALTA morigage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note and insuring a first lien priority of the Mortgage and which shall not contain any title
exceptions or policy exclusions not approved by Bank and Bank’s counsel,

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of the Debtor’s or other owner
has good and marketable fee simple title to the Morigaged Property and that the Mortgage(s) constitutes a first priority Jien
thereon without exceptions, except as are acceptable to Bank and Bank’s counse!

Survey: A certified copy of a recent survey of the Mortgaged Property prepared by a registered land surveyor or a civil engineer

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel! as to whether the Morigaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973

Environmental Audit Report: A favorable Phase I uncdited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws. The Bank shall be fully
authorized to discuss all aspects of the audit with the engineering firm.

Security Agreement(s): Security Agreement (“Security Agreement”) in which the Debtors shall grant to Bank a first priority security
interest tn all of the personal property of such legal entities. (If Bank has or will have a security interest in any collateral which is
inferior to the security interest of another creditor, Borrower must fully disclose to Bank any and all prior security interests, and
Bank must specifically approve in writing any such security interest which will continue during the term of the Loan).

Financing Statements: Copies of UCC Financing Statements duly filed in Debtors’ or other owner's state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion of Bank desirable, to perfect the Security interests
granted in the Security Agreement, and certified copics of Information Requests identifying all previous financing statements on
record fur Borrower or other Debtor, as appropriate from all Jurisdictions indicating that no security interest has previously been
granted in any of the collateral deseribed in the Security Agreement, unfess prior approval has been given by Bank.

UCC and Federal Tax Lien Searches: Uniform Commercial Code and Federal Fax Lien searches naming Debtors as debtor and
performed at the Secretary of State of the state/commonwealth of Borrower’s incorporation.

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer or manager
containing resolutions duly adopted by the Board of Directors, Managers or Members of Debtors authorizing the execution,
delivery, and performance of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation and Articles of Organization: A copy of the Articles of Incorporation, Articles of Organization and all
other charter documents of Debtors, all filed with and certified by the Secretary of State of the state/commonwealth af Debtors’
Incorporation,

By-Laws and Operating Agreements: A copy of the By-Laws or Operating Agreements of Debtors certified by the Secretary,
manager or member of Debtors as to their completeness and accuracy.

Certificate of Incumbeney: A certificate of the Secretary, Manager or Member of Debtors certifying the names and true signatures
of the officers or managers of Debtors authorized to sign the Loan Documents
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 80 of 217 PagelD #: 902

CARTER BANK & TRUST

LOAN AGREEMENT

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/eommonwealth of
Debtor's meorporation or organization as to the existence or good standing of Debtors and its charter documents on file.

Opinion of Counsel: An opinion of counsel for Debtors and Guarantors satisfactory to Bank and Bank’s counsel

Guaranties: Guaranty Agreements duly executed by each Guarantor.

Appraisal{s): Two {2) copies of an appraisal ordered by the Bank of the estimated market value of the real and/or personal property
offered as coflateral for the Loan referenced herein. The appraisals must be addressed to Bank and must conform to the Unifonn
Standards of Professional Appraisal Practice (“USPAP”) adopted by the Appraisal Standards Board of the Appraisal Foundation.
Any deviation from the USPAP must be explained in the appraisals. The appraisers must be licensed and/or certified if required
by applicable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request.

Section 2 Representations and Warranties

Borrower represents and warrants to Bank that:
2.01. Financial Statements, The balance sheet of Debtors, and the related Statements of Income and Retained Earnings of
Debtors, the accompanying footnotes together with the accountant’s opinion thereon, and all other financial information
previously furnished to Bank, accurately, completely and fairly reflect the financial condition of Debtors as of the dates thereof,
including all contingent liabilities of every type, and the financial condition of Debtors as stated therein has not changed
materially and adversely since the date thereof.
2.02. Name, Capacity and Standing. Debtors’ exact legal name is correctly stated in the initial paragraph of the Agreement. If
Debtors and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited liability partnership,
or limited liability company, it is duly organized and validly existing under the laws of its respective state of incorporation or
organization; that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature
of their business shall require such qualification, and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, fo enter into and perform the obligations under the Loan Documents.
2.03, No Violation of Other Agreements. The execution and delivery of the Loan Documents, and ihe performance by
Debtors, by any and all pledgors (whether Debtors or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) or by Guarantors thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon Debtors, any
Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of Debtors or any Guarantor.
2.04 Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action. All authority from and approval by anv federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained
2.05. Asset Ownership. Debtors and each Pledger have good and marketable title to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank. and all such Properties and assets are free and clear of mortgages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or otherwise in writing.
2.06 Discharge of Liens and Taxes. Debtors and its subsidiaries, if any, and Guarantors have filed, paid, and/or discharged all
taxes or other claims which may become a lien on any of their respective properties or assets, excepting to the extent that such
items are being appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the
payment thereof is being maintained.
2.07. Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System.
2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
(ERISA”), maintained by Debtors or by any subsidiary of Debtors or any corporate Guarantor meets, as of the date hereof, the
minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA and of the Internal Revenue Code of
1986, as amended, and no “Reportable Event” nor “Prohibited Transaction” {as defined by ERISA) has occurred with respect to
any such plan.
2.09. Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Debtors, its subsidiaries. if any, any Guarantor, or any Pledgor, or affect the
ability of Debtors or any Guarantor or any Pledgor to perform its obligations under the Loan Documents.
210. Other Agreements. The representations and warranties made by Debtors and Guarantors to Bank in the other Loan
Documents are true and correct in all respects on the date hereof
211. Binding and Enforceable. The Loan Documents, when executed, shal! constitute valid and binding obligations of
Debtors and Guarantors respectively, and are enforceable in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, or similar laws affecting creditors’ rights generally.
2.12, Commercial Purpose. The Loan is not a “consumer transaction”, as defined in the Virginia Uniform Commercial Code,
and none of the Collateral was or will be purchased or held primarily for personal, family or household purposes.
2.13. Foreign Assets Control Regulations. It is not in violation of (i) the Trading with the Enemy Act (50 U.S.C. App. See. fet
Seq), as amended, (ii) any of the foreign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department ( “OFAC”) and any executive order related thereto, or (iti) the U.S Patriot Act, and further that it (a)
is not subject to sanctions administered by OFAC or the US. Department of State or (b) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions.
2.14. Survival of Representations and Warranties. Debtors agree that im extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Debtors and Guarantors in this Agreement or in any certificate or other
instrument delivered by Debtors or Guarantors to Bank under this Agreement or the other Loan Documents. Debtors and
Guarantors further agree that tegardless of any investigation made by Bank, all such representations, warranties and covenants
will survive the making of each advance under the Loan and delivery to Bank of the Loan Documents, shall be continuing in
nature, shall be deemed made and reaffirmed by Debtors and Guarantors at the time each advance 1s made, and shall remain in
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 81 of 217 PagelD #: 903

CARTER BANK & TRUST

LOAN AGREEMENT

full force and eflect until such ume as Debtors’ indebtedness shall be paid in full or until this Agreement shall be terminated nm
the manner provided herein, whichever ts the fast to occur.

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all mdebtedness and performance of all
obligations owed under the Loan Documents, Borrower shal!
3.01. Maintain Existence aud Current Legal Form of Business. (a) Maintain and cause each Debtor ty maintain its existence
and good standing in the state of its incorporation or organization (b) maintain and cause cach Debtor to mamitain its current legal
form of business indicated above, and, (c), as applicable. quality and remain qualified and cause each Debtor to qualify and
remain qualified as a fareign corporation, general partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required
3.02. Maintain Records, Keep and cause each Debtor w keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting all financial transactions of Debtors If Debtors
now or hereafier maintain any business records in the possession of a third party, at the request of Bank, Borrower shall notify
and cause each Debtor to notify such third party to permit Bank free access to such records at all reasonable times and to provide
Bank with copies of any records it may request, all at Debtors’ expense.
3.03. Maintain Properties. Maintain, keep, and preserve, and cause each Debtor to maintain, keep and preserve, all of its
properties (tangible and intangible) including the Collateral necessary or useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
3.04. Conduet of Business. Continue to engage and cause each Debtor to engage in an efficient, prudent. and economical
manner in a business of the same general type as now conducted.
3.05. Pay Debt: Debtors shall pay and discharge and cause each Debtor to pay und discharge when due all of its indebtedness
and obligations imposed upon Debtors or its properties, income or profits, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Debtors’ properties, income, or profits: shall furnish evidence of payment to Bank upon request, and
shall authorize the appropriate government official ie deliver information regarding any such indebtedness or obligation upon
request of Bank
3.06. Environmental Studies; Debtors shall promptly conduct and complete, at Debtors’ expense, all environmental studies,
inspections and tests as may be requested by Bank or any governmental authortty relative to any toxic or hazardous substance at
or aflecting any property or any facility owned, leased or used by Debtors.
3.07, Maintain Insurance. Maintain and cause each Debtor to maintain fire and other risk insurance, public lability insurance,
and such other insurance as Bank may require with respect to Debtors’ properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank. Debtors, upon request of Bank. will deliver to Bank from time to
time the policies or certificates of insurance in form satisfactory to Bank, inchiding supulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice to Bank Each insurance policy also shal! include an
endorsement (NY long form) providing that coverage in favor of Bank will not be impaired in any way by any act, omission or
default of Debtors ur any other person. In connection with all policies covering the Collateral, Debtors shall provide Bank with
such Bank’s loss payable or other endorsemenis as Bank may require, and shall furnish to Bank upon request, reports on each
existing insurance policy showing such information as Bank may reasonably request, including without limitation the following:
(1) the name of the insurer: (2) the risks msured: (3) the amount of the policy, (4) the properties and assets insured: (5) the
Current property values on the basis of which insurance has been obiained, and the manner of determimng those values; and (6)
the expiration date of the policy In addition, upon request of Bank (however not more often than annually). Bank may require
that an independent appraiser satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Debtors. Should any or all of the Collateral become uninsured for any
reason, Debtors shall have ten (10) days after receipt of nouce from Bank to obtain replacement insurance on the Collateral
satisfactory to Bank and, should Debtors fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the
cost of which shall be paid by Debtors on demand.
3.08 Comply With Laws. Comply and cause each Debtor to comply in all respects with all applicable laws, rules, regulations,
ordinances and orders applicable to Debtors’ business, operations and properties including without limitation, the Americans with
Disabilities Act, paving before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon
its income, profits or property, and all Environmental Laws Without limiting the generality of the foregoing, Debtors shall
comply with all environmental laws, regulations, and ordinances and with such additional requirements as the Bank may impose
regarding environmental activity or environmental laws, rules or regulations.
3.09. Right of Iaspection. Permit and cause each Debtor to permit the officers and authorized agents of Bank, at any reasonable
time or times in Bank’s sole discretion, 10 visit the properties of Debtors, to conduct on-site audits of Debtors’ financial records,
accoumls, inventory and procedures, to have access to Debtors’ bonks and records and to make copies thereof, and to discuss such
matters with any officers, directors, managers, members or pariners, limited or general, of Debtors, and with Debtors’
independent accountant as Bank deems necessary and proper. Debtors shall pay to Bank all collateral audit fees and servicing
tees associated with each collateral audit or inspection and with servicing the Loan.
3.10. Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end. the Debtors’ internally:
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Debtors’ chief financial officer or other officer or person acceptable to the Bank.
Annual Reports: Annually, within one hundred eighty (180) days of the end of each fiscal year, the Debtors’ audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
principles, applied on a consistent basis.
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, copies of each contract that
creates or will create an account, and accounts receivable aging and payable reports, inventory valuation reports, and such
other and further reports as Bank shall require, each in a form satisfactory to Bank and with such frequency as Bank shall
require,
Tax Returns: State and Federal tax returns for the Debtors when each such return is tiled, and such additional information
and statements (including, without limitation, lists of’ assets and liabilities, aging of receivables and payables, inventory
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 82 of 217 PagelD #: 904

CARTER BANK & TRUST

LOAN AGREEMENT

schedules. budgets. forecasts. and other repurts with respect to the Debtors’ financial condition and business Operations) as
the Bank may request from time to time
Officer Compliance Certificate: An Officer's Compliance Certificate OCC’) with respect to Debtors” comphance with
the Affirmative and Negative Covenants set forth in Sections 3, 3, and 6 of this Agreement. The OCC will be in form
acceptable to Bank, properly executed by an authonzed officer or manager of Debtors. including calculations to support all
Financial Covenants. and set forth any corrective action taken or proposed to be taken with respect to any Default or Event
of Default under such covenants. The OCC is due within the same number of days required for the delivery of Financial
Statements for each fiscal quarters end and lor the fiscal year end. The OCC furnished by Debtors for the fiscal year end
shail mchide a reconciliation of all adjustments, it any, by Debtors to the fourth quarter's certification.
Notice of Litigation: Promptly after the receipt by Debtors, or by any Guarantor of which Debtors have knowledge,
notice of any complaint, action, suit or proceeding before anv court or administrative agency or body of any type which, if
determined adversely, coukd have a material adverse effect on the financial condition. properties, business prospects or
operations of Debtors or any Guarantor. as applicable,
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
detault under this Agreement or any other Loan Documenis
USA Patriot Act Verification Information: Information or documentation, including but not hmited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Debtors are an individual) of Debtors sufficient for
Bank to verily the identity of Debtors in accordance with the USA Patriot Act Debtors shail notify Bank prompily of anv
change im such information
Other Paformation: Such other information as Bank may trom time to time request.
311 Appraisal(s). If required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan
3.12. Affirmative Covenants from other Loan Documents All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein.
3.13. Management. Maintain executive and management personnel with substantially the same qualifications and experience as
the current exccutive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and perfermance of all
obligations owed under the Loan Documents, Guarantor shall
4.01 Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell. transfer or
otherwise dispose of any of more than 10% of his/her personal Liquid Assets of any kind. “Liquid Assets” shall mean all publicly:
traded securities and/or securities accuunts, bands and mutual funds, any certificates of deposit, money market accounts, US.
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation to Bank
4.02. Comply With Laws. Comply in all respects with all applicable laws. rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor er upon Guarantor’s income, profits and properties, and with all Environmental!
Laws,
403. Reporting Requirements, Furnish to Bank.
Guarantor Financial Reports: Each of the Guarantors shall submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year. The Bank shall provide such form at least (30) days in advance of any
required submission.
Notice of Litigation: Promptly after the receipt by any Guarantor, or by Borrower of which any Guarantor has knowledge.
notice of any claim, action, suit, and proceeding before anv court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, business prospects or operations of
any Guarantor or Debtors, as appropriate.
4.04 Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or curently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue,
transfer oc sell any interest in Guarantor,
405. Tax Returns: As soon as available each year, furnish complete copies of all federal and state tax returns (including ali
Schedules thereto) filed by each Guarantor
4.06. Other Information: Furnish such other information as Bank may from time to time request
4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that. (i) if Guarantor is a corporation.
partnership, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its respective siate of incorporation or organization, that it and/or its
subsidiaries, if any. are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or member/manager(s), respectively,
to enter into and perform the obligations under its Guaranty Agreement: (i1) all financial statements and related information
furnished to Bank in connection with the Loan are true, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof, (iii) it has full knowledge of the financial condition and business operations of Debtors; (iv) there
is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially impair its
ability to honor and pay its obligations under its Guaranty Agreement, and {v) it is not in violation of () the Trading with the
Enemy Act (50 U.S.C. App. Sec. | et seq), as amended, (2) any of the foreign assets control regulations issued by OFAC and any
executive order related thereto, or (3) the U $ Patriot Act, and further that it {a} 15 not subject to sanctions administered by OFAC
or the U.S. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated with, any
person subject to such sanctions.

Seetion 5 Financial Covenants: N/A
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 83 of 217 PagelD #: 905

CARTER BANK & TRUST

LOAN AGREEMENT

Section 6 Negative Covenants

Borrower covenants and agrees and shall from the date hereof and until payment in full of all indebtedness and performance of all
obligations under the Loan Documents, Debtors shall not, without the prior written consent of Bank.

6.01. Liens, Create. incur, assume. or suffer to exist any lien or security mterest upon or in Collateral, any of Debtors’ other
Properties. or the properties of any Pledgor securing payment of the Loan. whether now owned or hereafter acquired, except
Permitted Liens.
6.02. Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank:

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank;

(c) Accounts payable to trade creditors incurred in the ordinary course of business: and

(d) Debt secured by purchase money security interests only in the property or assets acquired.
6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A.
6.04. Change of Legal Form of Business; Purchase of Assets. Change Debtors’ name or the legal form of Debtors’ business
as shown above, whether by merger, consolidation, conversion or otherwise, and Debtors shall not purchase all or substantially all
of the assets or business of any Person, or enter into any partnership with a third party.
605 Leases, Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank,

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Debtors.

6.06. Dividends or Distributions: Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, ot otherwise acquire any of Debtors’ capital stock or other ownership
interests, now or hereafter outstanding.
6.07. Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as tollows: N/A
6.08. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609. Loans to Insiders and Affiliates. Make arty loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates,
6.10. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business.
6.11. Investments: Loan, mvest in or advance Money or assets, or purchase, create or acquire any interest in any other
enterprise or entity.
6.12, Sale of Accounts: Sell with recourse any of Debtors’ accounts, except to Bank.
6.13. Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury steck and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Debtors as of the date of this Agreement
6.14. Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herem.
6.13. Transactions with Affiliates. Directly or mdtrectly, sell, fease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affilate (each of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Debtors and (it) on terms that
are no less favorable to Debtors than those what would have been obtained in a comparable arm’s-length transaction by Debtors
with a person that is not an Affiliate For purposes of this section, “Affiliate” shall mean Debtors, any relative of Debtors, of any
Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the common control of,
Debtors, any Guarantor, Debtors” parent or subsidiary, or Guarantor’s parent or subsidiary.

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.0L. Investigation. Bortower hereby certifies that it have exercised due diligence to ascertain whether their real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear wasie, toxic chemicals and subsiances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances") Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property or any of Debtors’ real property, nor have any
such materials been released on or stored on or improperly disposed of on its real property during its ownership, occupancy or
operation thereof except in strict compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not and shall cause each Debtor not to knowingly permit
any release, storage or contamination of its Properties as long as any indebtedness or obligations to Bank under the Loan
Documents remains unpaid or unfulfilled. In addition, Debtors do not have or use any underground storage tanks on any of its
teal property, including the Mortgaged Property, which are not registered with the appropriate Federal and/or State agencies and
which are not properly equipped and maintained in accordance with alt Environmental Laws. If requested by Bank, Debtors shall
provide and shall cause each Debtor to provide Bank with all necessary and reasonable assistance required for purposes of
determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to the Mortgaged
Property, to Debtors’ employecs having knowledge of, and to its files and records within Debtors’ control relating to the
existence, storage, or release of Hazardous Substanccs on the Mortgaged Property.

7.02. Compliance, Borrower agrees to comply and shall cause each Debtor to comply with all applicable Environmental Laws,
including, without limitation, all those relating to Hazardous Substances. Borrower further agrees and shall cause each Debtor to
provide Bank, and all appropriate Federal and State authorities, with immediate notice in writing of any release of Hazardous
Substances on the Mortgaged Property and to pursue diligently to completion all appropriate and/or requited remedial action in
the event of such release In addition, Borrower and shall cause each Debtor to provide Bank within fifteen (15) days after receipt
thereof, a complete copy of any notice, summons, lien, citation, letter or other communication from any governmental agency
concerning any action or omission of Debtors in connection with any environmental activity or issue.

Wr
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 84 of 217 PagelD #: 906

CARTER BANK & TRUST

LOAN AGREEMENT

703. Remediat Action; Indemnity: Bank shall have the tight. but not the obligation. 10 undertake all or any part of such
remedial action in the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Mortgage or other security instruments Borrower agrees to indemnify and
hold Bank harmless from any and all loss or liability arising out of anv violation of the representations, covenants. and obligations
contained in this Section 7. or resulting trom the recording of the Mortgage or other security instruments. In addition. Bank shall
have all rights and remedies provided in other Loan Documents wilh respect to Hazardous Substances and violations of
Environmental Laws.

Section 8 Events of Default
The fallowing shall be “Events of Default” by Debtors or any Guarantor:

S01. Should Borrower fail to make payment of any installment of principal or interest on the Note when due.

§02. Should any representation or warranty made in the Ioan Documents prove to be false or misleading in any material respect
when made.

8.03. Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made.

$04 Should Debtors or any Guarantor default in the payment or performance of any other Joan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect Debtors” or any Guarantor’s property: or ability to perform their respective obligations under this Agreement or the other
Loan Documents

8.05. Shouid Debtors, any Guarantor or any Pledgor breach anv covenant, condition. or agreement made under any of the Loan
Documents to which it is a part.

8.06. Should a custodian be appointed for or take possession of any or all of the assels of Debtors or any Guarantor, should
Debtors or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptey Code, any proceeding to dissolve Debtors or any Guarantor, any procecding to have a
receiver appointed. or should Debtors or any Guarantor muke an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of Debtors’ or any Guarantor’s assets, including an action or
proceeding fo seize any Collateral or any funds on deposit with Bank, and such seizure ts not discharged within 30 days

8.07. Should final judgment fur the payment of money be rendered against Debtors or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon Is effectively staved.
808 Upon the death of, or termination of existence of, or dissolution of, Debtors, any Pledgor or any Guarantor.

809 Should Bank determine that Debtors or any Guarantor has suffered a material adverse change in its financial condition or
its business operations

8.10. Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceabic, unperfected or invalid for any reason, should the Collateral fail to be msured as
required herein, or should the market value of the Morigaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan.

8.11. Should Debtors commit a default under any Hedge Agreement, as defined in Section 10.01,

8.12. Should Debtors assert tor any reason that this Agreement or ans provision hereof or any other Loan Document ts mvalid or
unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that ts Guaranty is invalid or
unenforceable.

8.13. Should Debtors, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Debtors or any Guarantor be indicted for a felony offense under state or federal law, inclucing without limitation any violation of
any anti-money laundering, bribery, OFAC or bank fraud, or should Debtors or any Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding awnership interests of Debtors or any Guarantor who has been indicted or convicted of any such
felony offense.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Defauli, and subject to any applicable notice and cure periods, if any, Bank may at
any tine thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01 Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the default rate as provided herein
until paid in full;
9.02. Require Debtors or any Guarantor to pledge additional collateral to Bank from Debtors” or such Guarantor’s assets and
properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion,
9.03. Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of Debtors or any Guarantor under the Loan Documents:
904. Exercise any and al! other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code:
9.05. Any obligation of Bank to advance funds to Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 85 of 217 PagelD #: 907

CARTER BANK & TRUST

LOAN AGREEMENT

Section 10 Miscellaneous Provisions

10.01 Definitions.

“Collateral” shall mean all property and assets granted as collateral security for the Loan, whether real or persona! property,
whether granted directly or indirectly. whether granted now or m the future. and whether granted in the form of a security interest.
mortgage. security deed. deed of trust. assignment. pledge, crop pledge, chattel mortgage. chattel irust, factor’s lien. equipment
trust. conditional sale. trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever, whether created by law, contract, or otherwise.

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC.
Sections 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. Sections 690! et seq.}, the Federal Water
Pollution Control Act (33 U.S.C. Sections [251 et seq.), the Clean Air Act (42 U.S.C Section 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C Section 2601 et seq }, and all applicable environmental! laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the
Assignment(s) of Leases and Rents, the Security Agreement(s), all UCC Financing Statements, the Guaranty Agreements, the
Subordination Agreements, and all other documents, certificates. and instruments executed in connection therewith, and all
renewals, extensions, modifications, substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) liens and security interests securing any indebtedness owed by Debtors to Bank; (2) liens
for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate reserves
are maintained; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course
of business and securing obligations which are not yet delinquent, (4) purchase money liens or purchase money security interests
upon or in any property acquired or held by Debtors in the ordinary course of business to secure indebtedness oulstanding on the
date of this Agreement or permitted to be incurred under Section 6.02; (3) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by Bank in writing: and (6) those liens and security interests which in the
aggregate constitate an immaterial and insignificant monetary amount with respect to the net value of Debtors’ assets.

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, Joint venture, or a government agency or political subdivision thereof’

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American [nstitute of Certified Public Accountants, as amended and supplemented from time to time.

10.02. Non-impairment. If any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect.

10.03. Applicable Law, Jurisdiction and Venue. The Loan Documents shal! be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind Borrower's and each Guarantor’s heirs, personal representatives,
Successors and assigns and inure to the benefit of Bank's successors and assigns. Borrewer and the Guarantors hereby
irrevocably agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents
shall be instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court
for the Western District of Virginia, assuming such latter court has jurisdiction. Borrower and the Guarantors hereby consent to
the jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings.

10.04. Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shalt any single or partial exercise thereof’ preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Debtors, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Debtors’ or any Guarantor’s
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank.

10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Debtors and Bank.

10.06. Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be cepaid within the same period of time as
originally agreed upon.

10.07 Stamps and Other Fees. Debtors shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
securify granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and ail liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
atter the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note following demand and shall be secured by the security documents executed by
Debtors or any Pledgor.

10.08. Attorneys’ Fees, [n the cvent Debtors, any Guarantor or any Pledgor shall default in any of its obligations hereunder and
Bank finds it necessary to employ an attomey to assist in the enforcement or collection of the indebtedness of Debtors to Bank, to
enforce the terms and provisions of the Loan Documents, to modi fy the Loan Documents, or in the event Bank voluntarily or
otherwise should become a party fo any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and severally, agree to pay all reasonable attorneys’ fees and costs incurred by Bank and all
related costs of collection or enforcement that may be incurred by Bank. Borrower and Guaranter shall be liable for such
attorneys’ fees and costs whether or not any suit or preceeding is actually commenced.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 86 of 217 PagelD #: 908

CARTER BANK & TRUST

LOAN AGREEMENT

10.09. Bank Making Required Payments. {n the event Debtors shall tail to maintain insurance. pav taxes or assessments, costs
and expenses which Debtors ts, under any af the terms hereof or of any Loan Documents. required te pay. or fail to keep any of
the properties and assets constituting collateral free from new security interests, liens, or encumbrances, except as permitted
herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together with interest
thereon at the default rate as defined in the Note, shall become immediately due and payable to Bank, and shall have benefit of
and be secured by the collateral: provided. however, Bank shall be under no duty or obligation to make any such payments or
expenditures.

10.10, Right of Offset. Any indebtedness owing from Bank to Debtors and Guarantors may be set off and applied by Bank on
any indebtedness or liability of Debtors or Guarantors to Bank at any Ume and from time to ume after maturity, whether by
acceleration or otherwise, and without demand or notice to Debtors or Guarantors.

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank.

10.12. Modification and Renewal Fees. Bank May. at its option, charge any fees for modification, renewal, extension, or
restatement of any terms of the Note and the other Loan Documents not prohibited by applicable law.

10.13, Conflicting Provisions, If provisions of this Agreement shall conflict with any terms or provisions of the Note, security
document(s} or any schedule attached hereto, the provisions of such Note. security documents or any Schedule attached hereto, as
appropriate, shall take priority over any provisions in this Agreement.

10.14. Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112 Atm: Phyllis Q. Karavatakis, and to the
Debtors and Guarantors at their offices at 302 5. Jefferson St - Suite 600, Roanoke, VA 24011 Atin: James C. Justice II when
sent by certified mail and retum receipt requested or by recognized courier. Unless otherwise required by law, if there is more
than one Debtors, any notice given by Bank to any Debtors shall be deemed to be notice given to all Debtors and Guarantors.
10.15. Consent to Jurisdiction. Borrower and the Guarantors hereby irrevocably agree that any legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginta or the United States District Court for the Westem District of Virginia, assuming such
latter court has jurisdiction. Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem Jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or procecdings. Borrower consents to the Jurisdiction of such court and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any
such legal action or proceedings.

10 16. Counterparts. This Agrcement may be exeeuied by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute ane and the same instrument.

10.17. Entire Agreement, The Loan Documents embody the entire agreement between Debtors and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank, Borrower and Guarantors with respect to the Loan which
are not expressly set forth in the Loan Documents

10 18. Indemnity. Borrower and Guarantors hereby Jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorneys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants” fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower's or any
Guarantor’s failure to comply with the terms of this Agreement and the other Loan Documents {ii) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Lean: (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gress negligence or willful misconduct. This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement.

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT, FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS T ERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS PARAGRAPH.

10.20. Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
including Debtors’ legal name, address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents. Failure to provide the required information will result in a violation of the U S. Patriot Act and will
constitute a default under this instrument or agreement. In addition, no Debtor, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the U.S. Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website.

10.21. Correction of Errors; Further Assurances. Borrower will and will cause any Debtor, Pledger and each Guaranter to
cooperate with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 87 of 217 PagelD #: 909

CARTER BANK & TRUST

LOAN AGREEMENT

documentation as is necessary to do so. In addition. Debtors, each Pledgor and each Guarantor shall cooperate fully with Bank
and execute such further instruments, documents and agreements. and shall du any and all such further acts. as may be reasonably
equested by Bank to better evidence and reflect the transactions described herein and contemplated hereby and to carry into
effect the ment purposes of this Agreement. the Note and the other Loan Documents. including without limitation the granting
and/or perfecting of a security interest in the Collateral,

10.22. Consent to Loan Participation. Borrower and each Guarantor agrees and consents to Bank's gale or transfer. whether
new or later. of one or more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank.
Bank may provide, without any limitation whatsoever, to anv one or more purchasers. or potential purchasers. any information or
snowledge Bank may have about Debtors and each Guarantor ur about any other matter relating to the Loan, and Borrower and
each Guarantor hereby waives any rights to privacy Debtors or any Guarantor may have with respect to such matters Borrower
and each Guarantor hereby waives any and all notices of sale of participation interests, as well as all notices of any repurchase of
such participation interests. Borrower and each Guarantor agrees that the purchasers of any such pacticipation interests will be
considered as the absolute owners of such interests in the Loan and will have all the tights granted under the participation
agreement(s) governing the sale of such participation interests. Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafier arising, against Bank or agaist any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors’ and cach Guarantor’s obligation under the Loan
irespective of the failure or insolvency of any holder of any imterest in the Loan. Borrower and each Guarantor agree that the
purchaser of any such participation interest may enforce its inlerest irrespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank. Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Debtors and each Guarantor to the same extent as Bank has such right

10.23 Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance. {f feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement. Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability ot any other provision of this Agreement.

10.24. Construction. Each party hereto hereby acknowledges that ail parties hereto participated cqually in the drafting and/or
negotiation of this Agrecment and that, accordingly, no court when interpreting this Agreement shall construe it more stringentls
against one party than the other.

10.25 Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 88 of 217 PagelD #: 910

CARTER BANK & TRUST

LOAN AGREEMENT

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed all as of the date first

above written.

 

 

Print Name: Stephen . Ball

WITNESS:

Print Name: Se phew j-- Ball

WITNESS;

 

Print Name: Stephen Wi. Ball

 

 

Print Name: Stephen iJ. Bel

 

Borrower:

The Greenbrier Sporting Club Development Company, Inc.
e of Corporation

)-
By: ( lion Lite (SEAL)
wine. Tei tai LY Toshig

Title:

 

The Greenbrier Sporting Club, Inc.

)>~ Namg of, ) Corporation
/

By:  ucleet (SEAL)
— Gs ltean_L- Fisher

Title: __ President

 

Guarantors:

 

 

Name:

 

 

Bank:

CARTER BANK & TRUST

By: (AL bbe & Lenaale

Name: ~) fi, /lis. O eer
Title: Sy, ky yP
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 89 of 217 PagelD #: 911

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 90 of 217 PagelD #: 912

Carter Bank & Trust

 

GUARANTY

(Continuing Debt - Unlimited)
DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER {individually and collectively):
THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. a Delaware corporation
300 West Main Street
White Sulphur Springs, West Virginia 24986
THE GREENBRIER SPORTING CLUB, INC. a West Virginia corporation
300 West Main Street
White Sulphur Springs, West Virginia 24986
GUARANTOR; (individually and collectively, jointly and severally)
JAMES C. JUSTICE, II
White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. ! appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wail, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if ! default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, “you” means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the follawing meanings:
A. Pronouns. The pronouns "I", "me" and “my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. “Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 91 of 217 PagelD #: 913

every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. a Delaware corporation
THE GREENBRIER SPORTING CLUB, INC. a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower {including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty te such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidabte preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7, PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual”
Possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default} occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D, Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents, A default occurs under the terms of any other document relating to the Debt.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 92 of 217 PagelD #: 914

F. Other Agreements. | am in default on any other debt or agreement | have with you.
G. Misrepresentation. {| make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
1. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L, Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in goad faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A, Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guara nty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommedation maker or any other co-signer.
{3} You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
{5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, ! waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an “insider,” as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. {An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. 1 waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal Jaw or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower’s Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty” means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 93 of 217 PagelD #: 915

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11, COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys' fees, court costs and other legal expenses. Ail fees and expenses will be secured by the Property I have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. [ have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information Provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively ona continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14, APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15, AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other toan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19, CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to yau by others or for providing such information to others.
20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 94 of 217 PagelD #: 916

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:

fy

A C) _— fA
ra | —F —
LA zuertdecteosl (Seal)

TAMES C. JUSTICE, II

ali

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

(individual)
vs . 2 \
staTeor _\J wg Wud , COUNTY/CITY OF deans ke ss.
This instrument was acknowledged before me this day of 2020 by JAMES C. JUSTICE, Il. He [check one] ao
is personally known to me or [_] has produced as identification.

 

a

My commission expires: S-3i-3091 _
Notary Registration Number: @SLO729 _ (Nogéry Public)

 

LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729

GUARANTOR:

 

 

 

)

/
/
ATHY L.

  

| j 4 My Cammission Expires May 31, 20,07/
: 4 f—__(Seal)

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

{Individual}
STATE OF Viv 4 IM\a , COUNTY/CITY OF Ruane ke ae Ss,

This instrument was acknowledged before me this { day of df 2020 by CATHY L. JUSTICE. She [check one] ot
personally known to me or [_] has produced as identification.

 

 

\
My commission expires: at f- oODt
Notary Registration Number: ie

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31.20. 2/

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 95 of 217 PagelD #: 917

 
 

Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 96 of 217 PagelD #: 918

 

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
Whs42 James C. Justice II Hos 06/30/2020
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$1,444,338.02 1 year Treasury Index plus 3.625% 12/31/2021 Commercial
3.5%
Creditor Use Only

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER:

James C. Justice, HI

Roanoke, VA 24011
Telephone:(540)759-4802

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wali, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and iNTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity {including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. Ail dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note(s):
Note [sai dated July 1, 2015 with an original principal balance of $5,052,158.40 (the “Prior Note”).

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
Principal sum of $1,444,338.02, plus interest from the date of this Note on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $70,018.20, which late charges shall be due and payable in full when this Note matures or this
obligation is accelerated plus (c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of 3.625 percent (interest Rate) until July 1, 2021, after which
time it may change as described in the Variable Rate subsection.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 97 of 217 PagelD #: 919

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
E. Variable Rate. The Interest Rate may change during the term of this transaction.

(1) Index. Beginning with the first Change Date, the Interest Rate will be based on the following index: the weekly average yield on United
States Treasury securities adjusted to a constant maturity of one year.

The Current Index is the most recent index figure available as of 45 days before each Change Date. You do not guaranty by selecting this index,
or the margin, that the Interest Rate on this Note will be the same rate you charge on any other loans or class of loans you make to me or other
borrowers. if this Index is no longer available, you will substitute a similar index. You will give me notice of your choice.

(2) Change Date. Each date on which the Interest Rate may change is called a Change Date. The Interest Rate may change on July 1, 2021 and
annually thereafter.

(3) Calculation of Change. Before each Change Date you will calculate the interest Rate, which will be the Current Index plus 3.5 percent. The
result of this calculation will be rounded up to the nearest .125 percent. Subject to any limitations, this will be the interest Rate until the next Change
Date. The new Interest Rate will become effective on each Change Date. The Interest Rate and other charges on this Note will never exceed the
highest rate or charge allowed by law for this Note.

(4) Limitations. The Interest Rate changes are subject to the following limitations:
(a) Periodic. The tnterest Rate will never increase or decrease on any single Change Date by more than 2.000 percent.
(b) Lifetime. The interest Rate will never be greater than 11.000 percent.
(5) Effect of Variable Rate. A change in the Interest Rate will have the following effect on the payments: The amount of the scheduled
payments will change.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days fate, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but anly once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: all interest accrued under this Note and the Prior Note shall be due and payable in full on December 31,
2020. Thereafter, monthly payments of all accrued interest shall be due and payable on February 1, 2021 and continuing on the first day of each month
thereafter to and including December 31, 2021, on which date all unpaid Principal, accrued interest, late charges and all other fees, charges and expenses
{including without limitation all accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note) shall be due and payable in
full without further notice or demand. | further acknowledge and agree that (1) you may apply each payment to Principal, interest, late charges and other
costs and fees as you determine in your sole discretion without notice to me and {2} all unpaid Principal, accrued interest, late charges and all other fees
and charges under this Note and the Prior Note shall be due and payable in full without further notice or demand on December 31, 2021.

Payments will be rounded up to the nearest $.01. With the final Payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan i241.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, Hl (Guarantor) and CATHY L. JUSTICE (Guarantor) to you, guarantees
the payment and performance of my debts as described in the Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
E. Other Documents. A default occurs under the terms of any other Loan Document.

F. Other Agreements. tam in default on any other debt or agreement | have with you,

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal and suspend execution on any judgment against me.
|. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.
J. Name Change. ! change my name or assume an additional name without notifying you before making such a change.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 98 of 217 PagelD #: 920

K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Bue on Sale or Encumbrance. | permit the creation of, or contract for the creation of, any lien, encumbrance, transfer or sale of all or any part of
the Property. This right is subject to the restrictions imposed by federal law, as applicable.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. in addition, 1, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3} You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and t waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instceument securing, guarantying
or relating to this Note.

8. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12, REMEDIES. After | default, you may at your option de any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B, Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made Gn My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Attachment. You may attach or garnish my wages or earnings.

F. Set-Off. You may use the right of set-off. This means you tay set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note" means the total amount te which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only ina representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. ! agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shalt constitute a reasonable attorney's fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by you to Protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. 1 have the right and authority to enter into this Note. The execute and delivery of this Note will not violate
any agreement governing me or to which | am a party.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS, My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 99 of 217 PagelD #: 921

the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless mace in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. tf any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. [ will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. 1 agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and ail loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. lt also acknowledge receipt of a copy of this Note.

   

BORROWER: ae
LOOEo—mse
ae ff we :
? Stic & tecees
ff z

fi

La

  

U
STATEOF 42s (REQUIRED FOR CONFESSION OF JUDGMENT}:

~
STATE OF _ eoyollt COUNTY (OR CITY) oF _\J wag VAIG ss.

This instrument was acknowledged before me this _ [er day of Ju y , 2020 by JAMES C. JUSTICE, Ill, He [check ane]
is personally known to me or {_] has produced —_ as identifi€ation.

My commission expires: oy 3/ Jao al

Notary Registration Number: / 7°56 7 29 — (Notary Public)

[TEs mato.
|
{

 

NOTARY PUBLIC
Commonwealth of Virginia

Registration No 7560729

ity Commission Expires May 314 20 2/
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 100 of 217 PagelD #: 922

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 101 of 217 PagelD #: 923

y=
= = Carter Bank & Trust

é

  

GUARANTY

(Continuing Debt - Unlimited)
DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:

LENDER:

CARTER BANK & TRUST

4 East Commonwealth Boulevard

Martinsville, VA 24112

Telephone: (276) 656-1776
BORROWER:

JAMES C. JUSTICE, Il

Roanoke, Virginia 24011
GUARANTOR: {individually and collectively, jointly and severally)

JAMES C. JUSTICE, 1

White Sulphur Springs, West Virginia 24986

CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, lil, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C,, 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition te other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all Persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B, Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. “Property” means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. “Loan Documents” refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, I,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 102 of 217 PagelD #: 924

JAMES C. JUSTICE, III

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. ! will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or im position of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual"
Possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default} occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. i die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals

a material fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 103 of 217 PagelD #: 925

I. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L, Property Value. You determine in good faith that the value of the Property has declined or is im paired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
{8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or i default, you may at your option do any one or more of the following.
A. Acceleration. You may make ail or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and ail insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 104 of 217 PagelD #: 926

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
12. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney’s fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. [ have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that 1 have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. { acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. ! agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14, APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. !n the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Dacuments are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16, ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure tc the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by taw, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from athers, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all sight to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 105 of 217 PagelD #: 927

GUARANTOR:

Liat Lace! os
WSTICE >

JAMES C.

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:
(individual)

STATE OF Vi “4 \ va , COUNTY/CITY OF ‘ean ke ss.

This instrument was acknowledged before me this kw. of ud l Y , 2020 by JAMES C, JUSTICE, II. He [check one] ae

is personally known to me or [_] has produced as identification.

awry
My commission expires: 3/ ae a f
Notary Registration Number?

GUARANTOR:

    

(Notary/Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31, 20,3

   

 

 

 

~ CATHY L. JUSTICE/

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

(Individual)
STATE OF VV 4 {wid , COUNTY/CITY OF [ cavalae ss.
This instrument was acknowledged before me this £ § dayof_ { j ; ky , 2020 by CATHY L. JUSTICE. She [check one] re

 

 

 

personally known to me or [_] has produced as identification.
My commission expires: | : Cdn
Notary Registration Number: {No Public)
LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
3 Registation No. 7580728
My Commission Expires May 31, 20.09f
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 106 of 217 PagelD #: 928

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 107 of 217 PagelD #: 929

 

é = Carter Bank & Trust

GUARANTY

(Continuing Debt - Unlimited)
DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER (individually and collectively):
James C. Justice Companies, Inc., a Delaware corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
Twin Fir Estates, LLC, a Virginia limited liability company
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
Wilcox Industries, inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
GUARANTOR: (individually and collectively, jointly and severally)
JAMES C. JUSTICE, II
White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE
White Sulphur Springs, West Virginia 24986
JAMES C. JUSTICE, Ul

Roanoke, Virginia 24011

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys' fees. This is in addition to ather remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
| CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE. |

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and “my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B. Note. "Note” refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 108 of 217 PagelD #: 930

C. Property. “Property” means any Property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,

or this Guaranty.

D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of alt documents prepared or

submitted for this transaction.

E. Loan Documents. “Loan Documents” refer to all the dacuments executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For gocd and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

James C. Justice Companies, Inc., a Delaware corporation
Twin Fir Estates, LLC, a Virginia limited lability company
Wilcox Industries, Inc., a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.

You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.

3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.

4. UNCONDITIONAL LIABILITY. | am unconditionally tiable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, of anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any ather person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shail not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by taw.

5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. 1 acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.

6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. ! agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.

7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual"
possession when you have physical, immediate and exclusive contro! over the Property and have accepted such control in writing. Further,
you will only be deemed to be in “constructive” possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 109 of 217 PagelD #: 931

A. Payments. | fail to make a payment in full when due.
B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appaintment of a receiver by or an behalf of, application of any
debtor relief jaw, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,
or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,
composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any
Debt.
C. Death or incompetency. | die or am declared legally incompetent.
D. Failure to Perform. | fail to perform any condition or ta keep any promise or covenant of this Guaranty.
E. Other Documents. A default occurs under the terms of any other document relating to the Debt.
F. Other Agreements. | am in default on any other debt or agreement I have with you.
G. Misrepresentation. ! make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
|. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by jaw, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent te certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may eriter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6} | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising fram the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(3) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. in addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an “insider,” as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Barrawer, a
Person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, untess any such waiver is in writing and is signed by you.
C, Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your aption do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any dacuments relating to the Debt.
C. insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower’s behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment_ You may attach or garnish my wages or earnings.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 110 of 217 PagelD #: 932

F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty" means the total amaunt to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also awned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts I could withdraw on my sole request or
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. } agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one of more of these remedies you da not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purpases that an attorney's fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney’s fee. To the extent permitted by law, expenses include, but are not limited to,
reasonabie attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me
12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | ama party.
In addition, t represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. f agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard ta the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice te me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address ar other application information. [ will provide you any correct and complete financial statements or other information you request.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 111 of 217 PagelD #: 933

{ agree to sign, deliver, and file any additional documents ar certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of ar concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:
D es

i a

ey
‘pense C hepa deer
JAMES C. JUSTICE, ft Taal

{ — Ks

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

(Individual) 2
*
STATE OF VIVGinia. » COUNTY/CITY or Hoanake ss
This instrument was acknowledged before me this My of l , 2020 by JAMES C. JUSTICE, tl. He (check one] a
is personally known to me or [_] has produced as identification.

 

%
My commission expires: §-al-ap3! Dew.

Notary Registration Number: “P'Sifp 27"7ax9 (Notafy Public)

$$.

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 .
| My Commission Expires May 31. 20

[Executions Continue on Following Page
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 112 of 217 PagelD #: 934

GUARANTOR:

£ {Seal}
CATHY L. 3; CE

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
{individuat)

STATE OF Vurginia, COUNTY/CITY OF “Roanoke ss

 

This instrument was acknowledged before me iid Shay of UJ ul y , 2020 by CATHY L. JUSTICE. She [check one] rae
personally known to me or [_] has praduced as identification.

hee tlle,

(Notar} Public}

   

My commission expires: S: = 3 1-303)
Notary Registration Number: “7Gisb'734 _

 

 

i LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 2021

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 113 of 217 PagelD #: 935

GUARANTOR:

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

(Individual)
STATE OF ¥ COUNTY/CITY OF “Pran nk ss.

This instrument was acknowledged before me thisl Shay of —stuly _ 2020 by JAMES C. JUSTICE, IN. He [check one] ie
is personally known to me or [_] has produced as identification.

 

My commission expires: S-3f-D03/ ie Que Lith _

Notary Registration Number: Nota Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Regisiration No. 7560729
My Commission Expires May 31, 20 Hf

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 114 of 217 PagelD #: 936
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 115 of 217 PagelD #: 937

Carter Bank & Trust

 

GUARANTY
(Continuing Debt - Unlimited)

 

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER:

CARTER BANK & TRUST

4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWER (individually and collectively):

James C. Justice Companies, Inc., a Delaware corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

Twin Fir Estates, LLC, a Virginia limited liability company
302 S. lefferson Street, Suite 600
Roanoke, Virginia 24011

Wilcox Industries, Inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

GUARANTOR:

Justice Low Seam Mining, Inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, lil, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, S5 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. "You" and
"your" refer to the Lender,
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
B. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. for good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |
absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and every debt, of every
type, purpose and description that the Borrower either individually or with others, may now or at any time in the future owe you, including
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 116 of 217 PagelD #: 938

all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the Borrower to you in
collecting and enforcing the debt and all other agreements with respect to the Borrower listed below {"Debt’):

James C. Justice Companies, Inc., a Delaware corporation
Twin Fir Estates, LLC, a Virginia limited liability company
Wilcox Industries, Inc., a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shalt be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, { will still be obligated under this Guaranty until | provide such a notice of revocation to you. if any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual”
possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default} occur:

A. Payments. | fail to make a payment in full when due.

B. insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 117 of 217 PagelD #: 939

F. Other Agreements. | am in defauit on any other debt or agreement | have with you.
G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
L Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
3. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3} You may release, substitute or impair any Property.
{4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property. .
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9} | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B, No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrawer’s Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts ! could withdraw on my sole request or
endorsement.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 118 of 217 PagelD #: 940

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all Purposes that an attorney's fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property I have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. 1 have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which lam a party.
in addition, ! represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Untess otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors, | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to da so.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 119 of 217 PagelD #: 941

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

STATE OF Vig Lid ee ctoutyserty oF \Caanave 5s.

This instrument was acknowledged before me this Ke day of | 2020 by JAMES C. JUSTICE, Ill, President of Justice
Low Seam Mining, inc., a West Virginia corporation. He [check one] 1s personally known to me or [_] has produced
as identification.

 

My commission expires: 3 af
Notary Registration Numbef: 9

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expices May 31, 203]

|

|
{
t
|

 

42591994

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 120 of 217 PagelD #: 942
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 121 of 217 PagelD #: 943

CARTER BANK & TRUST

LOAN AGREEMENT

2448
Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement”) is made this 30!" day of June. 2020 by and between Carter Bank & Trust, a Virginia bankine
cerporation (*Bank"). and

Jarnes C Justice Companies, Inc a Delaware corporation, Twin Fir Estates, LLC a Virginia limited Wability company, and Wileos
Industries, Inc .a West Virginia corporation {individually and collectively ~Borower”), each having its chief executive offices at 302
S Jefferson St, Roanoke, VA 24011: and

Virginia Fuel Corporation, Southeast Cotton, Inc, American Turt’ Grass Corporation, Black River Farms. LLC, Rapidan. LLC,
Evergreen Turf Corporation, Blue Ridge Farm Center, Inc , Stoney Brook Plantation, Ine . Jusuce Farm Supply, Inc , Ten Mile Bay,
CLC, Justice Family Farms, LLC, Greenhorn, LLC, and Justice Low Seam Mining. Inc (individually “Corporate Guarantor’ and
collectively “Corporate Guarantors"), James C Justice, Ul, Cathy L Justice and James C Justice, U1 (individually “Individual
Guarantor” and collectively the “Individual Guarantors” and, together with the Corporate Guarantors, individually, “Guarantor” and
calleclively “Guarantors’)

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower's
represcntalions, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan™)

Term Loan (the “Term Loan”) in the principal amount of $51,665,359 46 for the purpose of restructuring Note ss dated
March (9, 2020 with an original principal balance af $31,665,359 46, which Term Loan shall be evidenced by Borrower's Promissory
Note dated of even date herewith (the “Nate”) due and payable as set forth therein with a maturity date of December 31, 2021, and
shall bear interest at the rate set forth in such Note, the terms of which are incorporated herein by reterence The Term Loan shall be
sceured by a first and prior lien and security interest in the Borrower's, Justice Low Seam Mining, Inc's, Justice Farms of North
Carolina, LLC’s and James C Justice, 1U’s real property and improvements and personal property, whether now owned or hereafier
acquired, pursuant to the terms of the applicable security mstruments listed below

Section | Conditions Precedent

Bank shail not be obligated to make any disbursement of loan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the followmy documents and items in addition to this Agreement, all in ferm
and substance satisfactory to Bank and Bank’s counse! in their sole discretion:

USA Patriot Act Verification Information: [ntormation or documentation, including but not limited to the legal name, address, ta¥

identification number, driver's license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Borrower shal] notey Bank promptly of any change in such
information.

Note: The Note duly executed by the Borrower

Deed of Trust: Deed of Trust(s) on the rea! property of each of Wilcox Industries, Inc , James C Justice Companies, Inc , Twin Fir
Estates, LLC, Justice Low Scam Mining, Inc , Justice Farms of North Carolina, LLC and James C Justice, HI (such Deed{s) of
Trust. individually and collectively, the “Mortgage” and such real property collectively the “Mortgaged Property”).

Assignment of Leases and Rents: Assignment(s) of Leases and Rents in which each of Wilcox Industrics, Inc , James C Justice
Companies, Inc , Twin Fir Estates, LLC, Justice Low Seam Mining, Inc , Jusuce Farms of North Carolina, LLC and James C
Justice, HT assign to Bank all existing and thereafter arising leases on the Mortgaged Property and the rents and profits therefrom
(individually and collectively, the “Assignment of Leases and Rents”)

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note(s) und insuring the appropriate lien priority of the Mortgage(s) and which shall not
contain any title exceptions or policy exclusions not approved by Bank and Bank's counsel

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of Wilcox Industries, Inc .
Jarmes C Justice Companies, Inc , Twin Fir Estates, LLC, Justice Low Seam Mining, Inc , Justice Farms of North Carolina, LLC
and James C. Justice, IT or other owner has good and marketable fee simple title to the Mortgaged Property and that the
Mortgage(s) constitutes a first priority lien thereon without exceptions, except as are acceptable to Bank and Bank’s counsel

Survey: A certified copy of a recent survey of the Mortgaged Property prepared by a registered land surveyor or a civit engineer

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Property 13 located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
(973

Environmental Audit Report: A favorable “Phase I” unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property ar, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with afl Environmental Laws, Bank shall be fully authorized
to discuss all aspects of the audit with the engineering firm

Security Agreement(s): Security Agreement(s) in which James C Justice Companies, Inc , Wilcox Industries, Inc , Twin Fir Estates.
LLC, Justice Low Seam Mining, Inc., Justice Farms of North Carolina, LLC and James C Justice, (7 and any other owner (each,
a “Debtor”) of personal property collateral shall grant to Bank a first priority security interest in the personal property specified
therein (If Bank has or will have a security interest in any collateral which is interior to the security interest of another creditor.
Borrower must fully disclose to Bank any and all prior security interests, and Bank must specifically approve any such security
interest which will continue during the term of the Loan}

Certificates of Title: Certificates of Title for cach vehicle, watercraft, or other titled personal property serving as collateral for the
Loan

Control Agreement: A Control Agreement pertaining to Deposit Accounts, Letter-of-Credit Rights and/or Electronic Chattel Paper,
as required in connection with the Security Agreement

UCC Financing Statements: Copies of UCC Financing Statements duly filed in James C Justice Companies, [nc ’s, Wilcox
Industries. {nc *s, Twin Fir Estates, LLC’s, Justice Low Seam Mining, Inc ’s, Justice Farms of North Carolina, LLC’s and James
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 122 of 217 PagelD #: 944

CARTER BANK & TRUST

LOAN AGREEMENT

C Justice. 1's states af incorporation, organization or residence. and in alt Jurisdictions necessary. or in the opinien of Bank
desirable. to perfect the security interests granted im the Security Agreement(s). and certified copies of Information Requests
identitving all previous financing statements on record for all such entives, as appropriate, from all jurisdictions indicating that no
security interest has previously been granted in any of the collateral described in the Security Agreement(s). unless prior approval
has been given by Bank

Commitment Fee: A commitment fee (or balance therco!) of SN/A payable to Bank on the date of execution of the f oan Documerts

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary ar certified officer containing
resolutions duly adopted by the Board of Directors of each Borrower, Justice Low Seam Mining, Inc , Justice Farms of North
Carolina, LLC and each Corporate Guarantor authorizing the execution. delivery, and performance of the Luan Documents on or
ina form provided by or acceptable to Bank

Articles of Incorporation: A copy of the Artictes of Incorporatton and all other charter documents of each Borrower, Justice Low
Seam Mining, [nc and cach Corporate Guarantor, all fled with and certified by the Secretary of State of the state/commonweulth
of such entity’s incorporation

By-Laws: A copy of the By-Laws of each Borrower, Justice Low Seam Mining, Inc and cach Corporate Guarantor ceetitied by the
Secretary of such enuty as to their completeness and accuracy

Certificate of Incumbency: A certificate of the Secretary of each Borrower, Justice Low Seam Mining. [nc and cach Corporate
Guarantor certifying the names and true signatures of the officers of cach entity authorized to sign the Loan Decuments

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the slate/commonwealth of each
Borrower's, Corporate Guarantor’s, Justice Low Seam Mining, Inc ‘s, and Justice Farms of North Carolina, LLC's incorporation
or organization as to the existence or good standing of such entity and its charter documents on file

Opinion of Counsel; An opinion of counsel for Borrower, Justice Low Seam Mining, Inc , Justice Farms of North Carolina, LLC and
Guurantors satisfactory to Bank and Bank’s counsel.

Guaranty: Guaranty Agreemeni(s) duly executed by Guarantor{s)

Assignment of Life Insurance Policy(ies): An assignment of life insurance policy(ies) as collateral on the life of N/A in the amount
oF SN/A by an insurance company acceptable to Bank

Limited Liability Company Operating Agreement: A copy of each Borrower's, Justice Facms of North Carolina, LLC's and each
Corporate Guarantor’s Operating Agreement, certified by such Borrower's, Justice Farms of North Carolina, LLC’s or such
Guarantor's manager(s) and/or members, as applicable as to its completeness and accuracy

Declaration of Limited Liability Company: A declaration or resolution trom each Borrower's, Justice Farms of North Carolina,
LLC’s and each Corporate Guarantor’s manager(s) authorizing the execution, delivery, and performance of the Loan Documents
on a form provided by or acceptable t Bank

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other organizational
documents of each Borrower, Justice Farms of North Carolina, LLC’s and each Corporate Guarantor, as applicable, all fled with
and certified by the Secretary of State of the state/commonwealth of such Borrower's or Corporate Guarantor's organization

Appraisal(s); Two (2) copies of an appraisal ordered by Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein The appraisai(s) must be addressed to Bank and must conform to the
Unitorm Standards of Professional Appraisal Practice (“USPAP”) adopted by the Appraisa! Standards Board of the Appraisal
Foundation Any deviation from the USPAP must be explained in the appraisal(s} The appraiser(s) must be licensed and/or
certified if required by applicable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request

Any other Cunditions Precedent:

Section 2 Representations and Warranties
Borrower represents and warrants to Bank that:

201 Financial Statements. The balance sheet of Borrower and its subsidiaries, if any, and the related Statements of Income
and Retained Earnings of Borrower and its subsidiaries, the accompanying footnotes together with the accountant’s opimen
thereon, and all other financial information previously furnished to Bank, accurately, completely and fairly reflect. the financial
condition of Borrower and its subsidiaries as of the dates thereof, including all contingent liabilities of every tvpe, and the
financial condition of Borrower and ils subsidiaries as stated therein has not changed materially and adversely since the date
thereof.

202 Name, Capacity and Standing. Borrower's exact legal name is correctly stated in the initial paragraph of the Agreement
If Borrower and any of its subsidiaries, if any, is a corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, it is duly organized and validly existing under the laws of its respective state of
incorporation or organization: that st and/or its subsidiaries, if any, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are each duly authorized by their board of directors,
general partners or member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents

203 No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, by any and al! pledgors (whether Borrower or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor")) or by Guarantors thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon any Borrower,
any Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of any Borrower or any
Guarantor

204 Authority, The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action All authority trom and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the ather Loan Documents has been obtained

205 Asset Ownership. Borrower and each Pledgor has good and marketable title to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are {ree and clear of mortgages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such Financial
statements or otherwise in writing

Ia
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 123 of 217 PagelD #: 945

CARTER BANK & TRUST

LOAN AGREEMENT

206 Discharge of Liens and Taxes. Borrower and its subsidiaries. if uny. have filed, paid. and/or discharged all taxes or other
clans which may become a lien on anv of their respective properties or assets, excepting fo the extent that such items are beng
appropriately contested m good faith and for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained

207 Regulations U and X. None of the Loan proceeds shall be used directly of indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System

208 ERISA. Each employee benetit plan, as defined by the Employee Reurement Income Security Act of 1974, as amended
("ERISA"), inaintained by Borrower or bv any subsidiary of Borrower or any eerporate Guarantor Meets, as of (he date hereof’,
the minimum funding standards of Section 302 of ERISA, all applicuble cequitemenis of ERISA and of the Internal Revenue
Code of 1986, as amended, and no “Reportable Event” nor *Prohibited Transaction” (as defined by ERISA) has occurted with
respect tn any such plan

209 Litigation. There is no claim, action, suit or Proceeding pending. threatened or reasonably anticipated betore any court,
commission, admmmistrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Borrower, its subsidiaries, if any, any Guarantor, or any Pledgor, or affect the
ability of Borrower or any Guarantor or any Pledgor to perfonn ils obligations under the Loan Documents

210 Other Agreements. The representations and warranties made by Borrower to Bank in the other Loan Documents are true
and correct in all respects on the date hereof

2.11 Binding and Enfurceable. The Loan Documents, when executed, shall constitute valid ane binding obligations of
Borrower and Guarantors respectively, and are enforceable in accordance with their lerms, execpt as may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditors” rights generally

212 Commercial Purpose. The Loan are not “consumer transactions”, as defined in the Virgima or West Virginia Uniform
Commercial Code, and none of the collateral was or will be purchased or held primarily for personal, family or household
purposes

213 Foreign Assets Control Regulations [1 is not in violation oF (i) the Trading with the Enemy Act(50USC App See let
seq }, as amended, (ii) amy of the forcizn asscts cantrol tegulations issued by the Olfice of Foreign Assels Control of the United
States Treasury Departinent OFAC’) and any sxetutive order related thereto, or (sii) the US Patriot Act, and further that it (a)
is Rot subject to sanctions administered by OFAC or the US. Department of State or (b) has cot engaged in any dealing or
transactions with, or 1s otherwise associated with, airy person subject to such sanctions

214 Survival of Represertations and Warranties, Borrower agrees that in extending loan advances, Bank 15 relving on all
representations, warranties, and covenants made by Borrawer in this Agreement or in any cerificate or other instrument delivered
by Borrower to Bank under this Agreement or the other Loan Documents Borrower further agrees that regardless of any
investigation made by Bank, aff such representations, warranties and covenants will survive the making of cach advance under the
Loan and delivery to Bank of the Loan Documents, shall be continuing in nature, shall be deemed made and reafticmed by
Borrower af the time each advance is made. and shall remain in full force and effect until such time as Borrower's indebtedness
shall be paid in full, or until this Agreement shal! be tcrminated in the manner provided herein, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenants and agrees that ftom the date hereof and until payment in Full of aff indebtedness and performance of ail

obligations owed under the Loan Documents, Borrower shall:
3601 Maintain Existence and Current Legal Form of Business. (a) Maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of business indicated above, and, (c), as applicable, quality and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liablity partnership or limited liabiliny
company in each jurisdiction in which such qualitication is required
302 Maintain Records. Keep adequate records and books of account, in which complete entries will be made in accordance
with GAAP consistently applied, reflecting all financial transactions of Borrower If Borrower now or hereatter maintains any
business records in the possession of a third party, at the request of Bank, Borrower shall nauiy such third party to permit Bank
tree access to such records at all reasonable times and to provide Bank with copies of any records it may request, al! at
Borrower's expense
303 Maintain Properties. Maintain, keep, and preserve all of its properties (tangible and intangible) including the collateral
necessary or useful in the conduct of its business in good working order and condition, ordinary wear and tear excepted
304. Conduct of Business. Continue to engage in an efficient, prudent, and economical manner in 4 business of the same
general type as now conducted
305 Maintain Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Bank
may require with respect ta Borrower's properties and operations, in form, amounts, and coverages and with insurance companies
acceplable to Bank Borrower, upon request of Bank, will deliver to Bank from ume to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without at least
thitty (30) days prior written notice to Bane Each insurance policy also shatf include an endorsement (NY jong form) providing
that coverage in favor of Bank will not be impaired in uny way by any act, omission or default of Borrower or any other persona.
Tn connection with all policies cavering the Coltsteral, Rorrower shall provide Bank with such Bank's toss payable ar ather
endorsements as Bank may require, and shall furnish to Bank Upon request, reports on each existing insurance policy showing
such information as Bank may reasonably request, including without hmitation the following: (1) the name of the insurer: (2) the
risks insured; (3) the amount of the policy; (4) the properties and assets imsured, (3) the current property values on the basis of
which insurance has beed obizined, and the manner of detamtining those values, and (6) the expiration date of the policy In
addition, upon request of Bank (however not more often than annually), Bank may require that an independent appraiser
satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any Collateral The cost of such
appraisal shall be paid by Borrower Should any or al} of the Coffateral become uninsured for any reason, Borrower shall have ten
(19) days after receipt of notice from Bank to obtain replacement insurance on the Collateral satisfactory to Bank and, should
Borrower fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand
306 Comply With Laws. Comply in all respects with afl applicable laws, rules, regulations, ordinances and orders applicable
to each Borrower's business, operations and properties including without limitation, the Americans with Disabilities Act, paying

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 124 of 217 PagelD #: 946

CARTER BANK & TRUST
LOAN AGREEMENT

before the definquency thereot al) taxes. assessments. and gavemmental charges imposed upon it or upon its income. profits or
property. and al! Environmental Laws
307 Right of Inspection. Permit the officers and authorized agenis of Bank, at any reasunable time or times in Bank's solic
diserction to visit the properties of any Borrower, and te discuss such matters with any officers, directors, managers, members or
partners, finuted or general. of such Borrower, and with Borrower's independent accountant as Bank deems necessary and proper
308 Reporting Requirements, Fumish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the cod of each month end, the Borrower's internally
prepared balance sheet and income statement for the period ended. prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and beltet by the
Borrower's chief financial officer or other officer or person acceptable to the Bank
Annual Reports: Annually, within wwo hundred forty (240) days of the end of each fiscal vear, the Borrower's audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
principles. apphed on a consistent basis
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, internally prepared production
teponts tor each of the applicable mines. in a form prepared by Borrower in the ordinary course of business
Tax Returns: State and Federal tax returns for the Borrower when each such return is filed, und such additional
information and statements (including, without limitation, lists of assets and \iabilities, aging of receivables and payables,
inventory schedules, budgets, forecasts, and other reports with respect to the Borrower's financial condition and business
operations) as the Bank may request from time to time
Officer Compliance Certificate: An Officer's Compliance Certificate (OCC) wiih respect to Borrower's compliance
with the Affirmative, Financial and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement The OCC will
be im form acceptable to Bank, properly executed by an autharized officer of Borrower, including calculations to support
all Finanetal Covenants, and set forth any corrective action taken or proposed to be taken with respect to any Default or
Event of Default under such covenants The OCC is due within the same number of days required for the delvery of
Financial Statements for each fiscal quarter’s end and for the fiscal yearend The OCC furnished by Borrower for the fiscal
year end shall include a reconciliation of all adjustments, if any, by Borcower to the fourth quartet’s certification.
Notice of Litigation: Promptly after the receipt by Borrower, or by any Guarantor of which Borrower has knowledge,
notice ef any complaint, action, suit or proceeding before any court or admmistrative agency or body of any type which, if
determined adversely, could have a material adverse effect on the financial condition. properties, or operations of any
Borrower or any Guarantor, as applicable
Tax Returns: As soon as available each year, complete copies of all federal tax returns (including all Schedules thereto)
filed by Borrower
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any event of default under
this Agreement or any other Loan Documents
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver's license, and date of birth (if Borrower is an individual) of Borrower sufficient
for Bank to verify the identity of Borrower in accordance with the USA Patriot Act Borrower shall noufy Bank promptly
of any change in such information
Other Information: Such other information as Bank may from le to time reasonably request
309 Appraisals). Uf required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or persona! property collateral securing the Loan,
310 Affirmative Covenants frou: other Loan Documents All affirmative covenants contained in any other Loan Documents
are hereby imcorporated by reference herein
31) Management, Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel .

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all mdebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall
40! Maintain Properties; Liquid Assets, Guarantors shall nol, without the prior written consent of Bank, self, transfer or
otherwise dispose of any of more than 30% of his/her personal Liquid Assets of any kind “Liquid Assets” shatl mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, tfoney market accounts, US
Treasurtes and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation io Bank.
402 Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act. paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantors income, profits and properties, and with all Environmental
Laws
403 Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shali submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year The Bank shall provide such form at least (30) days in advance of any
required submission
Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of which Guarantor has knowledge, notice
of any claim, action, suit, and proceeding befure any court or governmental agency of any type which, if determined
adversely. could have a material adverse effect on the financial! condition, properties, or operations of Guarantors ar
Borrower, as appropriate
404° Transfer of Ownership. Not, without the prior written consent of Bank (f Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability: partnership or limited liability company, issue,
transfer or sell any interest mm Guarantor
405 Tax Returns: As soon as available each year, furnish complete copies of all federal tax returns (including ali Schedules
thereto) filed by each Guarantor

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 125 of 217 PagelD #: 947

CARTER BANK & TRUST

LOAN AGREEMENT

4046 Other Information: Fumish such other mformation us Bank may from ime to time reasonably request

407 Representations and Warranties. Each Guarantor represents and warrants to Bank that (i) if Guarantur is a corpuration,
partnership, limited partnership, limied lability partnership, limited Jiability limited partnership. or fimited liabdiy company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, ifany are duly qualified and m good standing in every other state in which the nature of their business shall require
such qualification, and are gach duly authorized by thetr board of directors, general partners or member/manager(s). respectively
to enter inlo and perform the obligations under its Guaranty Agreement, (11) all Cinancial statements and related information
furnished te Bank in connection with the Loan are true. correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof. and no material adverse change in its financial condition has
vccurred since the date thereof: (iii) it has full knowledge of the financial condition and business bperations of Borrower, (iv)
there 1s no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially
impair its ability to honor and pay its obligations under its Guaranty Agreement: and (v) tt is not in violation of (1) the Trading
with the Enemy Act(30USC App See 1 et seq), as amended. (2) any of the foreign assets control regulations issued by OFAC
and any executive order related thereto, or (3) the US Patriot Act, and furthers that it (a) is not subject to sanctions administered
by OFAC or the US Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated
with, any person subject to such sanctions

Section 5 Financial Covenants: N/A
Section 6 Negative Covenants

Each Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and perfarmarice of alt
obligations under the Laan Documents, such Borrower shall nat, without the prior written consent of Bank:

601 Liens. Create, incur, assume, or suffer to exist any lien or security interest upon or in Collateral, any of Borrower's other
properties, or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter acquired, except
Permitted Liens
602 Debt. Incur, assume, or suffer to exist any debt, except:

(a) Debt to Bank:

(b) Debi outstanding on the date hereof and shown on the most recent financial statements submitted to Bank,

ic) Accounts payable to trade creditors incurred in the ordinary course of business;

(d) Debt secured by purchase money security interests only in the property or assets acquired: and
603 Capital Expenditures. Expenditures Jor fixed assets in anv fiscal year shall not exceed in the aggregate the sum of $N/A
604 Change of Legal Form of Business; Purchase of Assets. Change Borrower’s name or the legal form of Borrower's
business as shown above, whether by merger, consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially al} of the assets or business of any Person, or enter into any partnership with a third party
603 Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the apgrczate require payments in excess of § N/A in any

fiscal year of Borrower

606 Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests, Declare or pay any dividends
or distributions of any kind, or purchase or redeem, felire, or otherwise acquire any of Borcower’s capital stock or other
ownership interests, now or hereafter outstanding
607 Salaries, Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows. N/A
608 Guaranties. Assume, guarantee, endorse, or othenvise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609 Loans to Insiders and Affiliates. Make any loans to directors, officers. partners, members, shareholders. subsidiaries or
affiliates
6.10. Disposition of Assets. Sell, tease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course af its business
61t Yransfer of Ownership. (a) issuc, transfer ar sel! any new class of stock, (b) issuc, transfer or sell, in the aggiegate more
than 10% of the total number of shares fron) its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) pennit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Borrower as of the date of this Agreement
612 Negative Covenants from Loan Documents. All fegalive covenants contained in any Lean Document are hereby
incerporated by reference herein
613 Transactions with Affliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of ils property to, or
purchase any property from, or enter into any’ contract, agreement, understanding, Joan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless (4) such Affiliate Transaction or series of Alfiliate Transactions is (i) in the best interest of Borrower and (ji) on terms that
are no less favorable to Borrower than those what would have been obtained in a comparable arm’s-length transaction by:
Borrower with a person that is notan Affiltate For purposes of this section, “Affiliate” shaJ} mean any Borrower, any relative of
any Borrower, of any Guarantor, of of an entity which is a parent, subsidiary or any person or entity controlied by, or under the
common control of, any Borrower, any Guarantor, Borrower's parent or subsidiary, or Guarantor’s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

701 Envestigation. Borrower hereby certifies that it has exercised due diligence to ascertain whether its real property,
including without limitation the Mortgaged Property. is or has been alFected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances") Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property, nor have any such materials been released on or
stored on or improperly disposed of on its real property during ils ownership, occupancy or operation thereof except in strict
compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that, except in strict compliance with

we

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 126 of 217 PagelD #: 948

CARTER BANK & TRUST

LOAN AGREEMENT

applicable Environmental Laws, it shall not knowingly permit any release storage ur contamination of its properties as long as
any indebtedness or obligations to Bank under the Loan Decuments remains unpaid of unlulfilled fn addition, Borrower does not
have or use any underground storage tanks on any of its real property, including the Mortgaged Property. which are not registered
with the appropriate Fedeta! and/or State agencies an which are not properly equipped and maintained in accordance with all
Environmental Laws {f requested by Bank. Borrower shall provide Bank with al! necessary and reasonable assistance required
for purposes of determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to
the Mortgaged Property, to Borrower's employces having knowledge of, and Lo its files and records within Borcower’s control
relating to the existence, storage, or release of Hazardous Substances on the Mortgayged Property

702 Compliance. Borrower agrees to comply with all applicabls Environmental Laws, including. without limitation, ail those
relating to Hazardous Substances Borrower further agrees ly provide Bank, and all appropriate Federal and State authorities,
with immediate notice in writing of any release of Hazardous Subsiances on the Mongaged Property and to pursue diligently to
completion al! appropriate and/or required remedial action in the event of such release [n addition, Borrower shall within fitieen
(15) days after receipt thereof, a complete copy of any notice, summons, lien, citation, letier or other communication trom anv
governmental agency conceming any action or omission of Borrower in connection with any environmental activity or issue

703 Remedial Action; Indemnity: Bank shall have the tight. but not the obligation, to undertake all or any part of such
femiedial action in the event of a release of Hazardous Substances on the Morigaged Property and to add anv expenditures so
made to the prmcipal indebtedness secured by the Deed(s) of Trust or other security Instruments Borrower agrees to mdemnify
and hold Bank harmless trom any and all loss or liabslity arising out of any violation of the representations, covenants, and
obligations contained in this Section 7, or resulting from the recording of the Deed{s} of Trust or other secucity instruments in
addition, Bank shall have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and
violations of Environmental Laws

Section 8 Events of Default
The following shall be “Events of Default” by Borrower or any Guarantor

860! Should Borrower fail to make payment of any installment of principal or interest on the Note when due

802 Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made

803 Should any report, certilicate, financial statement, or other decument furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made

804 Should Borrower or amy Guarantor default in the Payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another crediior or Person that May materialiv
affect any Borrower's or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the
other Loan Documents

805 Shoutd any Borrower. any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the
Loan Documents to which it is a party

$06 Should a custodian be appointed for or take possession of any’ or all of the assets of any Borrower or any Guarantor, should
any Borrower or any Guarantor etther voluntarily or involuntarily become subject to any insolvency proceeding, including
becoming a debtor under the United States Bankruptcy Code, any proceeding to dissolve any Borrower or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor make an assignment for the benefit of
creditors, or should there be an attachment, exccntion, or other Judicial seizure of all or any portion of any Borrower’s or any
Guarantor’s assets, including an action or proceeding lo seize any Collateral or any funds on deposit with Bank, and such seizure
is not discharged within 30 days

807 Should final judgment tor the payment of money be rendered against Borrower or any Guarantor which is not covered by
insurance and shalf remain undischarged for a petiod of 30 days unless such judgment or execution thereon is effectively stayed
808 Upon the death of, or termination of existence of, or dissolution of any Borrower, Pledgor or Guarantor

809 Should Bank determine that any Borrower or any Guarantor has suffered a material adverse change in its financial
condition or its business operations

810 Shoutd any licn or security interest in the Collateral terminate, fail for any reason to have the priocity agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fnil to be insured as
required herein, or should the market value of the Martgaged Property or other Collateral decline below the value anticipated ar
required in connection with the Loan

8 tt Should Borrower commit a default under any Hedge Agreement, as defined in Section [0 01

812 Should Borrower assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid
or unenforceable, or should anv Guarantor terminate his Guaranty or othenvise assert that that its Guaranty is invalid or
unenforceable :

813 Should any Borrower, Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
any Borrower or Guarantor, be indicted for a felony oftense under state or federal law, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or should any Borrower or Guarantor employ an executive officer or
manager. or elect a director. who has been convicted of any such felony offense. or should anv Person become an owner of 20%
or more of the outstanding ownership interests of any Borrower or Guarantor who has been indicted or convicted of any such
felony offense

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
90! Declare the outstanding balance of the Note to be Immediately due and pavable, both as 10 principal and interest, late lees,
and all other amounts/expenditeres without presentment, demand, protest, or furthec notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the Default Rate as provided herein
unuil paid in full:
902 Require any Borrower or any Guarantor to pledge additional collateral to Bank Frorn such Borrower's or Guarantor’s assets
and properties to secure the Loan. the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion:
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 127 of 217 PagelD #: 949

CARTER BANK & TRUST

LOAN AGREEMENT

993 Take immediate possession of und/or Foreclose upon any or al! Collateral which may be granted to Bank as securiny for the
indebtedness and obligations of any Borrower or any Guarantor under the Loan Documents.

9040 Exercise any and all other nights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code,

$03 Any obligation of Bank to advance funds to a Borrower or any other Person under the terms of urder the Loan Documents
and all other obligations. if any. of Bank under the Loan Documents shall immediately cease and terminate unless and untt Bank
shalf rcinstate such obligation in writing

Section 10 Miscellaneous Provisions

10 01 Definitions.

“CollateraP shall mean all property and assets granted as collateral security for the Loan, whether real or personal property.
whether granted directly or indtrectly, whelher granted now or in the future, and whether granted in the form of a security interest,
mortgage, security deed, deed of trust, assignment, pledge, crop pledge, chatiel mortgage, chattel trust, factors lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever, whether created by law, contract, or otherwise

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortganed
Property, including without limstation the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC
Sections 9601 et seq ), the Resource Conservation and Recovery Act (42 USC. Sections 6901 et seq), the Federal Water
Pollution Control Act (33 US C Sections [251 et seq ), the Clean Air Act (42 USC Section 7401 ef seq }, the Toxic Substances
Controi Act (IS US C Section 260! ct seq), and all applicable enviranmental laws and regulations of the State of West Virginia
and the Commonweaith of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Nole, the Mortgage, the Security
Agrceemeni(s}. the Assignment(s) of Leases and Rents, all UCC Financing Statements, the Guaranty Agreements, and all other
documents, certificates, and instruments executed in connection therewith, and all renewals, extensions, modifications,
substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) liens and security interest securing any indebtedness owed by any Borrower to Bank: (2)
liens for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate
reserves are maintained: (3) liens of materialmen, mechanics, warchousemen, or carriers, or other like liens arising in the ordinary
course of business and securing obligations which are not yet delinquent; (4) purchase money Hens or purchase money Security
mlerests upon or in any property acquired or held by Borrower in the ordinary course of business to secure indebtedness
outstanding on the date of this Agreement or permitted to be incurred under Section & 02, (5) liens and security interests which, as
of the date of this Agreement, have been disclosed to and approved by Bank in writing; and (6) those liens and security interests
which in the aggregate constimte an immaterial and msignificant monetary amount with respeet to the net value of Borrower's
assets

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limited lability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof.

“GAAP" shall mean generally accepted accounting principles as established by the Financtal Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time
1002 Non-impzirment. If any one or more provisions contained in the Loan Documents shall be held invalid, legal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall athenwise remain in full force and effect
1903 Applicable Law, Jurisdiction and Venue. The Loan Documents shalt be construed in accordance with and governed by
the laws of the Commonweaith of Virginia and shall bind each of Borrower's and Guarantor’s hairs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns Borrower and the Guarantors hereby irrevocably
agree thal any legal action or proceeding arising out of or relaling to ibis Agreement or any of the Loan Documents shall be
instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the
Western District of Virginia, assuming such latter court has Jurisdiction Borrower and the Guarantors hereby consent to the
Jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower oc any of the Guarantors may now or hereafter have in any such legal action or proceedings
1004 Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Decuments shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shafl not prejudice or constitute a warver of Bank $ right otherwise to demand strict compliance with that provision or
any other provision of this Agreement No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Borrower’s or any Guarantors
obligations as to any future transaction Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank tn any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank
1005 Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Borrower and Bank
1006 Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
{floating} interest rate and, as a result of an increase in such interest Tate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of mlerest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be tepaid within the same period of lime as
originally agreed upon
1007 Stamps and Other Fees. Borrower shall pay all federal or state stamp and recording taxes, ov other fees or charges, if any
are payable oc are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents er any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
atter the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Laan Documents or resteucture of the Loan. any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance Such appraisal fees shall be payable on demand, shal! accrue

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 128 of 217 PagelD #: 950

CARTER BANK & TRUST

LOAN AGREEMENT

imterest at the default rate set forth in the Note(s) following demand and shall be secured by the securicy documents executed by
Burrower or Pledgor

10.08 Attorneys’ Fees. In the event Borrawer, any Guarantor or anv Pledgor shall default ii any of us obligations hercunder and
Bank linds it necessary to emplay an attorney to assist in the enforcement or collection of the indebtedness of Borrower to Bank.
ty enforce the terms and provisions of the Loan Decuments, to modity the Loaa Documents. of in the event Bank voluntarily or
otherwise should becume a party tw any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and severally, agree to pay afl reasonable attorneys’ tees incurred ov Bank and all related cosis
of collection or enforcement that may be incarred by Bank Borrower and Guarantor shall be Hable for such attorneys” fecs and
costs Whether or not anv suit or proceeding is actually commeuced

1009 Bank Making Required Payments. In the event Borrower shall fail to mamtain insurance pay taxes or assessments,
costs and expenses which Borrower is, under any of the terms hereol!’ or of any Loan Documents, required to pay. or fail to keep
amy of the properties and assets constituting collateral free trom new security interests, liens, or encumbrances, except as
permitted herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together
with interest thereon at the Default Rate, shall become immediately duc and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, Bank shull be under no duty or obligation te make any such payments or
expenditures

1010 Right of Offset. Any indebtedness owing from Bank to Borrower may be set off and applied by Bank on any indebtedness
or hability of Borrower to Bank at any time and from time tv ume after maturity, whether by acceleration or otherwise, und
without demand or notice to Borrower

1011 UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the cotlateral in any
location deemed necessary and appropriate by Bank

1012 Modification and Renewal Fees. Bank may, at its option, charge any [ees for medificalion, renewal, extension, or
restatement of any terms of the Note(s) and the other Loan Documents not prohibiled by applicable law

10 13 Conflicting Provisions. If provisions of this Agreement shall conflict with any lermis or provisions of any of the Note(s),
security document(s) or any schedule attached hereto, the provisions of such Nate, security documents or any Schedule attached
hereto, as appropriate, shal} take priority over any provisions in this Agreement

10 14 Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing 10 Bank ac 1300 Kings Mountain Road, Martinsville, VA 24112, and to the Borrower at its offices at 302 S
Jefferson St, Suite 600, Roanoke. VA 24011 when sent by certified mail and return receipt requested or by recognized courier
Unless otherwise required by law, if there is more than one Borrower, any notice given by Bank to any Borrower shall be deemed
to be notice given to all Borrowers

1015 Consent to Jurisdiction. Borrower and the Guarantors hereby irrevocably agree that any legal action or proceeding
arising out of or selating tw this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia. assuming such
latter court has jurisdiction Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such tegal action or proceedings Borrower consents to the jucisdiction of such court and waives any
objection relating to the basis for personal or in rem Jurisdiction or to venuc which Borrower may now or hereafter have in any
such tegal action or proceedings

1016 Counterparts, This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shail be deemed to constitute one and the same instrument

1017 Entire Agreement. The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank and Borrower with respect to the Loan which are not
expressly set farth in the Loan Documents

1013 Indemnity Borrower and Guarantors hereby jointly and severally agree to indemnily and hold Bank, its affiliates, their
Successors and assigns and their respective directors, officers. employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attorney's’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or othenvise
refating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower’s or
Guarantors’ failure to comply with the terms of this Agreement and the other Loan Documents (0) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan; (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents, provided, however, thar the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost. expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement

1019 WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND EXTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNS EL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGERT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 129 of 217 PagelD #: 951

CARTER BANK & TRUST

LOAN AGREEMENT

1020 Required Information fur New Loan. To help the government fight che funding of terrorism and money laundering
acuvittes, federal faw requires Bank to obtain. veril¥ and record information that identifies each person or enuity oblaming a loan
including Borrower's legal name, address, tax identification number, date of birth, driver's license, orgamzationa!l documents or
other identifying documents Failure ta provide the required information will result ina violation of the US Patriot Act and will
constilute a default under this instrument or agreement In addition. no Borrower, any of its affiliates, or any of Iheir respective
directors. officers, managers, patiners. or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the US Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website

102i Correction of Errors; Further Assurances, Borrower will and will cause any Pledgor and each Guarantor to cooperate
with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such documentation as is
necessary to do so In addition, Borrower, Pledgor and each Guarantor shall cooperate fully with Bank and execute such further
instruments, documents and agreements, and shall do any and al! such further acts, as may be reasonably requesled by Bank to
better evidence and reflect the transactions described herein and cunlemplated hereby and to carry into effect the intent purposes
of this Agreement, the Note and the other Loan Documents, including without limitation the granting and/or perfecting of a
security interest in the Collateral

10 22 Consent to Loan Participation or Other Interests. Borrower agrees and consents to Bank's sale or transfer, whether
now or later, of ane or more participation or other interests in the Loan to one or more purchasers, whether related or unrelated to
Bank Bank may provide, without any limitation whatsoever, to any one or more purchasers, or potential purchasers, any
intarmation or knowledge Bank may have about Borrower or about any other matter relating to the Loan, and Borrower hereby
waivers any rights to privacy Borrower may have with respect to such matters Borrower hereby waives any and all notices of
sale of participation or other interests, as well as all notices of any repurchase of such participation or other mterests Borrower
agrees that the purchasers of any such participation or other interests will be considered as the absolute owners of such interests in
the Loan and will have all the rights granted under the participation or other agreemeni(s) governing the sale of such participation
or other interesis Borrower waives all rights of offset or counterclaim, whether now existing or hereafter arising, against Bank or
against any purchaser of such a participation or other interest and unconditionally agrees that either Bank or such purchaser may
cntforce Borrower’s obligation under the Loan irrespective of the failure or insolvency of any holder of any interest in the Loan.
Borrower agrees that the purchaser of any such participation or other interest may enforce ils interest irrespective of any personal
claims or defenses that Borrower may have against Bank Any purchaser of a participation or other interest in the Loan may
exercise a right of setoff against Borrower to the same extent as Bank has such right

1023 Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforccable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance If feasible, the offending provision shail be considered modified so that it becomes legal, valid and
enforceable If the offending provision cannot be so moditied, it shall be considered deleted trom this Agreement Unless
otherwise required by law, the illegality, invalidity. or unenforceability of any provision of this Agreement shall not affect the
Icgality, validity or enforceability of any other provision of this Apreement

1024 Construction. Each party hereto hereby acknowledgcs that all parties hereto participated equally in the drafting and/or
aegotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other

10 25 Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

1026 Collateral Release, Bank hereby agrees that, if Bank reecives indefeasible payment in full of the indebtedness owed to
Bank by each of Justice Low Seam Mining, Inc , Bellweod Corporation and Tams Management, Inc (collectively, the “Coal
Indebiedness”) plus $10,125,000 00 directly as a result of a refinance of the Coal Loans from Greensil} Capital (UK) Limited on
or before December 31, 2070, then Bank agrees to apply the $10,250,000 00 payment as 4 curtailment on the Note and to release
its lien on the Justice Low Seam Mining, [nc collateral

TN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed all as of the date first
above written

Borrower:

lame: James C. Justice
Title: President

 

 

‘Deter F? Estates. LLC en

“ nw Name of Ljerifed Liability Company

   

   

WITNESS:
__ISEAL}
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 130 of 217 PagelD #: 952

CARTER BANK & TRUST

LOAN AGREEMENT

   

   

WITNESS:

  

Mise

Print Name:

 

Nar

 

Priat Nanic!

 

 

Print Siume:
pp erterreereennuversemvsonesateean

 

Virginia Fuel Corporation
Name of Corporation

    
 
  
  

WITNESS:

 

WITNESS:
{SEAL}

  

Priat Some

 
   
 

WITNESS:

   
  

Title: President

Black River Farms. LLC
Name of Corporation

 

WITNESS:

 

Print Name

Title: President

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 131 of 217 PagelD #: 953

CARTER BANK & TRUST

LOAN AGREEMENT

Rapidan, LLC

   

WITNESS:

Name So

   

Print Name

 

Title: President

Evergreen Turf Corporation
Name of Corporation

 

  
   

  

   
 

WITNESS:
2 (SEAL)

 

Print Name

Biue Ridge F: ‘enter, Inc.
Name of Corporation

 

  
 
 
    
 
 
 
    

WITNESS:
(SEAL)

   

Na@nler
Title: President

Stoney Brook Plantation, Inc.
Name of Corporation

 

  

 

WITNESS:

Print Name

Justic Supply, Gace.
Name of Corporation

 

  

WITNESS:

Print

Ten Mile Bay. LLC
Naine of Corporation

   

WITNESS:
By:

 
   

> dames C. Justice, 11

Print Name Title: President

   
 
 

Name of Corporation

1 dames ©. Justices IU Co

Print Nate * Tite: President

WITNESS:

 

  

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 132 of 217 PagelD #: 954
CARTER BANK & TRUST
LOAN AGREEMENT

Greenthorn, LLC
Name of Cormeration

 

 
   
 
   

     
 

WITNESS:
(SEAL)

WITNESS:

Print Nawe

 

CARTER BANK & TRUST

By:
Name:
Title:

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 133 of 217 PagelD #: 955
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 134 of 217 PagelD #: 956

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS

a. JAMES C. JUSTICE 06/30/2020

COMPANIES, INC.

NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$51,665,359.46 Not Applicable Wall Street Journal Prime 12/31/2021 Commercial
Rate as in effect from time
to time

 

Creditor Use Only

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses arc:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER (jointly and severally):
JAMES C. JUSTICE COMPANIES, INC.,
A DELAWARE CORPORATION
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

TWIN FIR ESTATES, LLC,

A VIRGINIA LIMITED LIABILITY COMPANY
302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

WILCOX INDUSTRIES, INC.,

A WEST VIRGINIA CORPORATION

302 SOUTH JEFFERSON STREET, SUITE 600
ROANOKE, VIRGINIA 24011-1711

 

CONFESSION OF JUDGMENT, | appoint and authorize John L. Gregory, Ill, lames W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, “you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

   
    
  
 

1. DEFINITIONS. As used in this Note, the terms have the foflowing meanings:
A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.
B. Nate. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.
C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.
D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.
G. Dollar Amounts. Al! dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Note wil! renew and extend the following described note(s):
Note 4s dated March 19, 2020 with an original principal balance of $51,665,359.46 (the “Prior Note”).
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 135 of 217 PagelD #: 957

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, the principal
sum of $51,665,359.46, plus interest from June 30, 2020 on the unpaid Principal balance until this Note matures or this obligation is accelerated,
whichever occurs first, plus all accrued but unpaid interest outstanding under the Prior Note for the period February 29, 2020 to and including June 30,
2020, together with any applicable late charge (collectively, the “Prior Note Amaunts”}
4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime Rate as in effect from time to time
{Interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
B. Maximum interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amaunts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.
&. PAYMENT. | agree to pay this Note as follows:
(1) On December 31, 2020, all accrued but unpaid interest on this Note and the Prior Note.
(2) On February 1, 2021 and on the first day of each calendar month thereafter, an amount equal to the interest that has accrued on the
Principai balance outstanding on this Note.
(3) On December 31, 2021, the entire Principal balance outstanding on this Note together with all accrued interest, late charges, and all other
fees, costs and expenses, and any unpaid Prior Note Amounts shall be immediately due and payable in full without notice or demand.

Payments will be rounded up to the nearest $.01. With the final payment ! also agree to pay additional fees or charges owing and the amount of
any advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no
such day will, instead, be made on the last day of such month.

Each payment | make on this Note will be applied first to pay interest that is due on this Note, then to escrow that is due on this Note, then to late

charges that are due on this Note, then to any charges that | owe on this Note other than principal and interest, and finally to the principal that is due on

this Note. If you and | agree to a different application of payments, we will describe our agreement an this Note. You may change how payments are

applied in your sole discretion without notice to me. The actual amount of my final payment will depend on my payment record.
7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full. t shall be required to prepay this Note in the amount of all Net Proceeds (as hereinafter defined) | receive on or prior to December 31, 2021. For the
purposes of this Note, “Net Proceeds” shall mean (1) the gross proceeds resulting from the syndication, sale, assignment or other disposition of the Virginia
tax credits associated with the Presidential Estates property owned by James C. Justice Companies, Inc. located in Albemarle County, Virginia and
encumbered by the Credit Line Deed of Trust dated October 30, 2013 executed by James C. Justice Companies, Inc. for the benefit of you that encumbers
the Presidential Estates property and secures this Note minus {i) any fee owed to a tax creditor syndicator or broker (which fee must be approved by you in
your sole and absolute discretion), (ii) a fee equal to two percent (2%) of the gross amount of the tax credit proceeds paid to Matthew Gerber by the tax
credit syndicator or broker and (iii) any other amount approved by you, in your sole and absolute discretion, to pay lawyers, appraisers, title companies and
other persons or entities that have performed services directly associated with obtaining such Virginia tax credits and (2) the gross proceeds resulting from
the sale, assignment or other disposition of any other collateral for this Note minus usual and customary charges associated with the sale, assignment or
other disposition of the asset approved by you, in your sole and absolute discretion, such as grantor’s tax, prorated real estate taxes, and legal fees and
expenses,

8. LOAN PURPOSE. The purpose of this Loan is to renew loan +22

3. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, It (Guarantor), CATHY L. JUSTICE (Guarantor) and JAMES C. JUSTICE,

It! (Guarantor) to you, guarantees the payment and performance of my debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from VIRGINIA FUEL CORPORATION (Guarantor) to you, guarantees the payment and performance of my

debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from SOUTHEAST COTTON, INC. (Guarantor) to you, guarantees the payment and performance of my debis

as described in the Guaranty;

A Guaranty, dated the same date as this Note from AMERICAN TURF GRASS CORPORATION (Guarantor) to you, guarantees the payment and performance

of my debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from BLACK RIVER FARMS, LLC (Guarantor) to you, guarantees the payment and performance of my debts

as described in the Guaranty;

A Guaranty, dated the same date as this Note from RAPIDAN, LLC (Guarantor) to you, guarantees the payment and performance of my debts as described

in the Guaranty;

A Guaranty, dated the same date as this Note from EVERGREEN TURF CORPORATION (Guarantor) to you, guarantees the payment and performance of my

debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from BLUE RIDGE FARM CENTER, INC. (Guarantor) to you, guarantees the payment and performance of my

debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from STONEY BROOK PLANTATION, INC. (Guarantor) to you, guarantees the payment and performance of

my debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from JUSTICE FARM SUPPLY, INC. (Guarantor) to you, guarantees the payment and performance of my

debts as described in the Guaranty;

A Guaranty, dated the same date as this Note from TEN MILE BAY, LLC (Guarantor) to you, guarantees the payment and performance of my debts as

described in the Guaranty;

A Guaranty, dated the same date as this Note from JUSTICE FAMILY FARMS, LLC (Guarantor) to you, guarantees the payment and performance of my

debts as described in the Guaranty;
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 136 of 217 PagelD #: 958

A Guaranty, dated the same date as this Note from GREENTHORN, LLC (Guarantor) to you, guarantees the payment and performance of my debts as
described in the Guaranty; and

A Guaranty, dated the same date as this Note from JUSTICE LOW SEAM MINING, INC. (Guarantor) to you, guarantees the payment and performance of
my debts as described in the Guaranty;

10. DEFAULT. | will be in defautt if any of the following events (known separately and collectively as an Event of Default) occur:
A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor retief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, f organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

I. Judgment. | fail to satisfy or appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.
A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.
(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
{2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.
12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal taw or in any Loan Document.
C, Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.
D, Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.
E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right I
have to receive money from you,
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note” means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.
F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.
13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 137 of 217 PagelD #: 959

provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.
14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that t buy through you or your affiliate.
15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:
A. Power. {am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.
B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will nat violate any agreement to which | ama party or to which | am or any of my Property is subject.
C. Name and Place of Business. Other than previousty disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.
16. APPLICABLE LAW. This Note is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in Virginia, unless otherwise required by law. In the event of a dispute, the exclusive forum, venue and
place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, if
such court has jurisdiction, unless otherwise required by law.
17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.
18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the Temaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this Joan, you
fait to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.
19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.
20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your tien
Status on any Property. Time is of the essence.
21, CREOIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.
22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. j agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.
23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each Party's legal counsel or that each party had the opportunity to do so.
24, SIGNATURES. By signing under seal, | agree to the terms contained in this Note. {also acknowledge receipt of a copy of this Note,
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 138 of 217 PagelD #: 960

BORROWER:

JAMES C. JUSTICE COMPANIES, INC.,
a Delaware corporation

  

we ___ {Seal}

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

S JUSTICE, IIf, PRESID

  

STATE OF - Viteyinia = _. COUNTY (OR CITY) OF avio SS.

This instrument was acknowledged before me this ig dayof 4 { a i gY , 2020 by sAMES C. JUSTICE, II, PRESIDENT OF

JAMES C. JUSTICE COMPANIES, INC., a Delaware corporation, on behalf of the corporation. Hé [check one} is personally known to me or oO has
produced as identification.

eer
My commission expires: { ~ L)
“ ; tn
Notary Registration Number:

(Notary Public)

 

 

LESLIE ANN WELLS
BORROWER: NOTARY PUBLIC

Commonwealth af Virginia
Registration No. 7560729

TWIN FIR ESTATES, LLC, My Commission Expires May 31, 20994

a Virginia limited liability company — -

 

 

 

___{Seal)

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

fi * ’ |
STATE OF COUNTY (OR CITY) OF & a SS.

This instrument was acknowledged before me this __ [ ¢ 7 day of

TWIN FIR ESTATES, LLC, A VIRGINIA LIMITED LIABILITY COMPANY, on behalf of the company.
produced as identification.

My commission expires: 57 3 a02/
Notary Registration Number: f ?

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGE]

  
 

2020 by JAMES C. JUSTICE, ttl, PRESIDENT OF
@ [check one] 4,4 is personally known to me or [] has

 

   

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commissicn Expives May 31, 25.0/

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 139 of 217 PagelD #: 961

BORROWER:

WILCOX INDUSTRIES, INC.,
a West Virginia corporation

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF J UDGMENT):

*

STATE OF . COUNTY (OR CITY) OF Davin ke Ss.

This instrument was acknowledged before me this day of dy ly , 2020 by JAMES C. JUSTICE, HI, PRESIDENT OF
WILCOX INDUSTRIES, INC., A WEST VIRGINIA CORPORATION, on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as identification.

   

My commission expires: a gal oC =e

Notary Registration Number: e
ry Registration Numb (Notary Public)

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No 7560729 oe
My Commission Expires May 31, 206%6

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 140 of 217 PagelD #: 962

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 141 of 217 PagelD #: 963

CARTER BANK & TRUST
LOAN AGREEMENT

979

 

This Loan Agreement (the ~Agreement”) is made this 30" day of June, 2020, by and between Carter Bank & Trust. a Virginia banking
corporation (“Bank ). and:

Justice Farms of North Carolina. LLC, a Virginia limited liability company (“Borrower”), having its chief executive office at 302 S
Jefterson St. Suite 600, Roanoke, VA 24011: and

James C Justice, if, Cathy L Justice and James C Justice. IT (individually “Guarantor” and collectively the “Guarantors”)

The Borrower has applied to Bank for and Bank has agreed to make, subject to the terms of and upon the reliance of Borrower's
Tepresentations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter sometimes
referred to, singularly or collectively, if more than one, as “Loan”)

Term Loan (the “Term Loan”) in the principal amount of $8,517,353.92 for the Purpose of restructuring existing loan no

970 Bank which shall be evidenced by Borrower's Promissory Note dated of even date herewith (the “Note”) due and
payable as set forth therein with a maturity date of December |, 2021, and shall beac interest at the rate set forth in such Note, the
terms of which are incorporated herein by reference The Term Loan shall be secured by a first and prior lien and security interest in
the Borrower's, James C Justice Companies, [nc.’s and James C. Justice, UT's (such legal entities and person together with Borrower,
individually and collectively “Debtors”) real property and improvements and personal property, whether now owned or hereatter
acquired, pursuant to the terms of the applicable security instruments listed below

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of loan proceeds until all of the following conditions have been satisfied by
Proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver's license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verily

the identity of the Borrower in accordance with the USA Patriot Act Borrower shall notify Bank promptly of any change in such
information

Note: The Note duly executed by the Borrower

Deed(s)s of Trust: Deed(s} of Trust on the real property of Debtors (such Deeds of Trust, individually and collectively, the
“Mortgage” and such reai property collectively the “Mortgaged Property”)

Assignment of Leases and Rents: Assignment(s) of Leases and Rents in which each of the Debtors shall assign fo Bank all existing
and thereafter arising leases on the Mortgaged Property and the rents and profits therefrom {individually and collectively, the
“Assignment of Leases and Rents”)

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the

gregate principal amount of the Note and insucing a first lien priority of the Mortgage and which shall not contain any title
exceptions or policy exclusions not approved by Bank and Bank’s counse!

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of the Debtor’s or other owner
has good and marketable fee simple title to the Mortgaged Property and that the Mortgage(s) constitutes a first priority lien
thereon without exceptions, except as are acceptable to Bank and Bank's counsel

Survey: A certified copy of a recent survey of ihe Mortgaged Property prepared by a registered land surveyor or a civil engineer

Fload Hazard Certification: Evidence satisfactory to Rank and Bank’s counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973

Environmental Audit Report: A favorable Phase I unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances. or
other hazardous materials have contaminated the Morigaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws The Bank shall be fully
authorized to discuss all aspects of the audit with the engineering firm

Security Agreement(s): Security Agreement (“Security Agreement’) in which the Debtors shall grant to Bank a first priority security
interest in all of the personal property of such legal entities. (If Bank has or will have a securily interest in any collateral which is
inferior to the security interest of another creditor, Borrower must fully disclose to Bank any and alf prior security interests, and
Bank must specifically approve in writing any such security interest which will continue during the term of the Loan)

Financing Statements: Copies of UCC Financing Statements duly filed in Debtors’ or other owner's state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests
granted in the Security Agreement, and certified copies of Information Requests identifying all previous financing statements on
record for Borrower or other Debtor, as appropriate from all jurisdictions indicating that no security interest has previously been
granted in any of the collateral described in the Security Agreement, unless prior approval has been given by Bank

UCC and Federal Tax Lien Searches: Uniform Commercial Code and Federal Tax Lien searches naming Debtors as debtor and
performed at the Secretary of State of the state/commonwealth of Borrower’s incorporation

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer or manager
containing resolutions duly adopted by the Board of Directors, Managers or Members of Debtors authorizing the execution,
delivery, and performance of the Loan Documents on or in a form provided by or acceptable to Bank

Articles of Incorporation and Articles of Organization: A copy’ of the Articles of Incorporation, Articles of Organization and all
other charter documents of Debtors, all filed with and certified by the Secretary of State of the state/commonwealth of Debtors’
incorporation.

By-Laws and Operating Agreements: A copy of the By-Laws or Operating Agreements of Debtors certified by the Secretary,
manager or member of Debtors as to their completeness and accuracy

Certificate of Incumbency: A certificate of the Secretary, Manager or Member of Debtors certifying the names and true signatures
of the officers or managers of Debtors authorized to sign the Loan Documents

  

ag

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 142 of 217 PagelD #: 964

CARTER BANK & TRUST

LOAN AGREEMENT

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/commonwealth of
Debtor's incorporation or organization as to the existence or good standing of Debtors and tts charter documents on file

Opinion of Counsel: An opinion of counsel for Debtors and Guarantors satisfactory to Bank and Bank's counsel

Guaranties: Guaranty Agreements duly executed by each Guarantor

Appraisal{s): Two (2) copies of an appraisal ordered by the Bank of the estimated market value of the real and/or personal property
offered as collateral for the Loan referenced herein. The appraisals must be addressed to Bank and must conform to the Uniform
Standards of Professional Appraisal Practice (*USPAP") adopted by the Appraisal Standards Board of the Appraisal Foundation
Any deviation from the USPAP must be explained in the appraisals The appraisers must be licensed and/or certified if required
by applicable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request

Section 2 Representations and Warranties

Borrower represents and warrants to Bank that:
201. Financial Statements, The balance sheet of Debtors, and the related Statements of Income and Retained Earnings of
Debtors, the accompanying footnotes together with the accountant’s opinion thercon, and all other financial information
previously furmshed to Bank, accurately, completely and fairly reflect the financial condition of Debtors as of the dates thereof,
including all contingent liabilities of every type, and the financial condition of Debtors as stated therein has not changed
materially and adversely since the date thereof.
202 Name, Capacity and Standing. Debtors’ exact legal name is correctly stated in the initial paragraph of the Agreement If
Debtors and any of its subsidiaries, if any, is a corporation, genera! parinership, limited partnership, limited liability partnership,
or limited liability company, it is duly organtzed and validly existing under the laws of its respective state of incorporation or
organization, that it and/or its subsidiaries, if any, are duly qualified and in good standing in every other state m which the nature
of their business shall require such qualification, and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under the Loan Documents
2.03 Noa Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Debtors, by any and all pledgors (whether Debtors or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor™)) or by Guarantors thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability parmership, or, of any law, other agreement, indenture, note, or other instrument binding upon Debtors, any
Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of Debtors or any Guarantor
204 Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action All authority from and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained
203 Asset Ownership. Debtors and each Pledgor have good and marketable title to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of mortgages,
deeds of trust, pledges, liens, security interests. and all other encumbrances except as otherwise disclosed by such financial
Statements or otherwise in writing
2.06. Discharge of Liens and Taxes. Debtors and tts subsidiaries, if any, and Guarantors have filed, paid, and/or discharged all
faxes or other claims which may become a lien on any of their respective properties or assets, excepting to the extent that such
items are being appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the
payment thereof is being maintained
2.07 Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System
2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
CERISA”), maintained by Debtors or by any subsidiary of Debtors or any corporate Guarantor meets, as of the date hereof, the
minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA and of the Internal Revenue Code of
1986, as amended, and no “Reportable Event” nor “Prohibited Transaction” {as defined by ERISA) has occurred with respect to
any such plan
209. Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of Debtors, its subsidiaries, if any, any Guarantor, or any Pledgor, or affect the
ability of Debtors or any Guarantor or any Pledgor to perform its obligations under the Loan Documents
210. Other Agreements. The representations and warcanties made by Debtors and Guarantors to Bank in the other Loan
Documents are true and correct in all respects on the date hereof
211. Binding and Enforceable. The Loan Documents, when executed, shall constitute valid and binding obligations of
Debtors and Guarantors respectively, and are enforceable in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, or similar laws affecting creditors’ rights generally
2,12, Commercial Purpose. The Loan is not a “consumer transaction”, as defined in the Virginia Uniform Commercial Code,
and none of the Collateral was or will be purchased or held primari ly for personal, family or household purposes
2.13. Foreign Assets Control Regulations It is not in violation of (i) the Trading with the Enemy Act (50USC App Sec [et
seq), as amended, (1i) any of the foreign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (ii!) the U.S. Patriot Act, and further that it (a)
is not subject to sanctions administered by OFAC or the US Department of State or (6) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions
214. Survival of Representations and Warranties. Debtors agree that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Debtors and Guarantors in this Agreement or in any certificate or other
instrument delivered by Debtors or Guarantors to Bank under this Agreement or the other Loan Documents Debtors and
Guarantors further agree that regardless of any investigation made by Bank, all such representations, warranties and covenants
will survive the making of each advance under the Loan and delivery to Bank of the Loan Documents, shall be continuing in
nature, shall be deemed made and reaffirmed by Debtors and Guarantors at the time each advance is made, and shal] remain in

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 143 of 217 PagelD #: 965

CARTER BANK & TRUST

LOAN AGREEMENT

full force and effect until such time as Debtors’ indebtedness shall be paid im full. or until ihis Agreement shall be terminated in
the manner provided herein, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Borrower shall
301 Maintain Existence and Current Legal Form of Business. (a) Maintain and cause each Debtor to maintain its enistence
and good standing in the state of its incorporation or organization, (b) maintain and cause each Debtor to maintain its current legal
form of business indicated above, and. (c), as applicable, qualify and remain qualified and cause each Debtor to qualify and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required
302 Maintain Records. Keep and cause each Debtor to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting all financial transactions of Debtors If Debtors
now or hereafter maintain any business records in the possession of a third party, at the request of Bank, Borrower shall nouly
and cause each Debtor to notify such third party fo permit Bank free access to such records at all reasonable times and to provide
Bank with copies of any records it may Tequest, all at Debtors’ expense
303 Maintain Properties. Maintain, keep, and preserve, and cause each Debtor to maintain, keep and preserve, all of its
properties (tangible and intangible) including the Collateral necessary or useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted
304 Conduct of Business. Continue to engage and cause each Debtor to engage in an efficient, prudent, and economical
manner in a business of the same general type as now conducted
305 Pay Debt: Debtors shall pay and discharge and cause each Debtor to pay and discharge when due all of ils indebtedness
and obligations imposed upon Debtors or its properties, income or profits, and all lawful claims thal, if unpaid, might become a
lien or charge upon any of Debtors’ properties, income, or profits; shall furnish evidence of payment to Bank upon request: and
shall authorize the appropriate government official to deliver information regarding any such indebtedness or obligation upon
request of Bank
3.06 Environmental Studies: Debtors shall promptly conduct and complete, at Debtors’ expense, all environmental studies,
inspections and tests as may be requested by Bank or any governmental authority relative to any toxic or hazardous substance al
or affecting any property or any facility owned, leased or used by Debtors
307 Maintain Insurance. Maintain and cause each Debtor to maintain fire and other risk insurance, public liability insurance.
and such other insurance as Bank may require with respect to Debtors’ properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank Debtors, upon request of Bank, will deliver to Bank from time to
time the policies or certificates of insurance in form satisfactory to Bank, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice to Bank Each insurance policy also shall include an
endorsement (NY long form) providing that coverage in favor of Bank will not be impaired in any way by any act, omission or
default of Debtors or any other person In connection with all policies covering the Collateral, Debtors shall provide Bank wath
such Bank’s loss payable or other endorsements as Bank mav require, and shall furnish to Bank upon request, reports on each
existing insurance policy showing such information as Bank may reasonably request, including without limitation the following:
(1) the name of the insurer, (2) the risks insured; (3) the amount of the policy, (4) the properties and assets insured: (3) the
current property values on the basis of which imsurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy In addition, upon request of Bank (however not more often than annually}, Bank may tequire
that an independent appraiser satisfactory ta Bank determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Debtors Should any or all of the Collateral become uninsured for any
reason, Debtors shall have ten (10) days after receipt of notice trom Bank to obiain replacement insurance on the Collateral
satisfactory to Bank and, should Debtors fail to obtain such insurance, Bank may purchase insurance covering the Collateral. the
cost of which shall be paid by Debtors on demand
308 Comply With Laws. Comply and cause each Debtor to comply in all respects with all applicable laws, rules, regulations,
ordinances and orders applicable to Debtors’ business, operations and properties including without limitation, the Americans with
Disabilities Act, paying before the delinquency thereof al! taxes, assessments, and governmental charges imposed upon it or upon
tts income, profits or property, and all Environmental Laws Without limiting the generality of the foregoing, Debtors shall
comply with all environmental laws, regulations, and ordinances and with such additional requirements as the Bank may impose
regarding environmental activity or environmental laws, rules or regulations
3.09 Right of Inspection. Permit and cause each Debtor to permit the officers and authorized agents of Bank, at any reasonable
lime or times in Bank’s sole discretion, to visit the properties of Debtors, to conduct on-site audits of Debtors’ financial records,
accounts, inventory and procedures, to have access to Debtors” books and records and to make copies thereof, and to discuss such
matters with any officers, directors, managers, members or partners, limited or general, of Debtors, and with Debtors’
independent accountant as Bank deems necessary and proper Debtors shall pay to Bank all collateral audit fees and servicing
fees associated with each collateral audit or inspection and with servicing the Loan
3.10. Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Debtors’ internally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Debtors’ chief financial officer or other officer or person acceptable to the Bank.
Annual Reports: Annually, within one hundred eighty (180) days of the end of each fiscal year, the Debtors’ audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
principles, applied on a consistent basis
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, copies of each contract that
creates or will create an account, and accounts receivable aging and payable reports, inventory valuation reports, and such
other and further reports as Bank shall require, each in a form satisfactory to Bank and with such frequency as Bank shall
require
Tax Returns: State and Federal tax returns for the Debtors when each such retum is filed, and such additional information
and statements (including, without limitation, lists of assets and liabilities, aging of receivables and payables, inventory

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 144 of 217 PagelD #: 966

CARTER BANK & TRUST

LOAN AGREEMENT

schedules. budgets. forecasts. and other reports with respect to the Debtors’ financial condition and business operations) as
the Bank may request from time to time
Officer Compliance Certificate: An Officer s Compliance Certificate (‘OCC’) with respect to Debtors’ compliance with
the Affirmative and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement The OCC will be in form
acceptable to Bank. properly executed by an authorized officer or manager of Debtors, including calculations to support ali
Financial Covenants, and set forth any corrective aetion taken or proposed to be taken with respect to any Default or Event
of Default under such covenants The OCC is due within the same number of days required for the delivery of Financial
Statements for each fiscal quarter’s end and for the fiscal year end The OCC furnished by Debtors for the fiseal year end
shall include a reconciliation of all adjustments, if any, bv Debtors to the fourth quarter's certification
Notice of Litigation: Promptly after the receipt by Debtors, or by any Guarantor of which Debtors have knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of any type which, if
determined adversely. could have a material adverse effect on the financial condition, properties, business prospects or
operations of Debtors or any Guarantor, as applicable
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
default under this Agreement or any other Loan Documents
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Debtors are an individual) of Debtors sufficient for
Bank to verify the identity of Debtors in accordance with the USA Patriot Act. Debtors shall notrfy Bank promptly of any
change in such information
Other Information: Such other information as Bank may from time to time request
311. Appraisal(s). If required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan
3.12 Affirmative Covenants from other Loan Documents All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein
313 Management. Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that trom the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall
401 Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 10% of his/her personal Liquid Assets of any kind “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, US
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instcuments which are not
pledged to Bank as security for any obligation to Bank
402 Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws
403 Reporting Requirements. Fumish to Bank.
Guarantor Financial Reports: Each of the Guarantors shall submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year The Bank shall provide such form at least (30) days in advance of any
required submission.
Notice of Litigation: Promptly after the receipt by any Guarantor, or by Borrower of which any Guarantor has knowledge,
notice of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, business prospects or operations of
any Guarantor or Debtors, as appropriate,
404 Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sel! any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issuc,
transfer or sell any interest in Guarantor
4.03 Tax Returns: As soon as available each year, furnish complete copies of all federal and state tax returns (including all
Schedules thereto) filed by each Guarantor
4.06. Other Information: Furnish such other information as Bank may from time to time request
4.07. Representations and Warranties. Each Guarantor Tepresents and warrants to Bank that: (i) if Guarantor is a corporation,
partnership, limited partnership. himited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its Tespective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or member/manager(s), respectively,
to enter into and perform the obligations under its Guaranty Agreement; (ii) all financial statements and related information
turnsshed to Bank in connection with the Loan are ttue, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof, (iii) it has full knowledge of the financial condition and business operations of Debtors; (iv) there
is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially impair its
ability to honor and pay its obligations under its Guaranty Agreement; and {v} it is not in violation of (1) the Trading with the
Enemy Act (50 U S.C App Sec 1 et seq), as amended, (2) any of the foreign assets contro! regulations issued by OFAC and any
executive order related thereto, or (3) the U.S. Patriot Act, and further that it {a) is not subject to sanctions administered by OFAC
or the US. Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated with, any
person subject to such sanctions

Section 5 Financial Covenants; N/A
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 145 of 217 PagelD #: 967

CARTER BANK & TRUST

LOAN AGREEMENT

Section 6 Negative Covenants

Borrower covenants and agrees and shall from the date hereof and until payment in full of ail indebtedness and performance of alt
obligations under the Loan Documents, Debtors shall not, without the prior written consent of Bank:

691 Liens, Create. incur, assume. or suffer to exist any lien or security interest upon or in Collateral. anv of Debtors’ other
properties, or the properties of any Pledgor securing payment of the Loan whether now owned or hereafter acquired, except
Permitted Liens
602 Debt. Incur, assume, or suffer to exist any debt, except

(a) Debt to Bank,

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank,

(c) Accounts payable to trade creditors incurred in the ordinary course of business, and

(d) Debt secured by purchase money security interests only in the property or assets acquired
603 Capital Expenditures, Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A
6.04 Change of Legal Form of Business; Purchase of Assets. Change Debtors’ name or the legal form of Debtors’ business
as shown above, whether by merger, consolidation, conversion or otherwise, and Debtors shall not purchase ail or substantially al!
of the assets or business of any Person, or enter into any partnership with a third party
605 Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank:

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Debtors

606 Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests, Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Debiors’ capital stock or other ownership
interests, now or hereafter outstanding
6,07 Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
6.08. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609 Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affihates
610 Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business
6.11, Investments: Loan, invest in or advance money or assels, or purchase, creale or acquire any interest in any other
enterprise or entity
6.12. Sale of Accounts: Sel! with recourse any of Debtors’ accounts, except to Bank
613 Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Debtors as of the date of this Agreement
614 Negative Covenants from Loan Documents, All negative covenants contained in any Loan Document are hereby
incorporated by reference herein
615 Transactions with Affiliates. Directly or indirectly, sell, lease, transfer, or otherwise dispose of any of its property to, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Afftliate (each of the foregoing, an “Affiliate Transaction”),
uniess (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Debtors and (ii) on terms that
are no less favorable to Debtors than those whal would have been obtained in a comparable arm’s-length transaction by Debtors
with a person that is not an Affiliate For purposes of this section, “Affiliate” shall mean Debtors, any relative of Debtors, of any
Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the common contro! of,
Debtors, any Guarantor, Debtors’ parent or subsidiary, or Guarantor’s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01 Investigation, Borrower hereby certifies that it have exercised due diligence to ascertain whether their real property,
including without lnmitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nuclear Waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”) Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property or any of Debtors’ real property, nor have any
such materials been released on or stored on or improperly disposed of on its real property during its ownership, occupancy or
operation thereof except in strict compliance with Environmental Laws and any applicable permits Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not and shall cause each Debtor not to knowingly permit
any release, storage or contamination of its properties as long as any indebtedness or obligations to Bank under the Loan
Documents remains unpaid or unfulfilled. In addition, Debtors do not have or use any underground storage tanks on any of its
real property, including the Mortgaged Property, which are not registered with the appropriate Federal and/or State agencies and
which are not properly equipped and maintained in accordance with all Environmental Laws If requested by Bank, Debtors shall
provide and shall cause each Debtor to provide Bank with all necessary and reasonable assistance required for purposes of
determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to the Mortgaged
Property, to Debtors’ employees having knowledge of, and to its files and records within Debtors’ control relating to the
existence, storage, or release of Hazardous Substances on the Mortgaged Property

702. Compliance. Borrower agrees to comply and shail cause each Debtor to comply with all applicable Environmenta! Laws,
including, without limitation, all those relating te Hazardous Substances Borrower further agrees and shal] cause each Debtor to
provide Bank, and all appropriate Federal and State authorities, with immediate notice in writing of any release of Hazardous
Substances on the Mortgaged Property and to pursue diligently to completion all appropriate and/or required remedial action in
the event of such release In addition, Borrower and shall cause each Debtor to provide Bank within fifteen (15) days after receipt
thercof, a compiete copy of any notice, summons, lien, citation, letter or other communication from any governmental agency
concerning any action or omission of Debtors in connection with any environmental activity or issue

Ww
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 146 of 217 PagelD #: 968

CARTER BANK & TRUST

LOAN AGREEMENT

703 Remedial Action; Indemnity: Bank shall have the right. but not the obligation, to undertake all or any part of such
remedial action nm the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made (o the principal indebtedness secured by the Mortgage or other security instruments Borrower agrees to indemnity and
hold Bank harmless trom any and all loss or lability arising out of any violation of the representations, covenants, and obligations
contained in this Section 7. or resulting from the recording of the Morigage or other security instruments In addition. Bank shall
have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and violations of
Environmental Laws

Section 8 Events of Default
The following shall be “Events of Default” by Debtors or any Guarantor

8.01 Should Borrower fail to make payment of any installment of principal or interest on the Note when due

802) Should any representation or warranty made in the Loan Documents prove to be false or misleading in any maierial respect
when made

8.03 Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made

804 Should Debtors or any Guarantor default in the payment or performance of any other Joan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect Debtors’ or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the other
Loan Documents

805. Should Debtors, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the Loan
Documents to which it is a party

8.06 Should a custodian be appointed for or take possession of any or al] of the assels of Debtors or any Guarantor; should
Debtors or any Guarantor cither voluntarily or involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding te dissolve Debtors or any Guarantor, any proceeding to have a
receiver appointed, or should Debtors or any Guarantor make an assignment for the benetit of creditors; or should there be an
attachment, execution, or other judicial seizure of all or any portion of Debtors’ or any Guarantor s assets, including an action or
proceeding to scize any Collateral or any funds on deposit with Bank, and such seizure is not discharged within 30 days

8.07 Should tinal judgment for the payment of money be rendered against Debtors or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed
808 Upon the death of, or termination of existence of. or dissolution of, Debtors, any Pledgor or any Guarantor

809 Should Bank determine that Debtors or any Guarantor has suffered a material adverse change in its financial condition or
its business operations

8.10 Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become uncnforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
tequired in connection with the Loan

811 Should Debtors commit a default under any Hedge Agreement, as detined in Section 1001

812 Should Debtors assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid or
unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that its Guaranty ts invalid or
unenforceable

813 Should Debtors, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Debtors or any Guarantor be indicted for a felony offense under state or federal law, including without limitation any violation of
any anti-money laundering, bribery, OFAC or bank fraud, or should Debtors or any Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Debtors or any Guarantor who has been indicted or convicted of any such
felony offense

8.14 Should any Debtor fail to cooperate fully and promptly with Bank in promptly providing data and access to Bank, its
appraisers and other professionals to allow a survey, appraisal and evaluation of the Mortgaged Property, any of the Collateral or
any of Bank’s other coal-related collateral

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01 Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, al] of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the default rate as provided herein
until paid in full:
902. Require Debtors or any Guarantor to pledge additional collateral to Bank from Debtors’ or such Guarantor’s assets and
properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion;
903. Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of Debtors or any Guarantor under the Loan Documents;
904. Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code,
903. Any obligation of Bank to advance funds to Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate untess and until Bank
shall reinstate such obligation in writing
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 147 of 217 PagelD #: 969

CARTER BANK & TRUST

LOAN AGREEMENT

Section 10 Miscellaneous Provisions

1001 Definitions.

“Collateral” shall mean all property and asseis granted as collateral security for the Loan, whether real or personal property ,
whether granted directly or indirectly, whether granted now or in the future, and whether granted m the form of a security interest,
mortgage. security deed. deed of trust. assignment. pledge, crop pledge. chattel Mortgage, chattel trust, factor’s lien. equipment
trast, conditional sale, trust receipt. lien, charge. lien or title retention contract, lease or consignment intended as a security device,
of any other security or lien interest whatsoever, whether created by law. contract, or othenvise

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mongaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC
Sections 9601 et seq), the Resource Conservation and Recovery Act (42 US.C Sections 6901 et seq ), the Federal Water
Pollution Control Act (33 U S.C. Sections [251 et seq ), the Clean Air Act (42 USC. Section 7401 et seq.), the Toxic Substances
Control Act (1S U§ C. Section 2601 et seq ), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note, the Mortgage, the
Assignment(s) of Leases and Rents, the Security Agreement(s), all UCC Financing Statements, the Guaranty Agreements, the
Subordination Agreements, and all other documents, certificates, and instruments executed in connection therewith, and all
renewals, extensions, modifications, substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) liens and security interests securing any indebtedness owed by Debtors to Bank; (2) liens
tor taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate reserves
are maintained, (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course
of business and securing obligations which are not yet delinquent, (4) purchase money liens or purchase money security interests
upon or in any property acquired or held by Debtors in the ordinary course of business to secure indebtedness outstanding on the
date of this Agreement or permitted to be incurred under Section 6 02; (5) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by Bank in writing; and (6) those liens and security interesis which in the
aggregate constitute an immaterial and insignificant monctary amount with respect to the net value of Debtors’ assets

“Person” shall mean an individual, Partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof

“GAAP? shail mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American [nstitute of Certified Public Accountants, as amended and supplemented from time to time
1602 Non-impairment. [f any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect
1003 Applicable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind Borrower's and each Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns Borrower and the Guarantors hereby
irrevocably agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents
shall be instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court
for the Westem District of Virginia, assuming such latter court has Jurisdiction Borrower and the Guarantors hereby consent to
the jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings
10 04 Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof. nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Debtors, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Debtors’ or any Guarantor’s
obligations as to any future transaction Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank
1005 Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Debtors and Bank
10.06 Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower's fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon.

10,07 Stamps and Other Fees. Debtors shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery. or issuance of the Loan Documenis or any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance Such appraisal tees shall be payable on demand, shal! accrue
interest at the default rate set forth in the Note following demand and shall be secured by the security documents executed by:
Debtors or any Pledgor

10.08 Attorneys’ Fees. In thc event Debtors, any Guarantor or any Piedgor shall default in any of its obligations hereunder and
Bank finds it necessary to employ an attorney to assist in the enforcement or collection of the indebtedness of Debtors to Bank. to
enforce the terms and provisions of the Loan Documents, to modity the Loan Documents, or in the event Bank voluntarily or
otherwise should become a party to any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and severally, agree to pay all reasonable attorneys’ fees and costs incurred by Bank and all
related costs of collection or enforcement that may be incurred by Bank Borrower and Guarantor shall be liable for such
altorneys’ fees and costs whether or not any suit or proceeding ts actually commenced
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 148 of 217 PagelD #: 970

CARTER BANK & TRUST

LOAN AGREEMENT

1009 Bank Making Required Payments. In the event Debtors shall fail to maintain insurance, pay taxes or assessments, costs
and expenses which Debtors is, under any of the terms hereof or of any Ioan Documents. required lo pay. or fail to keep ans of
the properties and assets constituting collateral free from new security interests, liens, or encumbrances, except as permutted
herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together with interest
thereon at the default rate as defined in the Note. shall become immediately due and payable to Bank, and shall have benefit of
and be secured by the collateral: provided. however. Bank shall be under no duty or obligation to make any such payments or
expenditures

10 10 Right of Offset. Any indebtedness owing from Bank to Debtors and Guarantors may be set off and applied by Bank on
any indebtedness or liability of Debtors or Guarantors to Bank at any time and trom time to time alter maturity. whether by
acceleration or otherwise, and without demand or notice to Debtors or Guarantors

1011 UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank

10.12 Modification and Renewal Fees. Bank may, at iis option, charge any fees for modification, renewal, extension. or
restatement of any terms of the Note and the other Loan Documents not prohibited by applicable law

10.13 Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of the Note, security
document(s) or any schedule auached hereto, the provisions of such Note, security documents or any Schedule attached hereto, as
appropriate, shall take prigrity over any provisions in this Agreement

10 14 Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112 Attn: Phyllis Q. Karavatakis, and to the
Debtors and Guarantors at their offices at 302 S Jefferson St ; Suite 600, Roanoke, VA 24011 Attn: James C Justice IMT when
sent by certified mail and retum receipt requested or by recognized courier Unless otherwise required by law, if there 1s more
than one Debtors, any notice given by Bank to any Debtors shall be deemed to be notice given to all Debtors and Guarantors

10.15. Consent to Jurisdiction. Borrower and the Guarantors hereby inevocably agree that any legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, assuming such
latter court has jurisdiction Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereatter have in any such legal action or proceedings Borrower consents to the jurisdiction of such court and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in anv
such legal action or proceedings

10.16 Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument

[0 17 Entire Agreement. The Loan Documents embodv the entire agreement between Debtors and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank, Borrower and Guarantors with respect to the Loan which
are not expressly set forth in the Loan Documents

1018 Indemnity Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost. penalty, expense (including all reasonable in-house and outside attorney's’ tees,
whether or not suit is brought, accountants’ fees and/or consuttants’ tees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including svithout limitation: (i) Borrower's or any
Guarantor’s failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan, (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents: provided, however, that the foregoing indemnification shal! not be deerned to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement

i019. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TREAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND [TS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS PARAGRAPH.

1020 Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
including Debtors’ legal name, address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents Failure to provide the required information will result in a violation of the U S. Patriot Act and will
constitute a default under this instrument or agreement In addition, no Debtor, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized Tepresentatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the U.S. Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website

Aza aR AEE RG SE ers ara otra etm ett ar se A ER RE
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 149 of 217 PagelD #: 971

CARTER BANK & TRUST

LOAN AGREEMENT

 

1021 Correction of Errors; Further Assurances. Borrower will and will cause any Debtor, Pledgor and each Guarantor 10
cooperate with Bank to correct any errors in this Agreement. the Note or other Laan Documents and shall execute such
documentation as is necessary to do so. In addition. Debtors, cach Pledgor and each Guarantor shall cooperate fully with Bank
and execute such further mstruments, documents and agreements, and shall do any and all such further acts, as may be reasonably
requested by Bank to better evidence and reflect the transactions descnbed herein and contemplated hereby and to carry into
effect the intent purposes of this Agreement, the Note and the other Loan Documents, including without limitation the granting
and/or perfecting of a security interest in the Callatera!

1022 Consent to Loan Participation. Borrower and each Guarantor agrees and consents to Bank’s sale or traasfer, whether
now or later, of one or more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank
Bank may provide, without any limitation whatsoever, to any one or more purchasers. or potential purchasers, any information or
knowledge Bank may have about Debtors and each Guarantor or about any other matter relating to the Loan, and Borrower and
cach Guarantor hereby waives any rights to privacy Debtors or any Guarantor may have with respec! lo such matters Borrower
and each Guarantor hereby waives any and all notices of sale of participation interests, as well as all notices of any repurchase of
such participation interests Borrower and each Guarantor agrees that the purchasers of any such participation interests will be
considered as the absolute owners of such interests in the Loan and will have all the rights granted under the participation
agrecment(s) governing the sale of such participation interests Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors’ and each Guarantor's obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the Loan Borrower and each Guarantor agree that the
purchaser of any such participation interest may enforce ils interest irrespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Debtors and each Guarantor to the same extent as Bank has such right.

1023 Severability. [f a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance {f feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable If the offending provision cannot be se modified, it shall be considered deleted from this Agreement Unless
otherwise required by law, the illegality, invalidity, or unentorceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement

1024 Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other

1025 Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

IN WITNESS WHEREOEF, the Bank, Borrower and Guarantors have caused this Agreement to be duh executed under sea! all as of
the date first above written

BORROWER:

     

< ___ (SEAL)
wei” Justice, Il
President

 

4
Print Name

      
    

   
 

(SEAL)

   

Print Name

 

 
 

 

(SEAL)
Print Nam
CARTER BANK & TRUST
By. (SEAL)
Nanie
Title:
9
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 150 of 217 PagelD #: 972

 
 

Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 151 of 217 PagelD #: 973

 

LOAN NUMBER LOAN NAME ACCT, NUMBER NOTE DATE INITIALS
M970 Justice Farms of North HiRoss 6/30/2020
Carolina, LLC
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$8,517,353.92 1 year Treasury Index plus 5.25% 12/31/2021 Commercial
3.5%
Creditor Use Only

 

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE

{Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER:
Justice Farms of North Carolina, LLC,
a Virginia limited liability company
302 S. Jefferson Street
Suite 600
Roanoke, VA 24011
Telephone:(540)759-4802

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wail, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if 1 default on this
agreement. The confession of judgment may be without Process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. {MPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "|," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. Ail dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note(s):
Note [970 dated January 1, 2015 with an original principal balance of $56,226,888.15 (the “Prior Note”).

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $8,517,353.92, plus interest from the date of this Note on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $219,005.00, which late charges shall be due and payable in full when this Note matures or
this obligation is accelerated plus (c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 152 of 217 PagelD #: 974

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of all Street Journal Prime as in effect from time to time
{interest Rate).

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.

B. Maximum interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum Jawful

amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
E. Variable Rate. The Interest Rate may change during the term of this transaction.

(1} index. Beginning with the first Change Date, the Interest Rate will be based on the following index: the weekly average yield on United
States Treasury securities adjusted te a constant maturity of one year.

The Current Index is the most recent index figure available as of 45 days before each Change Date. You do not guaranty by selecting this Index,
or the margin, that the interest Rate on this Note will be the same rate you charge on any other loans or class of loans you make to me or other
borrowers. If this Index is no longer available, you will substitute a similar index. You will give me notice of your choice.

(2) Change Date. Each date on which the Interest Rate may change is called a Change Date. The Interest Rate may change on November 15,
2020 and annually thereafter.

(3) Calculation of Change. Before each Change Date you will calculate the Interest Rate, which will be the Current Index plus 3.5 percent. The
result of this calculation will be rounded up to the nearest .125 percent. Subject to any limitations, this will be the interest Rate until the next Change
Date. The new Interest Rate will become effective on each Change Date. The Interest Rate and other charges on this Note will never exceed the
highest rate or charge allowed by law for this Note.

(4) Limitations. The Interest Rate changes are subject to the following limitations:
(a) Periodic. The Interest Rate will never increase or decrease on any single Change Date by more than 2.000 percent.
(b) Lifetime. The Interest Rate will never be greater than 11.000 percent.

(5) Effect of Variable Rate. A change in the Interest Rate will have the following effect on the payments: The amount of the scheduled
payments will change.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A. Late Charge. tf a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: all interest accrued under this Note and the Prior Note shall be due and payable in full on December 31,
2020. Thereafter, monthly payments of all accrued interest shall be due and payable on February 1, 2021 and continuing on the first day of each month
thereafter to and including December 31, 2021, on which date all unpaid Principal, accrued interest, late charges and all other fees, charges and expenses
(including without limitation all accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note) shall be due and payable in
full without further notice or demand. | further acknowledge and agree that (1) you may apply each payment to Principal, interest, late charges and other
costs and fees as you determine in your sole discretion without notice to me and (2) all unpaid Principal, accrued interest, late charges and all other fees
and charges under this Note and the Prior Note shall be due and payable in full without further notice or demand on December 31, 2021.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf, Payments scheduled to be paid on the 25th, 30th or 3ist day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan EEEE4970.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, II (Guarantor), CATHY L. JUSTICE (Guarantor) and JAMES C JUSTICE,
it! (Guarantor) to you, guarantees the payment and performance of my debts as described in the Guaranty.
10. DEFAULT. 1 will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. { merge, dissolve, reorganize, end my business or existence or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 153 of 217 PagelD #: 975

G. Other Agreements. | am in default on any other debt or agreement | have with you.
G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal and suspend execution on any judgment against me.
|. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Due on Sale or Encumbrance. | permit the creation of, or contract for the creation of, any lien, encumbrance, transfer or sale of all or any part of
the Property. This right is subject to the restrictions imposed by federal law, as applicable.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. in addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party ta this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
(5} You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right

to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Attachment. You may attach or garnish my wages or earnings.

F, Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note” means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative Capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be fiable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. if not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Note, The execute and delivery of this Note will not violate
any agreement governing me or to which | am a party.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 154 of 217 PagelD #: 976

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, ta collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective untess made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt ! owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation 2) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. 1 willinform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
Status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. ! agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the toan between you and me. | agree to assume all costs including by way of
illustration and not fimitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionaily, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

 

BORROWER:
Justice Far Carolina, LLC

“4 yay” GC
»_\Lbwceecetr PeceS tea

 

Jamés C>fustice, Il, President 7c
(= f

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF Wain’ COUNTY (OR CITY) OF _ < ss,

 

This instrument was acknowledged before me this (gt Z day of 2020 by JAMES C. JUSTICES fil, President of
Justice Farms of North Carolina, LLC, a Virginia limited liability company on behalf of the Limited Lia ility Company. He [check one] [gf's personally known
to me or C] has produced eon ernten errant ~ eililieaiials
iD
f— m
Pr» SY
My commission expires: _ S/st/ao & / = Jolee fin eee
Notary Registration Number: ( PSGO7ALS ee
wie eet
LESLIE ANN WELLS}
NOTARY PUBLIC |
Commonwealth Of Virginia {
j Registration No. 7580729
L_ My Commission Expires May 3° 20a%) {
nee. :

SS,
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 155 of 217 PagelD #: 977

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 156 of 217 PagelD #: 978

Carter Bank & Trust

 

GUARANTY

(Continuing Debt - Unlimited)

 

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER [individually and collectively):
Justice Farms of North Carolina, LLC, a Virginia limited liability company
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
GUARANTOR: {individually and collectively, jointly and severally}
JAMES C, JUSTICE, II
White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE
White Sulphur Springs, West Virginia 24986

JAMES C. JUSTICE, iil

Roanoke, Virginia 24011

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B. Note. "Note” refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. “Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to ali the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 157 of 217 PagelD #: 979

every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

Justice Farms of North Carolina, LLC, a Virginia limited liability company

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as te the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. if a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual"
possession when you have physical, immediate and exclusive control over the Property and have accepted such contro! in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. 1 am in default on any other debt or agreement | have with you.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 158 of 217 PagelD #: 980

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
|. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2} You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
{9) | agree te waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you new have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who js an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C, Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F, Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 159 of 217 PagelD #: 981

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. Sy electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, I
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12, WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have nat relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use ofall Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. ( agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14, APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by ora! agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. { will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
! agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20. WAIVER OF JURY TRIAL. AH of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating ta the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 160 of 217 PagelD #: 982

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:

(p77

JAMES €. JUSTICE,

 

(Seal)

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

(Individual)
STATE OF Vw 4 LWALG , COUNTY/CITY OF Veena we ss.

This instrument was acknowledged before me this {S ts of of j vi i ¥ , 2020 by JAMES C. JUSTICE, Il. He [check one} ie
is personally known to me or [_] has produced as identification.

 

 

 

My commission expires: S/ {
Notary Registration Number:
LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY PUBLIC
GSARANTOR: Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20_g4

 

 

 

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

 

 

(Individual)
STATE OF , COUNTY/CITY OF SS.
This instrument was acknowledged before me anal ox 2020 by CATHY L. JUSTICE. She [check one} ea
personally known to me or [_] has produced as identification,
) : hn idea
My commission expires: $ 3 [ od lee
Notary Registration Number: “7. @ 0/72. 7 (Notary Public)

 

LESLIE ANN WELL
S
NOTARY PUBLIC

Commonwealth of Virginia
M Registration No, 7560729
y Commission Expires May 31, 20,4

[Executions Continue on Following Page]

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 161 of 217 PagelD #: 983

GUARANTOR:

  

(Seal)

 

 

(> AMES c. JUSTICE, peo

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

<
STATE OF MA xq ‘wig , COUNTY/CITY OF y eanslle ss.
This instrument was acknowledged before me this ayof_ ot | wl Y , 2020 by JAMES C. JUSTICE, Ill. He [check one] a”

is personally known to me or [_] has produced as identification.

My commission expires: sfstfaa A PS ba Soa Lbelhe
ber:

Notary Registration Num {Notary Public}

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7580729
My Commission Expi-es May 31, 2th /

 

 

108753078

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 162 of 217 PagelD #: 984
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 163 of 217 PagelD #: 985

CARTER BANK & TRUST

LOAN AGREEMENT

579
Carter Bank & Trust Loan Number

This Loan Agreement (the “Agreement’) is made this 30" day of Ine, 2020 by and between Carter Bank & Trust, 2 Virginia banking
corporation (“Bank”), and

Justice Low Seam Mining, Inc .a West Virgina corporation ("Borrower"), having its chief execunve offices at 302 S Jefferson St
Roanoke, VA 24011: and

James C Justice, Wand Cathy L Jusuce (individually “Guarantor” and collectively the “Guarantors”)

The Borrower has applied to Bank for and Bank has agreed to make, subject to-the terms of and upon the reflance of Borrower's
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinafter someumes
referred to, singularly or collectively, if more than one, as “Loan’)

Term Loan (the “Tern Loan”) in the principal amount of $37,999,869 98 for the purpose of renewing existing loan no
me::): which shal! be evidenced by Borrower's Promissory Note dated of even date herewith (the “Note") due and payable as
Set forth therein with a maturity date of Octeber 1, 2022, and shall bear interest at the rate set forth in such Note, the tecms of which
are incorporated herem by reference The Term Logn shall be secured by a first and priar lien and security interest in the Borrower's.
James C Justice Companies, Inc's, Bellwood Corporation’s and Tams Management, Ine ’s real property and improvements and
personal property, whether now owned or hereafter acquired, pursuant to the terms of the applicable security instruments listed below

Section 1 Conditions Precedent

Bank shall aot be obligated to make any disbursement of loan proceeds until afl of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank's counsel in their sale discretion:

USA Patriot Act Verification Tnforraation: Information or documentation, including but not limited to che legal name, address, tax

identification number, driver's license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verity

the identity af the Borrower in accordance with the USA Patriot Act Borrower shall notify Bank promptly of any change in such
information

Note: The Note duly executed by the Borrower

Deed(s) of Trust: Deed(s}) of Trust on the real property of each of Borrower, James C JSustice Companies, Inc , Bellwood
Corporation and Tams Management, inc {such Deed(s) of Trust, individually and collectively, the “Morigage” and such real
Property collectively the “Mortgaged Property”)

Assignment of Leases and Rents: Assignment(s} of Leases and Rents in which each of Borrower, James C Justice Companies, inc ,
Bellwood Corporation and Tams Management, Inc shall assign to Bank all existing and thereafter arising leases on the
Mortgaged Property and the rents and profits therefrom (individually and collectively, the “Assignment of Leases and Rents”)

Title Insurance: A Standard ALTA mortgage policy from a company or companies approved by Bank, providing coverage for the
aggregate princypal amount of the Note(s) and insuring the appropriate lien priority of the Mortgage(s) and which shal) not
contain any title exceptions or policy exclusions not approved by Bank and Bank's counsel

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of Borrower, Jamtes C Justice
Companies, Inc., Bellwood Corporation, Tams Management, Inc or other owner has geod and marketable fee simple title to the
Mortgaged Property and that the Mortgage(s) constitutes a first priority lien thereon without exceptions, except as are acceptable
to Bank and Bank's counsel.

Survey: A certified copy of a recent survey of the Mortgaged Property prepared by a registered land surveyor or a civil engineer

Flood Hazard Certification: Evidence satisfactory to Bank and Bank’s counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards" as such term is used in the Federal Flood Disaster Protection Act of
1973

Environmental Audit Report: A favorable “Phase I unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with al! Environmental Laws. Bank shall be fully authorized
to discuss all aspects of the audit with the engineering firm

Security Agreement(s): Security Agreement(s) in which Borrower, James C Justice Companies, Inc , Bellwood Corporation and
Tams Management, {nc and any other owner (each, a “Debtor”} of personal property collateral shall grant to Bank a first priority
Security interest in the personal property specified therein (If Bank has or will have a security interest in any collateral which is
inferior to the security interest of another creditor, Borrower must fully disclose to Bank any and all prior security interests, and
Bank must specifically approve arty such security interest which will continue during the term of the Loan}

UCC Financing Statements: Copies of UCC F inancing Statements duly filed in Borrower's, Bellwood Corporation’s, Tams
Management, Inc “s or other owner’s state of incorporation, organization or residence, and in all Jurisdictions necessary, or in the
opinion of Bank desirable, to perfect the security interests granted in the Security Agreement(s), and certified copies of
Information Requests identifying all previous financing statements on record for alf such entities, as appropriate, from all
jurisdictions indicating that ne Security interest has previously been granted in any of the collateral described in the Security
Agreement(s). unfess prior approval has been given by Bank

Commitment Fee: A commitment fee (or balance thereof} of SN/A payable to Bank on the date of execution of the Loan Documents

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer containing
resolutions duly adopted by the Board of Directors of each of Borrower, James C. Justice Companies, Inc , Bellwood Corporation
and Fams Management, Inc authorizing the execution, delivery, and performance of the Loan Documents on or in a form
provided by or acceptabte to Bank

Articles of Incorporation: A copy of the Articles of Incorporation and all other charter documents of each of Borrower, James C
Justice Companies, Inc , Bellwood Corporation and Tams Management, Inc , all filed with and certified by the Secretary of State
of the state/commonwealth of Borrower’s incorporation

$2591689
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 164 of 217 PagelD #: 986

a

CARTER BANK & TRUST

LOAN AGREEMENT

By-Laws; A copy of the By-Laws of cach of Borrower, James C Justice Companies, {nc Bellwood Corporation and Tams
Management. Inc certified by the Secretary of Borrower. James C Justice Companies. Inc. Bellwood Corporation and Tams
Management, Inc , as applicable, as to their completeness ard accuracy

Certificute of Incumbency: A certificate of the Secretary af each of Borrower, James C Justice C omipanies, Inc, Bellwood
Corporation and Tams Management, Inc . certifying the names and tue signatures of the officers of Borrower, James C Justice
Companies, Inc . Bellwood Corporation and Tams Management, Inc . as applicable. authorized to sign the Loan Documents

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/commonwealth of eacn
of Borrower's, James C Justice Companies, Ine “s, Bellwood Corperation’s and Tams Management. [nes ificorperation or
organization as to the existence or good standing of Borrower, James C Justice Companies, Inc , Bethwood Corporation and Tams
Management, Inc , as applicable, and its respective charter documents on File

Guaranty: Guaranty Agreement(s) duly executed by Guarantor(s)

Assignment of Life insurance Policy(ies); An assignment of life insurance policy(ies) as collateral on the life of N/A in the amount
of SN/A by an insurance company acceptable to Bank

Limited Liability Company Operating Agreement: A copy of Borrower’s or any Guarantor’s Operating Agreement, certified by
Borrower's or such Guarantor’s manager(s) and/or members, as applicable as to its completeness and accuracy

Declaration of Limited Liability Company: A declaration or resolation from Borrower's and/or any guarantor’s manager(s)
authorizing the execution, delivery, and performance of the Loan Documents on a form provided by or acceptable to Bank

Limited Liability Company Articles of Organization: A copy of the Articles of Organization and all other organizational
documents of Borrower and/or any Guarantor, as applicable, all filed with and certified by the Secretary of State of the
state/commonwealth of Borrower's organization

Appraisal(s): Two (2) copies of an appraisal ordered by Bank of the estimated market value of the real and/or personal property
offered as collatera! for the Loan referenced herein The appraisal(s} must be addressed to Bank and must conform to the
Uniform Standards of Professional Appraisal Practice ( “USPAP™) adopted by the Appraisal Standards Board of the Appraisal
Foundation Anv deviation from the USPAP must be explained in the appraisal(s) The appraiser(s) must be licensed and/or
certified if required by applicable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may teasanably request.

Any ather Conditions Precedent

Section 2 Representations and Warranties
Borrower represents and warrants to Bank that:

20! Financial Statements, The balance sheet of Borrower and its subsidiaries, if any, and the related Statements of Income
and Retained Eamings of Borrower and its subsidiaries, the accompanying footnotes together with the accountant’s opinion
thereon, and all other financial information previously furnished to Bank, accurately, completely and fairly refleet the financial
condition of Borrower and its subsidianes as of the dates thereof, including all contingent liabilities of every type, and the
financial condition of Borrower and its subsidiaries as stated therein has not changed matecially and adversely since the dare
thereof

202 Name, Capacity and Standing. Borrower’s exact legal name is correctly stated in the intial paragraph of the Agreement
{f Berrower and any of its subsidiaries, if any. is a corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, it is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, If any, are duly qualified and in good standing in every other state in
which the nature of their business shall require such qualification, and are each duly authorized by their board of directors,
general partners or member/managerts), respectively, to enter into and perform the obligations under the Loan Documents

203 Noa Violstion of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Borrower, by any and all pledgors (whether Borrower or other owners of collatera! property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) or by Guarantors thereunder will nat violate any provision, a5 applicable, of
its articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited liability partnership, or, of any law, other agreement, indenture, note, or other instrument binding upon any Borrower,
any Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of any Borrower or any
Guarantor

204 Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action AH authority front and approval by any federal,
state, or local governmental body, commisston or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained

203 Asset Ownership. Borrower and each Pledgor has good and marketable title to aff of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of mortgages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
Statements or otherwise in writing

206 Discharge of Liens and Taxes, Borcower and its subsidiar ies, if any, have filed, paid, and/or discharged all taxes or other
claims which may become a lien on any of their respective properties or assets, excepting to the extent that such items are being
appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof 1s being maintained,

2.07 Regulations U and X. None of the Loan proceeds shall 5e used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System

2.08. ERISA. Each employee benefit plan, as detined by the Employee Retirement Income Security Act of 1974, as amended
(PERISA"), maintained by Borrower or by any subsidiary of Borrower or any corporate Guarantor meets, as of the date hereof,
the minimum funding standards of Section 302 of ERISA, alf applicable requirements of ERISA and of the Internal Revenue
Code of 1986, as amended, and no “Reportable Event” nor “Prohibited Transaction” fas defined by ERISA) has occurred with
respect to any such plan.

209 Litigation. There is no claim, action, suit or proceeding pending. threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial

tt

42591689
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 165 of 217 PagelD #: 987

CARTER BANK & TRUST

LOAN AGREEMENT

condition. operations, properties, o1 business of Borrower. its subsidiartes. if any, any Guarantor, or any Pledgor, or affect the
ability of Borrower or any Guarantor or any Pledgor to perform its obligations under the Loan Documents

210 Gther Agreements, The representations and warranties made by Borrower to Bank in the other Loan Documents are true
and correct in all respects on the date herent

211 Binding and Enforceable. The Loan Documents. when executed, shall consutute valid and binding obligations of
Borrower and Guarantors respecttvely, and are enforceable in accordance with their terms. excepl as may be limited bs
bankruptcy, insolvency, moratorium. or similar laws affecting creditors’ rights generally

212 Commercial Purpose. The Loan are not “consumer transactions”, as defined im the Virginia or West Virginia Uniform
Commercial Cade, and none of the collateral was or will be purchased or held primarily for personal, family or household
purposes

213 Foreign Assets Cuntrol Regulations Iris not in vielation of (i) the Trading with the Enemy Act (30 USC. App. Sec | et
Seq ), a8 amended, (ii) any of the foreign assets contro! regulations issued by the Oftice of Foreign Assets Contral of the United
States Treasury Department (“OFAC™) and any executive order related thereto. ar (ili) the US Patriot Act, and Further that it (a)
is not subject to sanctions administered by OFAC or the US Department of State or (b) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions

234 Survival of Representations and Warranties. Borrower agrees that in extending loan advances, Bank 1s relying oi all
Tepresentations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delrvered
by Borrower to Bank under this Agreement or the ofher Loan Documents Borrower further agrees that regardless of any
investigation made by Bank, all such representations, warranties and covenants will survive the making of each advance under the
Loar and delivery to Bank of the Loan Documents, shall be continuing in nature. shall be deemed made and realTirmed by
Borrower at the time each advance is made, and shall remain in full force and effect untif such time as Borrower's indebtedness
shall be paid in full, or antif this Agreement shafl be terminated in the manner provided herein, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of alt
obligations owed under the Loan Documents, Borrower shall:
301 Maintain Existence and Current Legal Form of Business. (a) Mainiain its existence and good standing in the state of tts
incorporation or organization, (b) maintain its curtent legal form of business indicated above, and, (c), as applicable, qualify and
remain qualitied as a foreign corporatton, general partnership, limited partnership, limited liabilizy pactnership or limited liability
company in each jurisdiction in which such cualification ts required
302 Maintain Records, Keep adequate records and books of account, in which complete entries will be made in accordance
with GAAP consistently applied, reflecting all financial transactions of Borrower If Borrower now or hereafter maintains any
business records in the possession of a third party, at the request of Bank, Borrower shal! notify such third party to pennit Bank
free access to such records at all reasonable times and to provide Bank with copies of any records it may request, all at
Borrower’s expense
303 Maintain Properties. Maintain, keep, and preserve all of its properties (tangible and intangible) including the collateral
necessary or useful in the conduct of its business in good working order and condition, ordinary wear and tear excepted
304 Conduct of Business. Continue to engage in an efficient, prudent, and economical manner in a business of the same
general type as now conducted
305 Maintain Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Bank
may require with respect to Borrower’s Properties and operations, in form, amounts, and coverages and with insurance companies
acceptable to Bank Borrower, upon request of Bank, will deliver to Bank from time to time the policies or certificates of
insurance in form satisfactory to Bank, including stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days prior written notice to Bank Each insurance policy also shail include an endorsement (NY long form) providing
that coverage in Favor of Bank wilf not be impaired in any way by any act, omission or default of Borrower or any other person
In connection with all policies covering the Collateral, Borrower shall provide Bank with such Bank’s loss payable or other
endorsements as Bank may require, and shall furnish to Bank upon request, reports on each existing insurance policy showing
such information as Bank may reasonably request, including without fimitation the following: (1) the name of the insurer: (2) the
risks insured; (3) the amount of the policy, (4) the properties and assets insured; (5) the current property values on the basis of
which insurance has been obtained, and the manner of determining those values, and (6) the expiration date of the policy In
addition, upou request of Bank (however net more often than annually), Bank may require that an independent appraiser
Satisfactory to Bank determine, as applicable, the actual! cash value or replacement cost of any Collateral The cost of such
appraisal shall be paid by Borrower Should any or ail of the Collateral become uninsured for any reason, Borrower shall have ten
(10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral satisfactory to Bank and, should
Borrower fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the cost of which shall be paid by
Borrower on demand
3.06 Comply With Laws. Comply in all respects with all applicable laws, rules, regutations, ordinances and orders applicable
to Borrower’s business, operations and Properties including without limitation, the Americans with Disabilities Act, paying betore
the delinquency thereof’ all taxes, assessmenis, and governmental charges imposed upon it or upon its income, profits or property,
and all Eavironmental Laws
307 Right of Inspection. Permit the officers and authorized agents of Bank, at any reasonable time or times in Bank’s sole
discretion to visit the properties of any Borrower, and to discuss such matters with any officers, directors, managers, members or
partners, limited or general, of such Borrower, and with Borrower's independent accountant as Bank deems necessary and proper.
308 Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Borrower’s intemally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Borrower's chief financial ofticer or other officer or person acceptable to the Bank,
Anaual Reports’ Annually, within two hundred forty (240) days of the end of each fiscal year, the Borrower's audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
principles, applied on a consistent basis
Monthly Preduction Reports: Monthly within thirty (30) days of the end of each month, internally prepared production
teports for each of the applicable mines ina form prepared by Borrower in the ordinary course of business.

42591689
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 166 of 217 PagelD #: 988

CARTER BANK & TRUST

LOAN AGREEMENT

Tax Returns; State and Federal tax returns for the Borrower when each such return is filed, and such addition!
infurmation and statements (including. without limutation. lists of assets and Habdlities. aging of recewables and pavables.
inventory schedules, budgets, forecasts, and other reports with respect to the Borrower's financial condition and business
operations) as the Bank may request from time to ume
Officer Compliance Certificate: An Officer's C ompiiance Certificate (-OCC*) with respect to Borrower § compliance
with the Affirmative. Financial and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement The OCC will
be in form acceptable to Bank, properly executed by an authorized officer of Borrower, including calculations to support
all Financyal Covenants, and set forth any corrective action taken or proposed to be taken with Fespeci to anv Default or
Event of Default under such covenants The OCC is due within the sarne number of days required for the delivery of
Financtal Statements for each fiscal quarter's end and for the fiseal year end The OCC furnished by Borrower for the fiscal
year end shall mclude a reconciliation of all adjustments, ifany, by Borrower to the fourth quarter’s cextification
Notice of Litigation: Promptly after the teceipt by Borrower, or by any Guarantor of which Borrower has knowledge,
notice oF any complaint, action, suit or Proceeding before any court or administrative agency or body of any type which, if
determined adversely, could have a material adverse effect on the financial condition, properties, ar operations of any
Borrower or any Guarantor, as applicable
Tax Returns: As soon as available each year, complete copies of all federal tax retums {including all Schedules thereto)
filed by Borrower
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any event of default under
thts Agreement or any other Loan Documents.
USA Patriot Act Verification Information: [nformation or documentation, including but not limited to the legal name.
address, tax identification number, driver's license, and date of birth (if Borrower is an individnal) of Borrower sufficient
for Bank 10 verify the identity of Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank oromptly
of any change in such information
Other Information: Such other information as Bank may from time to time reasonably request
309 Appraisal(s). If required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan
310 Affirmative Covenants from other Loan Decuments. All affirmative covenants contained in any other Loan Documents
ace hereby incorporated by reference herein
311) Management, Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:
401 Maintain Properties; Liquid Assets. Guarantors shall Rot, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 30% of his/her personal Liquid Assets of any kind “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, US
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation to Bank
402 Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders Jncluding, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and povernmenta!
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws,
403 Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shail submit financial statements to the Bank on the Bank's form
on an annual basis by February 28 of each year The Bank shall provide such form at feast (30) days in advance of any
required submission
Notice of Litigation: Promptty afier the receipt by Guarantor, or by Borrower of which Guarantor has knowledge, notice
of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, or operations af Guarantors or
Borrower, as appropriate.
404 ‘Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation. {a) issue, transfer
or sell any new class of stock, or (b} issue, transfer or sell, in the aggresate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue,
uansfer or sell any interest in Guarantor
403 Tax Returns: As soon as available each year, furnish complete copies of all federal tax returns (including all Schedules
thereto) filed by each Guarantor
4.06. Other Information: Fumish such other information as Bank may from time to time reasonably request,
407 Representations and Warranties, Each Guarantor represents and warrants to Baak that: (i) if Guarantor is a corporation,
partnership, limited partnership. limited liability partaership, lirmuted lability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization: that 1t and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or mem ber/manager(s), respectively,
fo enter inte and perform the obligations under its Guaranty Agreement; (ii) all financial statements and related information
furnished to Bank in connection with the Loan are iue, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof: (iii) it has full knowledge of the financial condition and business operations of Borrower, (iv)
there is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would maternally
impaic its ability to honor and pay its obligations under its Guaranty Agreement; and (v) it is not in violation of (1) the Trading
with the Enemy Act (5G U S.C App Sec { ef seq), as amended, (2) any of the foreign assets control regulations issued by OFAC
and any executive order related thereta, oc (3) the US Patriot Act, and further that it (a) is not subject to sanctions admunistered

42591699
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 167 of 217 PagelD #: 989

CARTER BANK & TRUST

LOAN AGREEMENT

by OFAC or the US Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated
with. anv person subject to such sanctions

Section 5 Finaneial Covenants: N/A
Section 6 Negative Covenants

Borrower covenants and agrees that from the date hereof’ and until paymenc in full of all indebtedness and pertormance of all
abligations under the Luan Documents, Borrower shall not, without the prior written consent of Bank

601 Liens. Create, meur, assume, or sulfer to exist any tten or security interest upon or in Collateral, anv af Borrower's other
properties, or the properties of any Pledgor securing payment of the Loan, whether now owned or hereafter acquired. except
Permitted Liens
6.02 Debt, Incur. assume, or suffer to exist any debt, except.

(a) Debt t Bank:

(b} Debt outstanding on the date hereof and shown on the most recent Financial statements submitted to Bank;

ic) Accounts payable to trade creditors incurred in the ordinary course of business:

(4d) Debt secured by purchase money security interests only in the property or assets acquired; and
603 Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of SN/A
604 Change of Legal Form of Business; Purchase of Assets. Change Borrower's name or the legal form of Borrower's
business as shown above, whether by merger, consolidation, conversion or otherwise. and Borrower shall not purchase all or .
substantially all of che assets or business of any Person, or enter into any partnership with a third party
605 Leases, Create, incur, assume. or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank;

{b) Operating Leases for machinery and equipment which do not in the agercgate require payments in excess of $ N/A in any

fiscal year of Borrower

696 Dividends or Distributions; Acquisition of Capital Stack or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Borrower's capital stock or other
ownership interests, now or hereafter outstanding
6.07 Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shal! be limited as follows N/A
608 Guaranties. Assume, guarantee, endorse, or othenvise be or become directly or contingently liable for obligations of anv
Person, excepl guaranties by endorsement of negotiable instruments for deposit or collection or simitar transactions in the
ordinary course of business
609 Luans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates
610 Disposition of Assets. Sell, lease, or otherwise dispose of any of ils assets or properties except in the ordinary and usual
course of Hs business
611 Transfer of Ownership. (a) issue, transfer or sell any new class of stock, (b) issue, transfer or sell, in the aggregate more
than 10% of the total number of shares from its treasury stock and/er currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
cutstanding shares in Borrower as of the date of this Agreement .
612 Negative Covenants from Loan Documents. All negative covenants contained in any Loan Document are hereby
incorporated by reference herein
613 Transactions with Affiliates. Directly or indirectly, seli, lease, transfer, or otherwise dispose of any of its property tu, or
purchase any property from, or enter into any contract, agreement, understanding, loan, advance, Buarantee or transaction
(including the rendecing of services) with or for the benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (1) in the best interest of Borrower and (i1) on terms that
ate no less favorable to Borrower than those what would have been obtained in a comparable arm’s-length transaction by
Borrower with a person that is not an Affiliate For purposes of this section, “Affiliate” shali mean any Borrower, any relative of
any Borrower, of any Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the
common control of, any Borrower, any Guarantor, Borrower’s parent or subsidiary, or Guarantor’s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

70) Investigation. Borrower hereby certifies that it has exercised due diligence to ascertain whether its ceal property,
including without limitation the Morigaged Property, is er has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or nucleac waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws {collectively, “Hazardous Substances”) Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property, nor have any such materials been released on ar
stored on or improperly disposed of on its real property during its ownership, occupancy or operation thereof except in strict
compliance with Environmental Laws and any applicable permits Borrower herebs agrees that, except in striet compliance with
applicable Environmental Laws, it shall not knowingly permit any release, storage or contamination of its properties as tong as
any indebtedness or obligations o Bank under the Loan Documents remains unpaid or unfulfilled In addition, Borrower does not
have or use any underground storage tanks on any of its real property, including the Mortgaged Property, which are not registered
with the appropriate Federal and/or State agencies and which are not properly equipped and maintained in accordance with all
Environmental Laws If requested by Bank, Borrower shall provide Bank with all necessary and reasonable assistance required
for purposes of determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to
the Mortgaged Property, to Borrower’s employees having knowledge of, and to its files and records within Borrower's contro!
relating to the existence, storage, or release of Hazardous Substances on the Mortgaged Property

702 Compliance, Borrower agrees to comply with all apglicable Environmental Laws, including, without limitation, all those
relating to Hazardous Substances Borrower further agrees to provide Bank, and all appropriute Federal and State authorities,
with immediate notice in writing of any release of Hazardous Substances on the Mortgaged Property and to pursue diligently to
completion all appropriate and/or required remedial action in the eveni of such release In addition, Borrower shal! within fifteen
(15) days after receipt thereof, a complete copy of any notice, summons, lien, citation, letter or other communication from any
Zovernmenial agency concerning any action or omission of Borrower in connection with any environmental activity or issue

4250) 599
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 168 of 217 PagelD #: 990

CARTER BANK & TRUST

LOAN AGREEMENT

703 Remedial Action; Indemnity: Bank shall have the right. but not the obligation, to undertake all or any part of such
remedial action in the event of a release of Hazardous Substances on the Mortgaged Property and to add any expenditures so
made to the principal mdebtedness secured by the Deed(s} of Trust or ether security instruments Borrower agrees to indemnity
and hold Bank harmless from any and all loss or liability arisiag out of any violation of the representations, covenants, and
obligations contained im this Section 7, or resulting from the recording of the Deed(s) of Trust or other security instruments In
addition, Bank shal! have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and
violations of Environmental Laws

Section $ Events of Default
The following shall be “Events of Default" by Borrower or any Guarantor

801 Should Borrower fail to make payment of any installment of principal or interest on the Note when due

802 Should any representation or warranty made in the Loan Documents prove to be false or misfeading in any material respect
when made

803 Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant lo the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delrvered or made

804 Should Borrower or any Guarantor default m the payment or performance of any other foan, line of credit, indenture
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect any Borrower's or any Guarantor’s property or ability to perform their respective ebligations under this Agreement or the
other Loan Documents

805 Should any Borrower, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the
Loan Documents to which it is a party.

806 Should a custodian be appointed for or take possession of any or all of the assets of any Borrower or any Guarantor, should
any Borrower or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including
becoming a debtor under the United States Bankruptcy Cade, any proceeding to dissolve any Borrower or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor make an assignment for the benefit of
creditors, or should there be an attachment, execution. or other Judicial seizure of all or any portion of any Borrower's or any
Guarantor’s assets, including an action or proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure
is not discharged within 30 days

807 Should final judgment for the payment of money be rendered against Borrower or any Guarantor which is not covered by
insurance and shall remain undischarged for 4 period of 30 days unless such judgment or execution thereon is effectively: stayed
808 Upon the death of, or termination of existence af, or dissolution of, any Borrewer, Pledger or Guarantor

$09 Should Bank determine that Borrower or any Guacantor has suffered a material adverse change in its financial condition or
its business operations

810 Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unpertected or invalid for any reason, should the Colfateral fail to be insured as
required herein. or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required 1a connectian with the Loan

831 Should Borrower commit a default under any Hedge Agreement, as defined in Section 10 01

8.12 Should Borrower assert for any reason that this Agreement or én) provision hereof or any other Loan Decurnent is invalid
or unenforceable, or should any Guarantor terminate his Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable

8 {3 Should Borrower, any Guarantor or any officer, director oc owner of 20% or more of the outstanding ownership interests of
Borrower or any Guarantor, be indicted for a felony offense under state or federal law, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or should Borrower or any Guarantor employ an executive officer or
raanager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership imterests of Borrower or any Guarantor who has been indicted or convicted of any such
felony offense

814 Should Borrower, James C Justice Companies, Inc , Bellwood Corporation or Tams Management, Inc fail to cooperate
fully and promptly with Bank in promptly providing data and access to Bank, its appraisers and other professionals to allow a
survey, appraisal and evaluation of the Mortgaged Property, any of the Collateral or any of Bank's other coal-related collateral

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the same or at different times:
901 Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees.
and all other amounts/expenditures without presentment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shail accrue interest at the Detautt Rate as provided hercin
until paid in fii:
902 Require any Borrower or any Guarantor to pledge additional collateral to Bank from such Borrower's or Guarantor's assets
and properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion;
903 Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security fo: the
indebtedness and obligations of any Borrower or any Guarantor under the Loan Documents:
904° Exercise any and all other rights and remedies avadable to Bank under the terms of the Loan Documents and applicable
(aw, including the Virginia Uniform Commercial Code,
905. Any obligation of Bank to advance funds to a Borrower or any other Person under the terms of under the Loan Documents
and alt other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and uctl Bank
shall reinstate such obligation in writing

42591689
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 169 of 217 PagelD #: 991

CARTER BANK & TRUST

LOAN AGREEMENT

Section 10 Miscellaneous Provisions

1001 Definitions.

“Collateral” shall mean all property and assets granted as collateral security fer the Loan. whether real or personal property ,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a Security interest,
mortgage. security deed. deed of trust, assignment. pledge. crop pledge. chattel mortgage. chattel trust, factor’s lien, equipment
trust, conditional sale trust receipt. lien, charge, tien or title retention contract, lease or consignment intended as a security device,
or any other security or Jien interest whatsoever, whether created by law, contract. or otherwise

“Environmental Laws” shall mean all federal and state jaws and regulations which affect or may affect the Mortgaged
Property, including without limitatian the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC
Sections 9601 et seq), the Resource Conservation and Recovery Act (42 USC Sections 6901 at seq}, the Federal Water
Poilution Control Act (33 U.S.C Sections 1251 et seq ), the Clean Air Act (42 US © Section 7401 et seg ). the Tosie Substances
Control Act (1S USC Section 2601 et seq ), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement meluding any Schedule attached hereto, the Note, the Mortgage, the Security
Agreemeni{s), the Assignment(s) of Leases and Rents, all UCC Financing Statements, the Guaranty Agreements, and all other
documents, certificates, and instruments executed in connection therewith, and all renewals, extensions, modifications,
substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) liens and security interest securing any indebledness owed by any Borrower to Bank; (2)
liens for taxés, assessments, or sirnilar charges either not yet due or being contested in good faith and tor which appropriate
reserves are maintained: (3) licns of materialmen, mechanics, warehousemen, or carriers, ar other like liens arising in the ordinary
course of business and securing obligations which are not yet delinquent; (4) purchase money hens or purchase money security
interests upon or in any property acquired or held by Borrower in the ordinary course of business to secure indebtedness
outstanding on the date of this Agreement or permitted to be incurred under Section 6 02, (5) liens and security interests which, as
of the date of this Agreement, have been disclosed to and approved by Bank in writing; and (6) those liens and security tnterests
which in the gegregate constitute an immaterial and insignificant monetary amount with respect to the net value of Borrawer’s
assets

“Person” shal] mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, Joint venture, or a government agency or political subdivision thereof

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time te time
10 02 Non-impairment. If any ane or more provisions contained in the Loan Documents shall be held invaid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shall not m
any way be affected or impaired thereby and shall otherwise remain in full force and effect
10.03 Applicable Law, Jurisdiction and Venue. The Loan Documents shat! be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind each of Borrower's and Guarantor’s heirs, personal representatives,
Successors and assigns and inure to the benefit of Bank's successors and assigns Borrower and the Guarantors hereby irrevocably
agree that any legal action or proceeding arising oul of or relating to this Agreement or any of the Loan Documents shall be
instituted exclusively in eithar the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the
Westem District of Virginia, assuming such fatter court has jurisdiction Borrower and the Guarantors hereby consent to the
jurisdiction of such courts and waive any objection relating to the hasis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings.

1004 Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a warver of Bank’s right otherwise ta demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Borrower, or
between Bank and any Guarantor, shall constitute a watver oF any of Bank’s rights or of any of Borrower's or any Guarantor’s
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent js required
and in all cases such consent may be granted or withheld in the sole discretion of Bank

1005 Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Borrower and Bank

10.06 Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed paytient amount(s} to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
orginally agreed upon

(0 07 Stamps and Other Fees. Borrower shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security gramted te Bank: and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
after the date of this Agreement which Bank Tequires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any materia! damage to or condemnation of the Mortgaged
Property. or in connection with any foreclosure or forbearance Such appraisal fees shall be payable on demand, shal! accrue
interest at the default rate set forth in the Note(s) following demand and shall be secured by the securily documents executed by
Borrower or Pledgor.

1008. Attorneys’ Fees, In the event Borrower, any Guarantor or any Pledgor shal! defauli in any of its obligations hereunder and
Bank finds it necessary to employ an attorney to assist in the enforcement or collection of the indebtedness of Borrower to Bank,
to enforce the terms and provisions of the Loan Documents, to modify the Loan Documents, or in the event Rank voluntarily or
otherwise should become a party to any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and several ly, agree to pay all reasonable attorneys” fees incurred by Bank and all related casts
of collection or enforcement that may be incurred by Bank Borrower and Guarantor shall be liable for such attorneys’ fees and
costs whether or not any suit or proveeding is actually commenced

42591699
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 170 of 217 PagelD #: 992

CARTER BANK & TRUST

LOAN AGREEMENT

1002 Bank Making Required Payments. In the event Borrower shall fait to maintain insurance. pay faxes of assessments,
costs and expenses which Borrower 1s. under any of the terms hereof or of ans Loan Documents, required to pay. or fail to keep
any of the properties and assets constituting collateral {ree from new security interests, liens, er encumbrances, except as
permitted herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together
with interest thereon at the Default Rate. shall become immediately due and payable to Bank. and shall have benefit of and be
secured by the coflateral: provided. however. Bank shall be under no duty or obligation to make any such payments or
expenditures

1010 Right of Offset. Any indebtedness owing from Bank to Borrower may be set off and applied by Bank on anv indebtedness
or liability of Borrower to Bank at any time and from time to time after maturity, whether by acceleravon or otherwise, and
without demand or notice to Borrower

10 ff} UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank

1012 Modification and Renewal Fees. Bank may. at its option, charge any tees for modification, renewal, extension. or
restatement of any terms of the Note(s) and the other Loan Dacuments nat prohibited by applicable law

1013 Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of any of the Note(s),
security document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached
hereto, as appropriate, shall take priority over ans provisions in this Agreement

1014 Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112, and to the Borrower at its offices at 302 $

Jefferson St, Suite 600, Roanoke, YA 24011 when sent by certified mail and return receipt requested or by recognized courier

Unless otherwise required by law, if there is more than one Borrower, any notice given by Bank to any Borrower shall be deemed
to be notice piven ie all Borrowers

1045 Consent to Jurisdiction. Borrower and the Guarantors hereby irrevocably agree that any legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virgina or the United States District Court for the Western District of Virginia, assuming such
latter court has jurisdiction Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis Yor persona! or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or proceedings Borrower consents to the jurisdiction of such court and waives any
abjection relating to the basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any
such legal action or proceedings

1016 Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shal} be deemed to constitute one and the same instrument

1017 Entire Agreement, The Loan Documents embody the entire agreement between Borrower and Bank with respect to the
Loan, and there are no ora! or parole agreements existing betyeen Bank and Borrower with respect to the Loan which are not
expressly set forth in the Loan Documents

10.18 Tndemmity Bocrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any foss,
damage, lawsuit, proceeding, judgment, cost. penalty, expense ( including all reasonable m-house and outside attorneys’ fees,
Whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administeation or repayment of the Loan, inciuding without limitation: (1) Borrower's or
Guarantors’ failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of anv
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Lean, (iii) the violation of any covenant or agreement contained in this Agreement ar any of the other Loan
Documents, provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreemenz

10.19 WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT EANK WOULD NOT SEEK TQ ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION, NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE SAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

020 Required Information for New Laan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record mformation that idenufies each person or entity obtaining a loan
including Borrower's legal name, address, tex identification number, date of birth, driver's license, organizational documents or
other identifying documents Failure to provide the required information will result in a violation of the US Patriot Act and will
constitute a default under this instrament or agreement In addition, no Borrower, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the US Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official websire

1021 Correction of Errors; Further Assurances, Borrower will and will cause any Pledgor and each Guarantor to cooperate
with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such documeatation as is

42591g89
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 171 of 217 PagelD #: 993

CARTER BANK & TRUST

LOAN AGREEMENT

hecessary to do so In addition, Borrower, Pledgor and each Guarantor shali cooperate fully with Bank and execute such further
instruments, documents and agreements, and shall do any and all such further acts. as may be reasonably requested by Bank to
better evidenve and reflect the transactions described herein and contemplated hereby and to carry into effect the intent purposes
of this Agreemen:, the Note and the other Loan Documents, including without limitation che granting and/or perfecting of a
secucity interest in the Collateral

10 22 Consent to Loan Participation or Other Interests. Borrower agrees and consents to Bank’s sale or transfer, whether
now or later, of one of morse participation or other mlerests in the Loan to one or more purchasers, whether related or unrelated to
Bank Baok may provide, without any limitation whatsoever, to any one o¢ mare purchasers, or potential purchasers. any
information or knowledge Bank may have about Borrower or about any other matter relating to the Lean, and Borrower hereby
waivers any rights to privacy Borrower may have with respect to such matters Borrower hereby waives any and all notices of
sale of participation or other interests, as well as all notices of any repurchase of such participation or other interests Borrower
agrees that the purchasers of any such participation or other interests will be considered as the absolute owners of such interests in
the Loan and will have all the rights granted under the participation or other agreement{s) governing the sale of such participation
or other interests Borrower waives all nghis of offset or counterclaim, whether now existing or hereafter ansing, against Bank or
against any purchaser of such a participation or other interest and unconditionally agrees that either Bank or such purchaser may
enforce Borrower's obligation under the Loan itrespective of the failure or insolvency of any holder of any interest in the Loan
Borrower agrees that the purchaser of any such participation or other interest may enforce its interest irrespective of any personal
claims or defenses that Borrower may have against Bank Any purchaser of a participation or other interest in the Loan may
exercise a right of seto!f against Borrower to the same extent as Bank has such right

1023 Severahility. If a court of competent jurisdiction finds any provision of this Agreement to be legal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision illegal, invalid, or unenforceable ag to
anv other circumstance If feasible, the offending provision shalt be considered modified so that it becomes legal, valid and
enforceable IF the oftending provision cannot be so modified, it shall be considered deleted from this Agreement Unless
othenvise required by law, the iNegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement

10.24. Coustruction. Each party hereto hersby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and thai, accordingly, no court when interpreting this Agreement shall constme it more stringently
against one party than the other

10 2S Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

TN WITNESS WHEREOF, the Bank, Borrower and Guarantars have caused this Agreement to be duly executed all as of the date first
above written

Borrower:

   
 
  

     

“_ Justice Low Seam Mining,

   
 
      
 

 

 
  
 
 

  
 
 
  

WITNESS: on
Fi
a aor es see ____ (EAL)
Print Name: VY. U C ti. ;
AV + $a ame: James C JusticeAtl + wits =
Title: President
Guurgihe _
WITNESS: go
: / i = J _—
( wad, ve 2 = (SEAL)
—_—_...__. eae = - war."
Print Name: \ j ae

. re Zz ’ -
ah Ngpie: James. Justice, |e

aH
ran open LLB’ vm canon

~

   

By:

RTER BANK & TRUST
HL W® Vrwsahels
Name: i

Title: Se. Bal. yP

   

42591689

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 172 of 217 PagelD #: 994

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 173 of 217 PagelD #: 995

 

LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS
Es 79 JUSTICE LOW SEAM MINING, 06/30/2020

INC.
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$37,999,869.98 Not Applicable Wail Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

Creditor Use Only

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is JUNE 30, 2020. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920
Telephone: (276) 632-2901

BORROWER:
Justice Low Seam Mining, Inc., a West Virginia corporation
302 S. Jefferson Street
Suite 600
Roanoke, VA 24011
Telephone: (540)759-4802

 

CONFESSION OF JUDGMENT. | appoint and authorize John 1. Gregory, Itl, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including coliection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns "I," "me," and “my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

8. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

¢, Loan. Loan refers to this transaction generally, inctuding obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.
E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.
2. REFINANCING. This Note will renew and extend the following described notes:
Note E579 dated January 1, 2018 with an original principal balance of $39,673,505.34 (the “Prior Note”).

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $37,999,869.98, plus interest from the date of this Note on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $262,007.82, which late charges shall be due and payable in full when this Note matures or
this obligation is accelerated plus (c) accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior Note.

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(Interest Rate).
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 174 of 217 PagelD #: 996

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the interest Rate plus 3%
per annum, until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum /awful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. In addition to interest or other finance charges, j agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: monthly payments in the amount of $252,416.69 each commencing on September 1, 2020 and
continuing on the first day of each month thereafter to and including October 1, 2022, on which date all unpaid Principal, accrued interest, late charges
and all other fees and charges {including without limitation all accrued but unpaid interest, fees, charges and other amounts outstanding on the Prior
Note) shall be due and payable in full without further notice or demand; provided that you may adjust the amount of the monthly payment on January 1
of each calendar year commencing on January 1, 2021 to the amount necessary to amortize the then outstanding Principal balance of this Note plus
interest that will accrue over a period equal to 240 months minus the number of months that have elapsed since February 1, 2018. | further acknowledge
and agree that (1) you may apply each payment to Principal, interest, late charges and other costs and fees as you determine in your sole discretion and
(2) all unpaid Principal, accrued interest, fate charges and all other fees and charges shall be due and payable in full without further notice or demand on
October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 3ist day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan s7.

9. GUARANTY. A Guaranty dated the same date as this Note from JAMES C JUSTICE, II (Guarantor) and CATHY L. JUSTICE (Guarantor) to you, guarantees
the payment and performance of my debts as described in the Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement I have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

(. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K, Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property.
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. in addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardiess of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating. in this Note, may invoke your right of set-off.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 175 of 217 PagelD #: 997

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, Quarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or mare of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney’s fee.
Expenses include (unless prohibited by law) reasonable attorneys' fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, ! agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14. COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.

C. Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do nat and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan, Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shail be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 176 of 217 PagelD #: 998

be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation x) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. i agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. Alt of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

Justice Low agar iin inc, a West Virginia corfiord on,
9 a
sian ned _ [Seal]
ighes OA Gstiee ill, President Pas (
oe

CL
Borrower's organizational identification number:

 

By:

Place of Chief Executive Office:

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:
STATE OF __» COUNTY (OR CITY) OF a ss.

This instrument was acknowledged before me this £ Ss day of — \J Ly _/ 2020 by JAMES C. JUSTICE, tl, President of
Justice Low Seam Mining, Inc., a West Virginia Corporation, on behalf of the corporation. He lul c# one} ih % personally known to me or [”] has produced
as identification.

My commission expires: S /S/ /ROtl Boalt i... /bett.

Notary Registration Number: Z te O72 (Notary Public}

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registratina No. 7560729
My Commission Expires May 31. 20, Af

 

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 177 of 217 PagelD #: 999

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 178 of 217 PagelD #: 1000

Carter Bank & Trust

 

GUARANTY

(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER (individually and collectively):
Justice Low Seam Mining, inc., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
GUARANTOR: (individually and collectively, jointly and severally)
JAMES C. JUSTICE, Hl
White Sulphur Springs, West Virginia 24986
CATHY L. JUSTICE

White Sulphur Springs, West Virginia 24986

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ili, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if i default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns “!", "me" and "my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers ta this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including ail principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed helow (“Debt”):

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 179 of 217 PagelD #: 1001

Justice Low Seam Mining, Inc., a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of alf documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. [ am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, ! will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual"
possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise contro! over the Property.
8. DEFAULT. [ will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

Cc. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement I have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals

a material fact at the time it is made or provided.

H. Judgment, | fail to satisfy or appeal any judgment against me.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 180 of 217 PagelD #: 1002

t. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L, Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT, To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generaily waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
{1} You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
{3) You may release, substitute or im pair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off,
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9} | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. tn addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Cede, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in contro! of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict Performance of any provisions contained in the Debt instruments, shail not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added io the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or excha nge; and any repurchase agreement or other non-deposit obligation. “Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request ar
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only ina representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
held you harmless from any such claims arising as a result of your exercise of your right of set-off.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 181 of 217 PagelD #: 1003

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11, COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the
time of defauit shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property I have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which| ama party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that I am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that i have a direct and substantia! economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. [ agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. !f any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19, CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each Party's legal
counsel or that each party had the opportunity to do so.
21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 182 of 217 PagelD #: 1004

GUARANTOR:

-

SSAMES C, JUSFICE, H

  

(eal)

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

 

 

 

 

(Individual) ‘ 2
€ *
STATE OF VV WGIVNAG , COUNTY/CITY OF | Oand be ss.
This instrument was acknowledged before me thisfS day of 2020 by JAMES C. JUSTICE, II. He [check one} ge
is personally known to me or [_] has produced as identification.
My commission expires: a i Ebi. Libhttea
Notary Registration Number: (Notary Public)
LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY P UBLIC
GUARANTOR:

Commonwealth of Virginia
Registratian No. 7560729

 

 

 

CATHY L. JUSTICE

| “Af ommission Expires May 31, 20.64
Ady A yullithe —— Expires May 31, 20

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(Individual)

 

 

s Ps =
staTeor __ \\W “ Ala , COUNTY/CITY OF Qo anak ss.
This instrument was acknowledged before me nel STE, of J v| va 2020 by CATHY L. JUSTICE. She [check one] mt
personally known to me or [_] has produced as identification.

 

    

(Notar¥ Public)

My commission expires: 5}
Notary Registration Number:

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 20. 2/

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 183 of 217 PagelD #: 1005
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 184 of 217 PagelD #: 1006

CARTER BANK & TRUST

LOAN AGREEMENT

370
Carter Bank & Trust Loan Number

‘This Loun Agreement (the “Agreement”) is made this 30° day of June, 2020 by and between Carter Bank & Trust, a Virginia banking
corporation (“Bank”). and

Oakhurst Club, LLC (“Borrower”), having its chief executive offices at 300 West Main Street, White Sulphur Springs, WV 24986,
and

James C Justice, I and Cathy L Justice (individually “Guarantor” and collectively the “Guarantors’)

The Borrower has applied to Bank for and Bank has agreed to make, subject lo the terms of and upon the reliance of Borrower's
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinatter sometimes
referred to, singularly or collectively, if more than one, as “Loan™)

Term Lown (the “Term Loan”) in the origina! prmempal amount of $45,000,000 00 (Loan No. | which is evidenced by
Barrawer’s Promissory Note dated May 27, 2016 (the ~Note”) due and payable in cansecutive monthly installments and shall bear
interest iit the rate set forth in the Note, the terms of which are incorporated herein by reference. The Term Loan shall be secured bya
first and prior lien und security interest in the Borrower's, Greenbrier Hotel Corporation's Players Club, LLC's, Justice Fanuty
Group, LLC's, Greenbrier Medical Institute, LLC's, Greenbrier Golf and Tennis Club Corporation's, The Greenbrier Sporting Club
Develapmemt Company, Inc.'s and The Greenbrier Sporting Club, Ine ’s {such legal entities together with Borrower, individually and
collectively “Debtors”} real property and improvements and personal property, whether now owned or hereafter acquired, pursuant to
the terms of the applicable seeurity instruments listed helow

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of loan proceeds until all of the inllowing conditions have been satisfied by
proper evidence, execution. and/or delivery ta Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act. Barrower shall notify Bank promptly of any change in such
information,

Note: The Note duly executed by the Borrower

Deelisis of Trust: Deedis) of Trust on the real praperty of Debtors (such Deeds of Trust, individually and collectively, the
“Mortgage” and such real property collectively the “Mortgaged Property”),

Assignment of Leases and Rents: Assignment(s} of Leases and Rents in which each of the Debtors shal! assign to Bank all existing
and thereafter arising teases on the Mortgaged Property and the rents and profits therefrom (individually and collectively, the
“Assignment of leases ane Rents”)

Title Insurance: A Standard ALTA morigage policy trom a company or companies approved by Bank, providing coverage for the
aggregate principal amount of the Note and insuring a first lien priority of the Mortgage and which shall not contain any title
exceptions or policy exclusions npt approved be Bank and Bank's counsel

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of the Debtor’s or other owner
has good and marketable fee simple ttle to the Mortgaged Property amd that the Mortgage{s) constitutes a first priority lien
thereon without eveeptions, except as are acceptable te Bank and Bank's counsel

Survey: A cernfied copy of a revent survey of the Marigaged Property prepared by a registered land surveyor of a civ engineer.

Flood Hazard Certification: Evidence satisfactory to Bank and Bank's counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973

Environmental Audit Report: A favorable Phase I unedited environmental audit covering the Mortgaged Property from ar
Independent environmental engineering firm satisfactory to Bank which reficets that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Mortgaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediated or contained in accordance with all Environmental Laws. The Bank shall be fully
authorized te diseuss all aspects of the audit with the engineering firm

Security Agreementis): Security Agreement (“Security Agreement”) in which the Debtors shall Brant to Bank a first priertty security
interest in all of the personal property of such legal enuties. (1 Bank has or will havea security interest in any collateral which is
inferior te the security mterest of another creditar, Borrower must fully disclose to Bank any and all prior security interests, and
Bank must specifically approve in writing any such security’ interest which will continue duting the tem of the Loan)

Financing Statements: Copies of UCC Financing Statements duly filed in Debtors” ar other awner's state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion of Bank desirably, to perfect the secunty interests
granted in the Security Agreement, and certified copies of Information Requests identifying all previous financing statements on
record for Borrower or other Debtor, as appropriate from all jurisdictions indicating that no security interest has previously been
granted in any of the collateral described i the Security Agreement, unless prior approval has been given by Bank

UCC and Federal Tax Lien Searches: Uniform Commercial Cade and Federal Tay ‘Lien searches naming Debtors as debtor and
performed at the Secretary of State of the state/commonwealth of Borrower’s incorporation

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer or manager
containing resolutions duly adopted by the Board of Directors, Managers or Members of Debtors authorizing the execution,
delivery, and performance of the Loan Documents on or ina form provided by or acceptable to Bank

Articles of Incorporation and Articles of Organization: A copy of the Articles of Incorporation, Articles of Organization and all
other charter documents of Debtors, all filed with and certified by the Secretary of State of the state/commonwealth of Debtors’
incorporation.

By-Laws and Operating Agreements: A copy of the By-Laws or Operating Agreements of Debtors certified by the Secretary,
Manager or member of Debtors as to their completeness and accuracy.

  

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 185 of 217 PagelD #: 1007

CARTER BANK & TRUST

LOAN AGREEMENT

Certificate of Incumbency: A certificate of the Secretary Manager or Member of Debtors certifying the names and true signatures
of the officers or managers of Debtors authorized to sign the Loan Documents

Certificate of Existence: A certification of the Secretary of State (or other government authority) of the state/commonwealth of
Debtor’s incorporation or organization as to the existence ur gouil standing of Debtors and its charter dacuments on file

Opinion of Counsel: An opinion of counsel for Debtors and Guarantors satisfactory to Bank and Bank’s counsel

Guaranties: Guaranty Agreements duly executed by each Guarantor

Appraisal(s): Two (2) copies of an appraisal ordered by the Bank of the estimated market value of the real and/or personal property
oftered as collateral for the Loan referenced herein. The appraisals must be addressed to Bank and must conterm to the Uniform
Standards of Professional Appraisal Practice (USPAP”) adopted by the Appraisal Standards Board of the Appraisal Foundation
Any deviation from the USPAP must be explained in the appraisals The appraisers must be licensed and/or certified if required
by applicable Federal Deposit Insurance Corporation regulations or state laws

Additional Documents: Receipt by Bank of other approvals, opinions, or documents as Bank may reasonably request

Section 2 Representations and Warranties

Borrower represents and warrants to Bank that:
201 Financial Statements. The balance sheet of Debtors, and the related Statements of Income and Retained Earnings of
Debtors, the accompanying footnotes together with the accountant’s opinion thereon, and all other financial information
previously furnished to Bank, accurately, completely and fairly reflect the financial condition of Debtors as of the dates thereol,
including all contingent Habilities of every type. and the financial condition of Debtors as stated therein has nut changed
materially and adversely since the date thereof.
2.02 Name, Capacity and Standing, Debtors’ esact feed} name is Correctly stated in the initial paragraph of the Agreement If
Debtors and any of its subsidiaries, if any, is a corporation, general parinership, limited partnership, limited linbility partnership,
or limited liability company, it is duly organized and validly existing under the laws of its tespective state af incorporation or
organization, that it and/or its subsidiaries, if any, are duly qualified and in goed standing in every other state in which the nature
of their business shall require such qualification, and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under the Laan Documents,
203. No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Debtors, by any and all pledgors (whether Debtors or other owners of collateral property securing payment of the Loan
(herematter sometimes referred to as the “Pledgor’)) or by Guarantors thereunder will not violate any provision, as applicable. of
ils articles of incorporation, by-laws, articles of organization, operating agreement, agreement of partnership, limited partnership
or limited lability partnership, or, of any law, other agreement, mdenture, note, or other instrument binding upon Debtors, anv
Pledgor or any Guarantor, or give cause for the acceleration of any of the respective obligations of Debtors or any Guarantor
204 Authority. The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper corporate or equivalent action All authority from and approval by any federal,
state, or local governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained
2.05 Asset Ownership. Debtors and each Pledgor have good and marketabte title to all of the properties and assets reflected on
the balance shcets and financial statements furnished to Bank. and ali such properties and assets are free and clear of morigages,
deeds of trust, pledges, liens, security interests, and all other encumbrances except as otherwise disclosed by such financial
statements or othenvise in writing
206 Discharge of Liens and Taxes. Debtors and its subsidiaries, if any, and Guarantors have filed, paid, and/or discharged all
taxes or other claims which may became a lien on ans af their respective properties or assets, excepting fo the extent that such
items are being appropriately contested tn good faith and for which an advquate reserve (in an amount acceptable to Bank) for the
payment thereof is being maintained.
2.07, Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System.
2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained by Debtors or by any subsidian: of Debtors or any corporate Guarantor meets, as of the date hereof, the
minimum funding standards of Section 302 of ERISA, all applicable requirements of ERISA andi of the Internal Revenue Code of
1986, as amended, and no ~Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has occurred with respect to
any such plan.
2.09 Litigation, There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration which will materially adversely affect the financial
condition, operations, praperties, or business of Debtors, its subsidiaries, if anv. any Guaruntor, or any Pledgor, or affect the
ability of Debtors or any Guarantor or any Pledgor to perferm its obligations under the Loan Documents.
210 Other Agreements, The representations and warranties made by Debtors and Guarantors to Bank in the other Loan
Documents are true and correct in all respects on the date hereof
2.11. Binding and Enforceable, The Loan Documents, when executed, shall constitute valid and binding obligations of
Debtors and Guarantors respectively, and are enforceable in accordance with their terms, except as may be limited by bankruptey,
insolvency, moratorium, or similar laws affecting creditors’ rights generally.
2.12. Commercial Purpose. The Loan is not a “consumer transaction”, as defined in the Virginia Uniform Commercial Code,
and none of the Collateral was or will be purchased or held primarily for personal, family or household purposes.
2.13. Foreign Assets Control Regulations. [t is not in violation of (i) the Trading with the Enemy Act (50 USC App Sec, | et
seq), as amended, (ii) any of the foreign assets contro! regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (iii) the U.S. Patriot Act, and further that it (a)
is not subject to sanctions administered by OFAC or the US. Department of State or (b) has not engaged in any dealing or
transactions with, or is otherwise associated with, any person subject to such sanctions
2.14 Survival of Representations and Warranties. Debtors agree that in extending loan advances, Bank is relying on all
Tepresentalions, warranties, and covenants made by Debtors and Guarantors in this Agreement or in any certificate or other
instrument delivered by Debtors or Guarantors to Bank under this Agreement or the other Loan Documents Debtors and
Guarantors further agree that regardless of any investigation made by Bank, all such representations, warranties and covenants
will survive the making of’ each advance under the Loan and delivery to Bank of the Loan Documents, shall be continuing in

be
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 186 of 217 PagelD #: 1008

CARTER BANK & TRUST

LOAN AGREEMENT

nature, shall be deemed made and reaffirmed by Debtors and Guarantors at the time each advance is made, and shall remain in
full force and effect until such time as Debtors’ indebtedness shal! be paid in full, or until this Agreement shall be tenninated in
the manner provided herein, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Borrower shall:
301 Maintain Existence and Current Legal Form of Business. (a) Maintain and cause each Debtor to maintain its existence
and good standing in the state of its incorporation or organization, (b) maintain and cause each Debtor to Maintain its current legal
form of business indicated above, and, (c), as applicable, qualify and remsin qualified and cause cach Debtor to qualifV and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited liability
company in each jurisdiction in which such qualification is required
302. Maintain Records. Keep and cause each Debtor to keep adequate records and books of account. in which complete
entrics will be made in accordance with GAAP consistently applied, reflecting all financial transactions of Debtors If Debtors
now or hereafter maintain any business records in the Possession of a third party, at the request of Bank, Borrower shall notify
and cause each Debtor to notify such third party to permit Bank free access to such records al all reasonable times and to provide
Bank with copies of any records it may request, all at Debtors’ expense
3.03 Maintain Properties, Maintain, keep, and preserve, and cause each Debtor to maintain, keep and preserve, all of its
properties (tangible and intangible) including the Collateral necessary or useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted
304 Conduct of Business. Continue to engage and cause each Debtor to engage in an efficient, prudent, and economical
manner in a business of the same general type as now conducted,
3.05. Pay Debt: Debtors shall pay and discharge and cause each Debtor to pay and discharge when due all of its mdebtedness
and obligations imposed upon Debtors or its properties, income or profits, and al! lawful claims that, if unpaid, might become a
lien or charge upon any af Debtors’ properties, income, or profits: shall furnish evidence of payment to Bank upon request; and
shall authorize the appropriate government official to deliver information regarding any such indebtedness or obligation upon
tequest of Bank
3.06. Environmental Studies: Debtors shall promptly conduct and complete, at Debtors’ expense, all environmental studics,
inspections and tests as may be requested by Bank or any governmental authority relative to any toxic or hazardous substance at
Hr affecting any properly or any facility owned, leased or used by Debtors.
307 Maintain Insurance. Maintain and cause each Debtor to maintain fire and other risk insurance, public liability insurance,
and such other insurance as Bank may require with respect to Debtors’ properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank Debtors, upon request of Bank, will deliver to Bank from time to
time the policies or certificates of insurance in form satisfactory to Bank, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice to Bank. Each insurance policy also shall include an
endorsement (NY long form) providing that coverage in favor of Bank will not be impaired in any way by any act, omission or
default of Debtors or any other person. In connection with all policies covering the Collateral, Debtors shall provide Bank with
such Bank's loss pavable or other endorsements as Bank may require, and shall famish to Bank upon request, reports on each
existing insurance policy showing such information as Bunk may reasonably request, including without limitation the following:
(1) the name of the insurer, (2) the risks insured; (3) the amount of the policy; (4) the properties and assets insured; (3) the
current property values on the basis of which insurance has been obtained, and the manner of detennining those values; and (6)
the expiration date of the policy. In addition, upon request of Bank (however not more often than annually), Bank may require
that an independent appraiser Satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shal! be paid by Debtors. Should any or all of the Collatcral become uninsured tor any
reason, Debtors shall have ten (10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral
satisfactory to Bank and, should Debtors fail to obtain such insurance, Bank may purchase insurance covering the Collateral, the
cost of which shall be paid by Debtors on demand
3.08. Comply With Laws, Comply and cause each Debtor to comply in all respects with all applicable laws, rules, regulations,
ordinances and orders applicable to Debtors” business, operations and properties including without Jimitation, the Americans with
Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon
its income, profits or property, and all Environmental Laws Without limiting the generality of the foregoing, Debtors shal]
comply witb all environmental laws, regulations, and ordinances and with such additional Tequirements as the Bank may impose
regarding environmental activity or environmental laws, rules or regulations
3.09, Right of Inspection. Permit and cause each Debtor to permit the officers and authorized agents of Bank, at any reasonable
time or times in Bank’s sole discretion, to visit the Properties of Debtors, to conduct on-site audits of Debtors‘ financial recorils.
accounts, inventory and procedures, to have access to Debtors’ books and records and to make copies thereof, and to discuss such
matters with any officers, directors, managers, members or partners, limited or general, of Debtors, and with Debtors’
independent accountant as Bank deems necessary and proper, Debtors shal! pay to Bank all collateral audit fees and servicing
fees associated with each collateral audit or inspection and with servicing the Loan
310. Reporting Requirements. Furnish to Bank-
Monthly Financial Reports: Monihly within thirty (30) days of the end of each month end, the Debtors” internally
prepared balance sheet and incame statement for the peciad ended, prepared in accordance with generally accepted
accounting principles, applied on « consistent basis, and certified as correct to the best knowledge and belief by the
Debtors’ chief financial officer or other officer or person acceptable to the Bank
Annual Reports: Annually, within one hundred eighty (180) days of the end of each fiscal year, the Debtors” audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
principles, applied on a consistent basis
Monthly Production Reports: Monthly within thirty (30) days of the end of each month. copies of each contract that
creates or will create an account, and accounts receivable aging and payable reports, inventory valuation reports, and such
other and further reports as Bank shall Tequire, each in a form satisfactory to Bank and with such frequency as Bank shal!
require
Tax Returns; State and Federal tax returns for the Debtors when each such return is filed, and such additional information
and statements (including, without limitation, lists of assets and habilities, aging of receivables and payables, inventory

Ge

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 187 of 217 PagelD #: 1009

CARTER BANK & TRUST

LOAN AGREEMENT

schedules, budgets. forecasts, and other reports with respect to the Debtors’ financial condition and business operations) as
the Bank may request from time to ume
Officer Compliance Certificate: An Officer's Compliance Certificate (“OCC”) with respect to Debtors’ compliance with
the Affirmative and Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement The OCC will be in form
acceptable to Bank. properly executed by an authorized officer or manager of Debtors, including calculatians to support all
Financial Covenants, and sel forth any corrective action taken or proposed to be taken with respect to any Default or Event
of Default under such covenants The OCC is due within the same number of days required for the delivery of Financral
Statements for each fiscal quarter’s end and for the fiscal year end The OCC furnished by Debtors for the fiscal year end
shall include a reconciliation of all adjustments, if any, by Debtors to the fourth quarter's certification
Notice of Litigation: Promptly after the receipt by Debtors, or by any Guarantor of which Debtors have knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or bodv of any type which, if
determined adversely, could have a material adverse effect on the financial condition, properties, business prospects or
operations of Debtors or any Guarantor, as applicable
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
default under this Agreement or any other Loan Documents
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Debtors are an individual) of Debtors sufficient for
Bank to verify the identity of Debtors in accordance with the USA Patriot Act. Debtors shal! notify Bank promptly of any
change in such information
Other Information: Such other information as Bank may from time to time request
311 Appraisai(s). If required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
satisfactory to Bank of the market value of any real or personal property collateral securing the Loan
3.12. Affirmative Covenants from other Loan Documents. All affirmative covenants contained in any other Loan Documents
are hereby incorporated by reference herein
3.13. Management. Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
Management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:
401 Maintain Properties; Liquid Assets. Guarantors shal! not, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 10% of his/her personal Liquid Assals of any kind. “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, wi certificales of deposit, monev market accounts, US
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instcuments which are not
pledged to Bank as security for any obligation to Bank.
402 Comply With Laws, Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying befor: the delinquency: thereof all Laxts, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmenta!
Laws
403 Reporting Requirements. Furnish to Bank.
Guarantor Financial Reports: Each of the Guarantors shall submit fimancial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year The Bank shall provide such form at least (30) days tn advance of any
required submission
Notice of Litigation: Promptly after the receipt by any Guarantor, or by Borrower of which any Guarantor has knowledge.
notice of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, properties, business Prospects or operations of
any Guarantor or Debtors, as appropriate.
404 Transfer of Ownership. Not, without the prior written consent of Bank: If Guarantor is a corporation, (a) issue, transfer
or sel] any new class of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited partnership, limited liability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor
405. Tax Returns: As soon as available each year, furnish complete copies of all federal and state tax Teturns (including ail
Schedules thereto) filed by each Guarantor
4.06. Other Information: Furnish such other information as Bank may from time to time request
4.07 Representations and Warranties. Each Guarantor represents and warrants to Bank that; (i) if Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and vatid|\ existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other staic in whieh the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or member/managzer(s), respectively,
to enter into and perform the obligations under its Guaranty Agreement, (ii) all financial statements and related information
furnished to Bank in connection with the Loan are true, correct and complete in all material Fespecis, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof (iii) it has full knowlsdge of the financial condition and business operations of Debtors, (iv) there
is no litigation pending or, to the knowledge of such Guarantor. threatened which if adversely decided would materially impair its
ability to honor and pay its oblieauons under its Ciuaranty Agreement, and (+) it is not in violation of (1) the Trading with the
Enemy Act ($0 USC App. See. 1 ef seq), as amended, (2) uny of the forcign aysets control regulations issued by OFAC and any
exventive order related thereto, or (3) the US. Patriot Act, and further that it (a) is not subject to sanctions administered by OFAC
or the U.S Department of State or (b) has not engaged in any dealing or transactions with, or is otherwise associated with, any
person subject to such sanctions

Section 5 Financial Covenants: N/A
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 188 of 217 PagelID #: 1010

CARTER BANK & TRUST

LOAN AGREEMENT

Section 6 Negative Covenants

Borrower covenants and agrees and shal! from the date hereo! and until payment in full of all mdebtedness and performance of all
obligations under the Loan Documents, Debtors shall not, without the prior written consent of Bank:

601) Liens. Create, incur, assume. or suffer to exist ans lien er security interest upon or in Collateral, any of Debtors” other
Properties, or the properties of any Pledgor securing payment of the Loan whether now owned or hereafter acquired, except
Permitted Liens
602 Debt. Incur, assume, or suffer to evist any debt, except

(a) Debr to Bank;

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank:

(c) Accounts payable to trade creditors incurred in the ordinary course of business; and

(d) Debt secured hy purchase money securiiy’ interests only in the property or assets wequired
603. Capital Expenditures. Expenditures for fixed assets in any fiscal Year shail not evcced in the aggregate the sum of SN/A
604 Change of Legal Form of Business: Purchase of Assets. Change Debtors’ name or the legal form of Debtors’ business
as shown above, whether by merger, consol idation, conversion or otherwise, and Debtors shall not purchase ali or substantially afl
of the assets or business of any Person, or enter into any partnership with a third parts
605 Leases. Create, incur, assume, or suffer to exist any leases, except:

(a) Leases outstanding on the date hereof and showing on the most recent financial statement submitted to Bank:

(b) Operating Leases for machinery and equipment which do not in the aggregate require payments in excess of $ N/A in any

fiscal year of Debtors

6.06 Dividends or Distributions; Acquisition af Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Debtors” capital stock or other ownership
interests, now or hereafter outstanding
6.07 Salaries, Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
608 Guaranties. Assume, guarantee, endorse, or othenvise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609 Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affitiates.
610. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course of its business
6.11. Investments: Loan, invest in or advance money or assets, or purchase, create or acquire any interest in any other
enterprise or entity
6.12. Sale of Accounts: Sell with recourse any of Debtors’ accounts, except to Bank.
6.13. Transfer of Ownership. (a) issue, iransfer or sell uiny new class of stock, (b) issue, transfer or sell, im the Rggregaic more
than 10° of the total number of shares from its treasury stock and/or currently authorized but unissued shares of any class of
stock, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than 10% of its issued and
outstanding shares in Debtors as of the date of this Agreement
614. Negative Covenants fram Loan Documents. Al] negattve covenants contained in any Loan Document are hereby
incorporated by reference herein
6.15. Transactions with Afiilintes. Directly or indirectly, sell, Jease, wansfer, or otherwise dispose of any of its property ip, or
purchase any property trom, or enter min any contract, agreement, understanding, loan, advance, cuarantee of transaction
(including the rendering of services) with or for the benefit of, any Affiliate (cach of the foregoing, an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Debtors and (ii) on terms that
are no less favorable to Debtors than those what would fave heen obtained in a comparable arm’s-length transaction by Debtors
with 4 persen that is notan Alfiiate For purpeses of this section, “Affiliate” shall mean Debtors, any relative of Debtors, of any
Guarantor, or of an entity whieh is a parent, subsidiary ur any person or entity controlled by, or under ihe common contro! of,
Debtors, any Guarantor, Debtors’ parent or subsidiary, or Guarantor’s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

7.01, tnvestigation. Borrower hereby certifies that it have exercised dus diligence to ascertam whether their real property,
including without limitation the Mortgaged Property, is or has been affected by the presence of asbestos, oil, petroleum or other
hydrocarbons, urea formaldehyde. PCBs, hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”) Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property or any of Debtors’ real property, nor have any
such materials been released on or stored on or improperly disposed of on its reat property during its ownership, occupancy or
Operition thereof except in strict compliance with Environmental Laws and any applicable permits. Borrower hereby wgrees that,
eScupt in strict comphance with applicable Environmental Laws. it shall not and shall cause each Debtor not te knowingly permit
any release, storage or contamination of its properties as long as any indebtedness or obligations to Bank under the Loan
Documents remains unpaid or unfulfilled In addition, Debtors do not have or use any underground storage tanks on any of its
real property, including the Morigaged Property, which are not registered with the appropriate Federal and/or State agencies and
which are not properly equipped and maintained in accordance with all Environmental Laws. If requested by Bank, Debtors shal!
provide and shall cause each Debtor to provide Bank with all necessary and reasonable assistance required for purposes of
determining the existence of Hazardous Substances on the Mortgaged Property. including allowing Bank access to the Morigaged
Property, t¢ Debtors” employees having knowledge of, and to tts files and records within Debtors’ control relating to the
existence, storage, or release of Hazardous Substances on the Mortgaged Property

7.02, Compliance. Borrower agrees to comply and shall cause each Debtor to comply with all applicable Environmental Laws,
including, without limitation, all those telating to Hazardous Substances. Borrower further agrees and shall cause each Debtor to
provide Bank, and all appropriate Federal and State authorities, with immediate notice in writing of any release of Hazardous
Substances on the Mortgaged Property and to pursue diligently te completion all appropriate and/or required remedial action in
the event of such release. In addition, Borrower and shal! cause euch Debtor to provide Bank within fiftesn (15) das after receipt
thereof, a complete copy of any notice, summons, lien, citation, fetter or other communication from any governmental agency
conceming any action or omission of Debtors in connection with afiy environmental activity or issue.

WV
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 189 of 217 PagelD #: 1011

CARTER BANK & TRUST

LOAN AGREEMENT

703 Remedial Action: Indemnity: Bank shall have the righl. but not the obligation. to undertake all or any part of such
remedial action m the event of a release of Hazardous Substances on the Mortgaged Property and to add any’ expenditures so
made to the principal indebtedness secured by the Mortgage or other security instruments Borrower agrees to indemnity and
hold Bank harmless from any and all loss or liability arising out of any violation of the representations, covenants, and obligations
contained in this Section 7. or resulting trom the recording of the Mortgage or other security instruments In addition, Bank shall
have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and violations of
Environmental Laws

Section 8 Events of Default
The following shall be “Events of Default” by Debtors or any Guarantor

801 Should Borrower fail to make payment of any installment of principal or interest on the Note when due

802 Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made

803 Should any report, certificate, financial statement. or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made

804 Should Debtors or any Guarantor default in the payment or performance of any other loan, line of credit, indenture,
morigage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect Debtors’ or any Guarantor’s property or ability to perform their respective obligations under this Agreement or the other
Loan Documents

8.05. Should Debtors, any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the Loan
Documents to which it is a party

8.06 Should a custodian be appointed for or take possession of any or all of the assets of Debtors or any Guarantor; should
Debtors or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve Debtors or any Guarantor, any procecding to have a
receiver appointed, or should Debtors or any Guarantor make an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of Debtors’ or any Guarantor’s assets, including an action or
proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure is not discharged within 30 days

807 Should final judgment for the payment of money be rendered against Debtors or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed
808 Upon the death of, or termination of existence of, or dissolution of, Debtors, any Pledgor or any Guarantor

809 Should Bank determine that Debtors or any Guarantor has suffered a material adverse change in its financial condition or
its business operations

8.10 Should any tien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral Fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan

811 Should Debtors commit a default under anv Hedge Agreement, as defined in Section {0 01

812 Should Debtors assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid or
unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable

813 Should Debtors, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Debtors or any Guarantor be indicted for a felony offense under state or federal law, including without limitation any violation of
any anti-money laundering, bribery, OFAC or bank fraud, or should Debtors or any Guarantor employ an executive officer or
manager, or elect a director. who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Debtors or any Guarantor who has been indicted or convicted of any such
felony offense.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any Lime thereafter, at its option, take any or all of the following actions, at the same or at different times:
9.01 Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without preseniment, demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the default rate as provided herein
until paid in full;
902 Require Debtors or any Guarantor to pledge additional collateral to Bank from Debtors” or such Guarantor’s assets and
properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion,
9.03, Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of Debtors or any Guarantor under the Loan Documents:
9.04. Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code;
9.05. Any obligation of Bank to advance funds to Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shal! immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 190 of 217 PagelD #: 1012

CARTER BANK & TRUST

LOAN AGREEMENT
Section 10 Miscellaneous Provisions

{001 Definitions.

“Collateral” shall mean all property and assets granted as collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form ofa security interest.
mortgage. security deed. deed of trust. assignment. pledge, crop pledge. chattel mortgage. chattel trust. factor’s lien. equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or licn interest whatsoever, whether created by law. contract, or otherwise

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehenstve Environmental Response, Compensation, and Liability Act (42 USC
Sections 9601 et seq}, the Resource Conservation and Recovery Act (42 U.S.C, Sections 6901 et seq), the Federal Water
Pollution Control Act (33 U S.C. Sections 1251 et seq ), the Clean Air Act (42 U.S.C. Section 7401 et seq }, the Toxic Substances
Control Act (15 U5 C Section 2601 et seq.). and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement including any Schedule attached herelo, the Note, the Mortgage, the
Assignmeni(s) of Leases and Rents, the Security Agreement(s), all UCC Financing Statements, the Guaranty Agreements, the
Subordination Agreements, and all other documents, certificates, and imstruments executed in connection therewith, and all
renewals, extensions, modifications, substitutions, and restatements thereof and therefore

“Permitted Liens” shall mean (1) liens and security interests securing any indebtedness owed by Debtors to Bank; (2) liens
for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate reserves
are maintained; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course
of business and securing obligations which are not yet delinquent: (4) purchase money liens or purchase money security interests
upon or in any property acquired or held by Debtors in the ordinary course of business to secure indebtedness outstanding on the
date of this Agreement or permitted to be incurred under Section 6.02; (5) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by Bank in writing, and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Debtors’ assets

“Person” shall mean an individual, partnership, corporation, trust, unincorporated organization, limited liability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof,

“GAAP?” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time
1002 Non-impairment, lf any onc or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions contained therein shail not in
any way be affected or impaired thereby and shall otherwise remain in full force and effect
10.03 Appficable Law, Jurisdiction and Venue. The Loan Documents shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind Borrower’s and each Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank's successors and assigns Borrower and the Guarantors hereby
irrevocably agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents
shall be instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court
for the Western District of Virginia, assuming such latter court has Jurisdiction Borrower and the Guarantors hereby consent to
the jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings
1004 Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law A waiver by Bank of a provision of this
Agreement shal! not prejudice or constitute a waiver of Bank’s tight otherwise to demand strict compliance with that provision or
any other provision of this Agreement. No prior waiver by Bank, nor any course of dealing between Bank and Debtors, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Debtors’ or any Guarantor's
obligations as to any future transaction Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in all cases such consent may be granted or withheld in the sole discretion of Bank
10.05. Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Debtors and Bank
10.06, Payment Amount Adjustment. In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon.

10.07 Stamps and Other Fees, Debtors shal! pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Mortgaged Property obtained at any time
atter the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Loan, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accruc
interest at the default rate set forth in the Note following demand and shall be secured by the security documents executed by:
Debtors or any Pledgor.

10.08 Attorneys’ Fees. [n the event Debtors, any Guarantor or any Pledgor shal] detault in any of its obligations hereunder and
Bank finds it necessary to employ an attorney to assist in the enforcement or collection of the indebtedness of Debtors to Bank, to
enforce the terms and provisions of the Loan Documents, to modify the Loan Documents, or in the event Bank voluntarily or
otherwise should become a party to any suit or legal proceeding (including a proceeding conducted under the Bankruptcy Code),
Borrower and Guarantors, jointly and severally, agree to pay all reasonable attorneys’ fees and costs incurred by Bank and all
related costs of collection or enforcement that may be incurred by Bank. Borrower and Guarantor shall be liable for such
attorneys’ fees and costs whether or not any suit or proceeding is actually commenced
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 191 of 217 PagelD #: 1013

CARTER BANK & TRUST

LOAN AGREEMENT

1009 Bank Making Required Payments. In the event Debtors shall fail to maintain insurance, pay taxes or assessments. costs
and expenses which Debtors is, under any of the terms hereof or of any Loan Documents. required to pav. or fail to keep any of
the properties and assets constituting collateral free from new security interests. liens, or encumbrances, except as permitted
herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together with interest
thereon at the default rate as detined in the Note, shall become immediately due and payable to Bank, and shall have benefit of
and be secured by the collateral: provided, however, Bank shall be under no duty or obligation to make any such payments or
expenditures

10 10 Right of Offset. Any indebtedness owing from Bank to Debtors and Guarantors may be set off and applied by Bank on
any indebtedness or liability of Debtors or Guarantors to Bank at any Ume and from time to time after maturity, whether by
acceleration or otherwise. and without demand or notice to Debtors or Guarantors

10.11 UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank

1012 Modification and Renewal Fees. Bank may, at its option, charge any fees for modification, renewal, extension, or
restatement of any terms of the Note and the other Loan Documents not prohibited by applicable law

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict with any terms or provisions of the Note, security
document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached hereto, as
appropriate, shall take priority over any provisions in this Agreement

10 14 Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112 Attn: Phyllis Q Karavatakis, and to the
Debtors and Guarantors at their offices at 302 S Jefferson St , Suite 600, Roanoke, VA 24011 Attn: James C Justice JIT when
sent by certified mail and return receipt requested or by recognized courier Unless otherwise required by law, if there is more
than one Debtors, any notice given by Bank to any Debtors shall be deemed to be notice given to all Debtors and Guarantors

10.15 Consent to Jurisdiction, Borrower and the Guarantors hereby irrevocably agree that anv legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, assuming such
latter court has jurisdiction Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem Jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or proceedings Borrower consents to the jurisdiction of such court and waives any
objection relating to the basis for personal or in rem Jurisdiction or to venue which Borrower may now of hereafter have in any
such Jegal action or proceedings

10.16 Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument

10.17 Entire Ayreement. The Loan Documents embody the entire agreement between Debtors and Bank with respect to the
Loan, and there are no otal or parole agreements existing between Bank, Borrower and Guarantors with respect to the Loan which
are not expressly set forth in the Loan Documents

10.18 Indemnity, Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attomeys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ Tees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower’s or any
Guarantor’s failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan; (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shal! not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct. This indemnity obligation shail survive the payment of the Loan and the termination of
this Agreement.

1019 WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS PARAGRAPH.

1020 Required Information for New Loan. To help the government fight the funding of terrorism and money’ laundering
activities, federal law requires Bank to obtain, verify and record information that identifies cach person or entity obtaining a loan
including Debtors’ legal name address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents, Failure to provide the required information will result in a violation of the U.S. Patriot Act and will
constitute a default under this instrument or agreement. In addition, no Debtor, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”. on the list published by the US. Department of the Treasury Office of Foreign Assets Contro! (OFAC) at its
official website

10 21. Correction of Errors; Further Assurances. Borrower will and will cause any Debtor, Pledgor and each Guarantor to
Cooperate with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 192 of 217 PagelD #: 1014

CARTER BANK & TRUST

LOAN AGREEMENT

documentation as is necessary to do so. [n addition. Debtors. each Pledgor and each Guarantor shall cooperate fully with Bank
and execute such further instruments, documents and agreements. and shall do any and all such further acts. as may be reasonably
requested by Bank to better evidence and reflect the transactions described herein and contemplated hereby and to carry into
effect the intent purposes of this Agreement, the Note and the other Loan Documents, including without limitation the granting
and/or perfecting ofa security interest in the Collateral

10 22 Consent to Loan Participation. Borrower and each Guarantor agrees and consents to Bank's sale or transfer. whether
now or later. of one or more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank
Bank may provide. without any limitation whatsoever. to any one or more purchasers. or potential purchasers. anv information or
knowledge Bank may have about Debtors and each Guarantor or about any other matter relating to the Loan, and Borrower and
each Guarantor hereby waives any rights to privacy Debtors or any Guarantor may have with respect to such matters Borrower
and each Guarantor hereby waives any and all notices of sale of participation interests, as well as all notices of any repurchase of
such participation interests. Borrower and each Guarantor agrees that the purchasers of any such participation interests will be
considered as the absolute owners of such interests in the Loan and will have all the rights granted under the participation
agreement(s) governing the sale of such participation interests Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of sucha participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors’ and cach Guarantor’s obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the Loan. Borrower and each Guurantor agree that the
purchaser of any such participation interest may enforce its interest irrespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank Any purchaser of a participation interest in the Loan may exercise a right of setoff apainst
Debtors and each Guarantor to the same extent as Bank has such right

10 23 Severability. Tf a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision iNegal, invalid, or unenforceable as to
any other circumstance. {f feasible, the offending provision shall be considered moditied so that it becomes legal, valid and
enforceable If the offending provision cannot be so modified. it shall be considered deleted from this Agreement. Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.

10 24 Construction. Each party hereto hereby acknowledges that all parties hereto participated equally in the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other

1025 Time of the Essence. Time is of the essence in the performance of this Agreement and the other I.oan Documents

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 193 of 217 PagelD #: 1015

CARTER BANK & TRUST

LOAN AGREEMENT

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed all as of the date first
above written.

Borrower:

Oakhurst Club, LLC
Name of Corporation

WITNESS:/—

 

 

 

Print Name: Stephen Wo. Rall

Guarantors:

 

Name: James C. Justice. 11

 

(SEAL)

 

  

Print Name: Stephen Ww. Ke Uf

 

 

Name: Cathy L..
Bank:
CARTER BANK & TRUST
By:
Name:

 

 

Title:

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 194 of 217 PagelD #: 1016
 

GUARANTY
(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER;
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER (individually and collectively):
OAKHURST CLUB, LLC, a West Virginia limited liability company
300 West Main Street
White Sulphur Springs, West Virginia 24986
GUARANTOR: (individually and collectively, jointly and severally)
JAMES C. JUSTICE, Ht
White Sulphur Springs, West Virginia 24986

CATHY L, JUSTICE

White Sulphur Springs, West Virginia 24986

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
| DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "I", "me" and “my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together, "You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys’ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 196 of 217 PagelD #: 1018

Oakhurst Club, LLC, a West Virginia limited liability company

In addition, Debt includes debts, liabilities, and obligations of the Borrower (including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising from
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select from time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. 1 am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is not subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at alt times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. | agree that if any other person signing this Guaranty provides a notice
of revocation to you, | will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual”
possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals

a material fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 197 of 217 PagelD #: 1019

I. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a jegal authority.
3. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor. ,
A. Additional Waivers. In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4} You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
(7} You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(9)! agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. tn addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. | waive all claims for Joss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
8. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E. Attachment. You may attach or garnish my wages or earnings.
F, Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right te receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts [ could withdraw on my sole request or
endorsement.
Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 198 of 217 PagelID #: 1020

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11, COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12, WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that ! am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that I have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
Jaws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. [f any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without natice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information, |! will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and to confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. f agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
2G. WAIVER OF JURY TRIAL. All of the parties te this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a triat by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
21, SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this
Guaranty.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 199 of 217 PagelD #: 1021

GUARANTOR:

_ g: a
\ Cate CZ i 4A

JAMES C. JUSTICE, IT

  

(Seal)

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

(Individual) .
STATE OF Viva LYWAG , COUNTY/CITY OF ‘oonake ss.

This instrument was acknowledged before me this cé& of l uJ | if , 2020 by JAMES C. JUSTICE, Il. He [check one] ae
is personally known to me or [_] has produced as identification.

 

    

My commission expires: 5- 3l-205! Ai

Notary Registration Number: “7S def 724 (Notary Public)

 

LESLIE ANN WELLS
[Executions Continue on Following Page] NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

GUARANTOR:

 

 

 

[; RO wz RL My Commission Expires May 31, 20,a/
Lith ¢ f — Si {Seal}
CATHY L. apepice Y

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

 

 

(Individual)
STATE OF Vi Vainia. , COUNTY/CITY OF Roan olle, ss.
U
This instrument was acknowledged before me thid’S Atay of ul 2020 by CATHY L. JUSTICE. She [check one] fs
personally known to me or [_] has produced as identification.

 

My commission expires: S-dl-303/ |
Notary Registration Number: "7 $0724 (Notapy Public}

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31, 20,g3/

 

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 200 of 217 PagelD #: 1022
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 201 of 217 PagelD #: 1023

CARTER BANK & TRUST

LOAN AGREEMENT
Bos! and 1687 i

Carter Bank & Trust Loan Number

 

This Loan Agreement (the “Agreement”) is made this 30th day of June, 2020 by and between Carter Bank & Trust, a Virginia banking
corporation (“Bank”), and:

Tams Management, Inc , a West Virginia corporation (“Borrower”), having its chief executive office ai 302 S Jefferson St. Suite 600,
Roanoke, VA 24011: and

James C Justice. 1, Cathy L Justice, James C Justice, tl and Kirby Land Company, Inc , a West Virginia corporation (individually
“Guarantor” and collectively the “Guarantors”)

The Borrower has applied to Bank for and Bank has agreed 10 make, subject to the terms of and upon the reliance of Borrower's
representations, warranties and agreements made in this Agreement, the following loan and/or line of credit (hereinatter sometimes
referred to, singularly or collectively, if more than one, as “Loan”)

Ferm Loan (individually and collectively “Term Loan”) in the original prmeipal amounts of $39,038,167 00 (Loan No Bogs) and
$7,0100,000.00 (Loan No [EBBEN87) which are evidenced by Borrower's Promissory Notes dated December 1, 2015 and July 7
=016, respectively (collectively, the “Note”} due and payable in consecutive monthly installments and shall bear interest at the rate set
forth m such Note, the terms of which arc incorporated herein by reference The Term Loan shall be secured by a first and prior lien
and security interest m the Bortower’s, Kirby Land Company, Inc 's, Justice Low Seam Mining. Inc.’s and Bellwood Corporation's
(such legal entities together with Borrower, individually and collectively “Debtors”) real property and improvements and personal
property, whether now owned or hereafter acquired, pursuant (o the icrms of the applicable security instruments listed below

Section 1 Conditions Precedent

Bank shall not be obligated to make any disbursement of {oan proceeds until all of the following conditions have been satisfied by
proper evidence, execution, and/or delivery to Bank of the following documents and items in addition to this Agreement, all in form
and substance satisfactory to Bank and Bank’s counsel in their sole discretion.

USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name, address, tax

identification number, driver’s license, and date of birth (if the Borrower is an individual) of the Borrower sufficient for Bank to verify

the identity of the Borrower in accordance with the USA Patriot Act Borrower shall notify Bank promptly of any change in such
information

Note: The Note duly executed by the Borrower.

Dees s)s of Trust: Deed(s) of Trust on the real praperty of Debtors (such Deeds of Trust, individually and collectively, the
“Mortgage” and such real property’ collectively the “Morigaged Property”).

Assignment of Lenses snd Rents: Assignments) of Leases and Rents in which each of the Debtors shall assign to Bank all existing
and therealler ansing leases an the Morteaged Property and the rents and profits therefrom (individually and collectively. the
“Assignment of Leases and Rents”)

Title Insurance: A Standard ALTA mortgage policy trom a company or Companies approved by Bank, providing coverage for the
aggregate principal amount of the Note and insuring a first lien priority of the Mortgage and which shall not contain any ttle
exceptions or policy exclusions not approved by Bank and Bank’s counsel

Title Opinion: A favorable opinion of title from legal counsel acceptable to Bank certifying that each of the Debtor's or other owner
has good and marketable fee simple title to the Mortgaged Property and that the Mortgage(s) constitutes a first priority lien
thercon without exceptions, except as are acceptable to Bank und Bank’s counsel,

Survey: A certified copy of a recent survey of the Mortgaged Property prepared by a registered land survevor or a civil engineer

Flood Hazard Certification: Evidence satisfactory to Bank and Bank's counsel as to whether the Mortgaged Property is located
within an area identified as having “special flood hazards” as such term is used in the Federal Flood Disaster Protection Act of
1973

Environmental Audit Report: A favorable Phase I unedited environmental audit covering the Mortgaged Property from an
independent environmental engineering firm satisfactory to Bank which reflects that no hazardous waste, toxic substances, or
other hazardous materials have contaminated the Morigaged Property or, if the Mortgaged Property has been so contaminated,
that it has been satisfactorily remediate or contained in accordance with all Environmental Laws. Uhe Bank shall be fully
authorized to discuss all aspects of the audit with the engineering finn

Security Agreementis}: Security Agreement (Security Agreement”) in which the Debtors shall grant to Bank a first prionty security
interest in all of the personal property of such legal entities, (if Bank has or will have a security interest in any collateral which is
inferior to the security interest of another ereditar, Borrower must fully disclose to Bank any and all prior security interests, and
Bank must specifically approve in writing any such secunty interest which will continue during the term of the Loan).

Financing Statements: Copies of UCC Financing Statements duly filed in Debtors’ or other owner's stite of incorporation,
organization or residence, and in afl jurisdictions necessary, or in the opinion of Bank desirable, to perfect the security interests
granted in the Security Agreement, and certified copies of Information Requests identifying all previous financing statements on
recard tor Borrawer or other Debtor, as appropriate from all jurisdictions indicating that na security interest has previously been
granted in any of the collateral described in the Security Agreement, unless prier approval has been given by Bank

UCC and Federal Tax Lien Searches: Uniform Commercial Code and Federal Tax Lien searches naming Debtors as debtor and
performed at the Secretary of State of the state/commonwealth of Borrower’s incorporation

Corporate Resolution: A Certificate of Corporate Resolutions signed by the corporate secretary or certified officer or manager
containing resolutions duly adopted by the Board of Directors, Managers or Members of Debtors authorizing the execution,
delivery, and performance of the Loan Documents on or in a form provided by or acceptable to Bank.

Articles of Incorporation and Articles of Organization: A copy of the Articles of Incorporation, Articles of Organization and all
other charter documents of Debtors, all filed with and ceriitied by the Secretary of State of the state/commonwealth of Debtors’
incorporation,

By-Laws and Operating Agreements: A copy of the By-Laws or Operating Agreements of Debtors certified by the Secretary,
manager or member of Debtors as to their completeness and accuracy

(087193)2
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 202 of 217 PagelD #: 1024

CARTER BANK & TRUST

LOAN AGREEMENT

Certificate of Incumbeney: A certificate of the Secretary. Manager or Member of Debtors certifying the names and true signatures
of the officers or managers of Debtors authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary ol State (or other government authority) of the state/commonwealth of
Debtor's icerpomtion or organization as to the existence or uoud slanding of Debtors and its charter dacurnents on file

Opinion of Counsel: An opinion of counset for Debtors and Guarantors satisfactory to Bank and Bank’s counsel.

Guaranties: Guaranty Agreements duly executed by each Guarantor

Appraisal(s): Two (2) copies of an appraisal ordered by the Bank of the estimated market value of the real and/or personal property
altered as collateral for the Loan relerenced herein. The appraisals must be addressed to Bank and must conform to the Uniform
Standards of Professional Appraisal Practice (“UISPAP") adopted by the Appraisal Standards Bourd of the Appraisal Foundation,
Any deviation from the USPAP must be explained in the appraisals The apprarsera must be hcensed and/or certified if required
by applicable Federal Deposit Insurance Corporation reaulations or statz laws

Additional Documents: Receipt by Bank of ather approvals, opinions, or documents a5 Bank may reasonably request.

Section 2 Representations and Warranties

Borrower represents and warrants to Bank that:
201 Financial Statements. The balance sheet of Debtors, and the related Statements of Income and Retained Eamings of
Debtors, the accompanying footnotes together with the accountant’s opinion thereon, and all other financial mformation
previously fumished te Bank, accurately, completely and fairly reflect the financial condition of Debtors as of the dates thereof,
including all cuntingent lisbiliues of every type, and the financial condition of Debtors as stated therein has not changed
materially and adversely since the date thereof.
7.62, Name, Capacity and Standing. Debtors’ evact legal name 1s Correctly stated in the intial paragraph of the Agreement. 1f
Debtors and any of its subsidiaries, if' any, is a corporation, general Parinership, fimited partnership, limited hability partnership,
or Limited Tability company, it is duly organized and validly existe under the Jaws of its fespective state of incorperation or
organization, that it and/or its subsidiaries, if any, are duly qualitied and in good standing in every other state in which the nature
of their business shall require such qualification, and are each daly authorized by their board of directors, general partners or
member/manager(s). respectively, to enter into and perform the obligations under the Loan Documents
203 No Violation of Other Agreements. The execution and delivery of the Loan Documents, and the performance by
Debtors, by any and all pledgors (whether Debtors or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred t as the “Pledgor”)) or by Guarantors thereunder will not violate any provision. as applicable, of
its articles of incorporation, by-laws, articles of organization, uperahng agreement, agreement of partnership, limited patinership
or limited liability partnership, or, af any law, other agreement, indenture, note, or other mstrument binding upon Debtors, any
Pledgor or any Guarantor, or give catise for the acceleration of anv of the respective obligations of Debtors or any Guarantor
2.04 Authority, The execution, delivery and performance of this Agreement, the Note and the other Loan Documents have
been duly authorized by all necessary and proper carporate or equivalent action. All authority from and appreval by any federal,
State, or focal governmental body, commission or agency necessary to the making, validity, or enforceability of this Agreement
and the other Loan Documents has been obtained.
205 Asset Ownership. Debtors and each Pledgor have good and marketable utle to all of the properties and assets reflected on
the balance sheets and financial statements furnished to Bank, and all such properties and assets are free and clear of morigaes,
deeds of trust, pledges, liens, security interests, and all other encumbrances except a3 Gtherwise disclosed by such financial
Statements or otherwise in writing
2.06 Discharge of Liens and Taxes. Debtors and its subsidiaries, ifany, and Guarantors have filed, paid, and/or discharged all
taxes or other claims which may become a lien on any of their respective properties or assets, excepting to the extent that such
items are being appropriately contested in good faith and for which an adequate reserve (in an amount acceptable to Bank) for the
payment thereof is being maintained,
207 Regulations U and X. None of the Loan proceeds shall be used directly or indirectly for the purpose of purchasing or
carrying any margin steck in violation of the provisions of Regulation U and Regulation X of the Board of Governors of the
Federal Reserve System
2.08 ERISA, Each employee benefit plan, as defined by the Employee Retirement Jncome Security Act of 1974, as amended
(“ERISA”), maintained by Debtors or by any subsidiary of Debtors or any corporate Guarantor meets, as of the date hereof’ the
minimum finding standards of Section 302 of ERISA, all applicable requirements of ERISA and af the Iniernal Revenue Code of
1986, as amended, and no “Reportable Event" nor “Prohibited Transaction” (as defined by ERISA) has oceurred with respect to
any such plan.
209 Litigation. There is no claim, action, suit or proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbttration which wall materially adversely affect the financial
condition, operations, properties. or business of Debtors, its subsidiaries, if any, any Guarantor, or any Pledgor, or affect the
ability of Debtors or any Guarantor or any Pledgor to perform its obligations under the Loan Documents.
210 Other Agreements. The representations and warranties made by Debtors and Guarantors to Bank in the other Loan
Documents are truc and correct in all respects on the date hereof
2.11 Binding and Enforceable. The Loan Documents, when cxecuted, shall constitute valid and binding obligations of
Debtors and Guarantors respectively, and are enforceable in secordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, or similar laws affecting ereditors’ rights generally
2.12. Commercial Purpose. The Loan ts nol a “consumer transaction”. as defined in the Virginia Undorm Commercial Code,
and none of the Cyilateral was or will be purchased or held primarily for personal, family or household purposes.
2.13. Foreign Assets Cantrol Regulations. It is not in violation of (1) the Trading with the Enemy Act (50 USC App Sec Jet
seq), a5 amended, (11) any of the foreign assets control regulations issued by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) and any executive order related thereto, or (iii) the US. Patriot Act, and fisrther that it (a)
is not subject to sanctions administered by OFAC or the US. Department of State or (b) has not engaged in any dealing or
transactions with, or is othersvise associated with, any person subject to such sanctions
2.14. Survival of Representations and Warranties. Debtors agree that in extending loan advances, Bank is relying on all
representations, warranties, and covenants made by Debtors and Guarantors in this Agreement or in any certificate or other
instrument delivered by Debtors or Guarantors to Bank under this Agreement or the other Loan Documents. Debtors and
Guarantors further agree that regardless of any investigation made by Bank, all such representations, warranties and covenants
will survive the making of each advance under the Loan and dstivery to Bank of the Loan Documents, shal! be continuing in

hw

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 203 of 217 PagelD #: 1025

CARTER BANK & TRUST

LOAN AGREEMENT

nature. shall be deemed made and reaffitmed by Debtors and Guarantors at the time each advance is made, and shal! remain in
full force and effect until such time as Debtors” indebtedness shall be patd in full. or until this Agreement shalf be terminated in
the manner provided herein, whichever is the last to occur

Section 3 Affirmative Covenants

Borrower covenants and agrees that from the date hereof and until payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Borrower shall:
301 Maintain Existence and Current Legal Form of Business. (a) Maintain and cause each Debtor to maintain its existence
and good standing in the state of its incorporation or organization, (b) mamta and cause each Debtor to maintain its current legal
form of business indicated above, and, (c), as applicable, qualify and remain qualified and cause each Debtor to quality and
remain qualified as a foreign corporation, general partnership, limited partnership, limited liability partnership or limited lability
company in each jurisdiction in which such qualification is required
302 Maintain Records. Keep and cause each Debtor to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting al! financial transactions of Debtors If Debtors
now or hereafter maintain any business records in the possession of a third party, at the request of Bank, Borrower shall notify
and cause each Debtor to notify such third party to permit Bank free access to such records at all reasonable times and to provide
Bank with copies of any records it may request, al! at Debtors’ expense
3.03. Maintain Properties. Maintain, keep, and preserve, and cause each Debtor to maintain, keep and preserve, all of its
propertics (tangible and intangible) including the Collateral necessary or useful in the conduct of its business in good working
order and condition, ordinary wear and tear excepted
3.04, Conduct of Business. Continue to engage and cause each Debtor to engage in an efficient, prudent, and economical
manner in a business of the same general type as now conducted
3.05. Pay Debt: Debtors shall pay and discharge and cause each Debtor to pay and discharge when due all of its indebtedness
and obligations imposed upon Debtors or its properties, income or profits, and all lawful claims thai, if unpaid, might become a
lien or charge upon any of Debtors’ properties, income, or profits; shall furnish evidence of payment to Bank upon request; and
shall authorize the appropriate government official to deliver information regarding any such indebtedness or obligation upon
request of Bank
3.06, Environmental Studies: Debtors shall promptly conduct and complete, at Debtors’ expense, al! environmental studies,
inspections and tests as may be requested by Bank or any governmental authority relative to any toxic or hazardous substance at
or affecting any property or any facility owned, leased or used by Debtors
3.07. Maintain Insuranee. Maintain and cause each Debtor to maintain fire and other risk insurance, public liability insurance,
and such other insurance as Bank may require with respect to Debtors’ properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank Debtors, upon request of Bank, will deliver to Bank from time to
time the policies or certificates of insurance in form satisfactory to Bank, including stipulations that coverages will not be
cancelied or diminished without at least thirty (360) days prior written notice to Bank Each insurance policy also shall include an
endorsement (NY long form) providing thal coverage in favor of Bank will not be impaired in any way by any act, omission or
default of Debtors or any other person In connection with all policies covering the Collateral, Debtors shall provide Bank with
such Bank’s loss payable or other endorsements as Bank may require. and shall furnish to Bank upon request, reports on each
existing insurance policy showing such information as Bank may reasonably request, including without limitation the following:
(1) the name of the insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties and assets insured, (5) the
current property values on the basis of which insurance has been obtained, and the manner of determining those values; and (6)
the expiration date of the policy In addition, upon request of Bank (however not more often than annually), Bank may require
that an independent appraiser satisfactory to Bank determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Debtors Should any or all of the Collateral become uninsured for any
reason, Debtors shali have ten (10) days after receipt of notice from Bank to obtain replacement insurance on the Collateral
Satisfactory to Bank and, should Debtors fai! to obtain such insurance, Bank may purchase insurance covering the Collateral, the
cost of which shail be paid by Debtors on demand.
3.08. Comply With Laws. Comply and cause each Debtor to comply in all respects with all applicable laws, rules, regulations,
ordinances and orders applicable 10 Debtors’ business, operations and properties including without limitation, the Americans with
Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental charges imposed upon it or upon
its income, profits or property, and all Environmental Laws Without limiting the generality of the foregoing, Debtors shal]
comply with all environmental laws, regulations, and ordinances and with such additional requirements as the Bank may impose
regarding environmental activity or environmental laws, rules or regulations
309 Right of Inspection. Permit and cause each Debtor to permit the officers and authorized agents of Bank, at any reasonable
time or times in Bank’s sole discretion, to visit the properties of Debtors, to conduct on-site audits of Debtors’ financial records,
accounts, inventory and procedures, to have access to Debtors’ books and records and to make copies thereof, and to discuss such
matters with any officers, directors, managers, members or partners, limited or general, of Debtors, and with Debtors’
independent accountant as Bank deems necessary and proper. Debtors shall pay to Bank all collateral audit fees and servicing
fees associated with each collateral audit or inspection and with servicing the Loan
310 Reporting Requirements. Furnish to Bank:
Monthly Financial Reports: Monthly within thirty (30) days of the end of each month end, the Debtors’ internally
prepared balance sheet and income statement for the period ended, prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and certified as correct to the best knowledge and belief by the
Debtors’ chief financial officer or other officer or person acceptable to the Bank
Annual Reports: Annually, within one hundred eighty (180) days of the end of each fiscal year, the Debtors’ audited
balance sheet and income statement for the year ended, prepared in accordance with generally accepted accounting
Principles, applied on a consistent basis,
Monthly Production Reports: Monthly within thirty (30) days of the end of each month, copies of each contract that
creates or will create an account, and accounts receivable aging and payable reports, inventory valuation reports, and such
other and further reports as Bank shall require, each in a form satisfactory to Bank and with such frequency as Bank shall
require
Tax Returns: State and Federal tax returns for the Debtors when each such return is filed, and such additional information
and statements (including, without limitation, lists of assets and liabilities, aging of receivables and pavables, inventory

1087193|2
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 204 of 217 PagelD #: 1026

CARTER BANK & TRUST

LOAN AGREEMENT

schedules, budgets. forecasts, and other reports with respect to the Debtors’ financial condition and business operations) as
the Bank may request from time to me
Officer Compliance Certificate: An Officer’s Compliance Certificate ("OCC") with respect to Debtors’ compliance with
the Affirmative and Negative Covenants set forth im Sections 3, 5, and 6 of this Agreement The OCC will be in form
acceptable to Bank, properly executed by an authorized officer or manager of Debtors, including calculations to support all
Financial Covenants. and set forth any corrective action taken or proposed to be taken with respect to any Default or Event
of Default under such covenants The OCC ts due within the same number of day's required for the delivery of Financial
Statements for each fiscal quarter’s end and for the fiscal year end The OCC furnished by Debtors for the fiscal year end
shall include a reconciliation of all adjustments, if any, by Debtors to the fourth quarter's certification
Notice of Litigation: Promptly after the receipt by Debtors, or by any Guarantor of which Debtors have knowledge,
notice of any complaint, action, suit or proceeding before any court or administrative agency or body of any type which, if
determined adversely, could haye a material adverse effect on the financial condition, properties, business prospects or
operations of Debtors or any Guarantor, as applicable
Notice of Default: Promptly upon discovery or knowledge thereof, notice of the existence of any default or event of
default under this Agreement or any other Loan Documents
USA Patriot Act Verification Information: Information or documentation, including but not limited to the legal name,
address, tax identification number, driver’s license, and date of birth (if Debtors are an individual) of Debtors sufficient for
Bank to verify the identity of Debtors in accordance with the USA Patriot Act. Debtors shall notify Bank promptly of any
change in such information
Other Information: Such other information as Bank may from time to time request
311 Appraisal(s). If required by Bank, furnish at Borrower's expense an independent appraisal or update by an appraiser
sattsiactory to Bank of the market value of any real or personal property collateral securing the Loan
3.12 Affirmative Covenants from other Luan Documents All affirmative covenants contained in anv other Loan Documents
are hereby incorporated by reference herein
313. Management. Maintain executive and management personnel with substantially the same qualifications and experience as
the current executive and management personnel and promptly provide written notice to Bank of any change in such executive or
Management personnel

Section 4 Guarantors’ Covenants

Each Guarantor covenants and agrees that from the date hereof and wntil payment in full of all indebtedness and performance of all
obligations owed under the Loan Documents, Guarantor shall:
401 Maintain Properties; Liquid Assets. Guarantors shall not, without the prior written consent of Bank, sell, transfer or
otherwise dispose of any of more than 10% of his/her personal Liquid Assets of any kind. “Liquid Assets” shall mean all publicly
traded securities and/or securities accounts, bonds and mutual funds, any certificates of deposit, money market accounts, US
Treasuries and other federal agency instruments, hedge funds, derivative accounts and other investment instruments which are not
pledged to Bank as security for any obligation to Bank
402. Comply With Laws. Comply in all respects with all applicable laws, rules, regulations, and orders including, without
limitation the Americans with Disabilities Act, paying before the delinquency thereof all taxes, assessments, and governmental
charges imposed or assessed upon Guarantor or upon Guarantor’s income, profits and properties, and with all Environmental
Laws
403 Reporting Requirements. Furnish to Bank:
Guarantor Financial Reports: Each of the Guarantors shall submit financial statements to the Bank on the Bank’s form
on an annual basis by February 28 of each year The Bank shall provide such form at least (30) days in advance of any
required submission
Notice of Litigation: Promptly after the receipt by any Guarantor, or by Borrower of which any Guarantor has knowledge,
notice of any claim, action, suit, and proceeding before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition, propertics, business prospects or operations of
any Guarantor or Debtors, as appropriate.
4.04. Transfer of Ownership. Not, without the prior written consent of Bank’ If Guarantor is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the a ggregate, from its treasury stock and/or currently authorized but
unissued shares of any class of partnership, limited pacinership, limited Hability partnership or limited liability company, issue,
transfer or sell any interest in Guarantor
4.05. Tax Returns: As soon as available each year, furnish complete copies of al! federal and state tax returns {including all
Schedules thereto) filed by each Guarantor
406. Other Information: Furnish such other information as Bank may from time to time request
4.07. Representations and Warranties. Each Guarantor represents and warrants to Bank that: (4) if Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited liability limited partnership, or limited liability company, it
is duly organized and validly existing under the laws of its respective state of incorporation or organization; that it and/or its
subsidiaries, if any, are duly qualified and in good standing in every other state in which the nature of their business shall require
such qualification, and are each duly authorized by their board of directors, general partners or member/manager(s), respectively,
to enter into and perform the obligations under its Guaranty Agreement; (ii) all financial statements and related information
furnished to Bank in connection with the Loan are true, correct and complete in all material respects, accurately represent the
financial condition of such Guarantor as of the date thereof, and no material adverse change in its financial condition has
occurred since the date thereof: (iii) it has full knowledge of the financial condition and business operations of Debtors, (iv) there
is no litigation pending or, to the knowledge of such Guarantor, threatened which if adversely decided would materially impair its
ability to haner and pay its obligations under its Guaranty Agreement; and (v) it is not in violation of (1) the Trading with the
Enemy Act (30 U.S.C. App. See. J et seq), as amended, (2) any of the foreign assets control regulations issued by OF AC and any
executive order related thereto, or (3) the US. Patriot Act, and further that it (a) is not subject to sanctions administered by OFAC
or the U.S. Department of State or (b) has not engaged in any dealing or transactions with. or is otherwise associated with, any
person subject to such sanctions.

Section 5 Financiat Covenants: N/A

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 205 of 217 PagelD #: 1027

CARTER BANK & TRUST

LOAN AGREEMENT

Section 6 Negative Covenants

Borrower covenants and agrees and shall from the date hereof and until payment in full of all indebtedness and performance of ail
obligations under the Loan Documents, Debtors shall not, without the prior written consent of Bank:

601 Liens. Create, incur. assume. or suffer to exist any lien or security interest upon or in Collateral, any of Debtors’ other
properties. or the properties of any Pledgor securing payment of the Loan. whether now owned or hereafter acquired, except
Permitted Liens.
6.02 Debt. Incur, assume, or sutter to exist any debt, except

(a) Debe to Bank:

(b) Debt outstanding on the date hereof and shown on the most recent financial statements submitted to Bank,

(c) Accounts payable to trade creditors incurred in the ordinary course of business: and

(d) Debt secured by purchase money security interests only in the property or assets scquired.
6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year shall not exceed in the aggregate the sum of $N/A
604 Change of Legal Form of Business; Purchase of Assets. Change Debtors’ name or the legal form of Debtors’ business
as shown above, whether by merger, consalidation, cunversion or otherwise, and Debtors shall not purchase all or substantially al!
of the assets ar bustness of any Person, or enter into any partnership with a third paris
605 Leases, Create. incur, assume, or suffer to evist any leases, except:

{a} Leases outstanding on the date hereof and showing un the most recent financial staternent submitted to Bank;

(b) Operating Leases for machinery and equipment which do not in the aguregate require payments in excess of $ N/A in any

fiscal year of Debtors.

606 Dividends or Distributions; Acquisition of Capital Stock or Other Ownership Interests. Declare or pay any dividends
or distributions of any kind, or purchase or redeem, retire, or otherwise acquire any of Debtors’ capital stock or other ownership
interests, now or hereafter outstanding
6.07 Salaries. Salaries and any other cash compensation to owners/officers/partners/managers shall be limited as follows: N/A
608 Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or contingently liable for obligations of any
Person, except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business
609 Loans to Insiders and Affiliates. Make any loans to directors, officers, partners, members, shareholders, subsidiaries or
affiliates
6,10. Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or properties except in the ordinary and usual
course af its business.
6.11. Investments: Loan, invest in or advance money or assets, or purchase, create or acquire any interest in any other
enterprise or entity
6.12. Sale of Accounts: Sell with recourse any of Debtors’ accounts, except to Bank
O13 Teanster of Ownership. (2) issue, transfer or sel! any new class of stock, (b) issue, transfer or sell, n the aggregate mare
than 10° of the total number of shares fram its treasury stock and/or currently authorized but unissued shares of any class of
slack, as of the date of this Agreement, or (c) permit any shareholder to transfer or sell more than [0% of its sued and
outstanding shares in Debtors as of the date of this Agreement
614 Negative Covenants fram Loan Documents. Al! negative covenanis contained in any Loan Document are hereby
incorporated by reference herein
615 Transactions with Affiliates, Directly or indirectly, sell, lease, wansfer, ar otherwise di ‘pase of any of its property to, or
purchase any property from, or enter into any contract, apreersent, understanding, loan, advance, guarantee or transaction
(including the rendering of services) with or for the benefit of, any Affiliate (each of the foregoing. an “Affiliate Transaction”),
unless (a) such Affiliate Transaction or series of Affiliate Transactions is (i) in the best interest of Debtors and (ii) on terms that
are no fess tavorable to Debtors than those what would have heen obtuined in a comparable arm’s-length transaction by Debtors
with a person that is aot an Affiliate. Far purpases of this section, “Affiliate” shall mean Debtors, any relative of Debtors, of any
Guarantor, or of an entity which is a parent, subsidiary or any person or entity controlled by, or under the common control of,
Debters, any Guarantor, Debters’ parent or subsidiary, or Guarantor’ s parent or subsidiary

Section 7 Hazardous Substances and Compliance with Environmental Laws

701. Investigation. Borrower hereby certities that it have exercised dug diligence to ascertain whether their real property,
including without limitation the Morigaged Preperiy, is or has been affevied by the presence of asbestos, ofl, petroleum or other
hydrocarbons, urea formaldehyde, PCBs, hazardous or uclear waste, toxic chemicals and substances, or other hazardous
materials, as defined in applicable Environmental Laws (collectively, “Hazardous Substances”) Borrower represents and
warrants that there are no Hazardous Substances contaminating its real property or any of Debtors’ real property, nor have any
such materials been released on or stared on or improperly disposed of on its real property during its ownership pecupancy or
openition thereof except in strict compliance with Environmental Laws and any applicable permits. Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not and shall cause each Debtor not to knowingly permit
any release, storage or contamination of its properties as long as any indebtedness or obligations to Bank under the Loan
Docurnents remains unpaid or unfulfilled In addition, Debtors do not have or use any underground storage tanks on any of its
teal property, including the Mortgaged Property, which are not registered with the appropriate Federal and/or State agencies and
which are not properly equipped and maintained in accordance with all Environmental Laws. If requested by Bank, Debtors shall
provide and shall cause each Debtor to provide Bank with all necessary and reasonable assistance required for purposes of
determining the existence of Hazardous Substances on the Mortgaged Property, including allowing Bank access to the Mortgaged
Property, to Debtors’ employees having knowledge of, and to its files and records within Debtors’ contro! relating to the
existence, storage, or release of Hazardous Substances on the Mortgaged Property,

702. Compliance. Borrower agrees to comply and shail cause each Debtor to comply with all applicable Environmental Laws,
including, without limitation, all those telating to Hazardous Substances. Borrower further agrees and shall cause each Debtor to
provide Bank, and all appropriate Federal and State authorities, with immediate notice in writing of any release of Hazardous
Substances on the Morigaged Property and to pursue diligently 10 completion all appropriate and/or required remedial action in
the event of such release. [n addition, Borrower and shal! cause each Debtor to provide Bank within fifteen (15) davs after receipt
thereof, a complete copy of any notice, summons, lien, citation, fetter or other communication from any governmental agency
concerning any action or omission of Debtors in connection with ans ensiranmental activity or issue,

We

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 206 of 217 PagelD #: 1028

CARTER BANK & TRUST

LOAN AGREEMENT

703 Remedial Action; Indemnity: Bank shal) have the right, but not the obligation. to undertake all or any part of such
remedial action in the event of a release of Hazardous Substances on the Marlgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Mortgage or other security mstruments Borrower agrees to indemnily and
hold Bank harmless from any and all loss or lability arising out of any violation of the representations, covenants. and obligations
contained in this Section 7, or resulting trom the recording of the Mortgage or other security instruments. In addition, Bank shall
have all rights and remedies provided in other Loan Documents with respect to Hazardous Substances and violations of
Environmental Laws

Section 8 Events of Default
The following shall be “Events of Default’ by Debtors or any Guarantor:

801 Should Borrower fail to make payment of any installment of principal or interest on the Note when due

802 Should any representation or warranty made in the Loan Documents prove to be false or misleading in any material respect
when made

803 Should any report, certificate, financial statement, or other document furnished prior to the execution of or pursuant to the
terms of this Agreement prove to be false, incomplete or misleading in any material respect when delivered or made

804 Should Debtors or any Guarantor default in the payment or performance of any other loan, line of credit, indenture,
mortgage instrument, security agreement or other agreement with Bank or with another creditor or Person that may materially
affect Debtors” or any Guarantor’s property or ability to perform their tespective obligations under this Agreement or the other
Loan Documents

8.05, Should Debtors. any Guarantor or any Pledgor breach any covenant, condition, or agreement made under any of the Loan
Documents to which it is a party

8.06 Should a custodian be appointed for or take possession of any or all of the assets of Debtors or any Guarantor, should
Debtors or any Guarantor either voluntarily or involuntarily become subject to any insolvency proceeding, including becoming a
debtor under the United States Bankruptcy Code, any proceeding to dissolve Debtors or any Guarantor, anv proceeding to have a
receiver appointed, or should Debtors or any Guarantor make an assignment for the benefit of creditors: or should there be an
attachment, execution, or other judicial seizure of all or any portion of Debtors’ or any Guarantor’s assets, tncluding an action or
proceeding to seize any Collateral or any funds on deposit with Bank, and such seizure is not discharged within 30 days.

807, Should final judgment for the payment of money be rendered against Debtors or any Guarantor which is not covered by
insurance and shall remain undischarged for a period of 30 days unless such judgment or execution thereon is effectively stayed
808. Upon the death of, or termination of existence of, or dissolution of, Debtors, any Pledgor or any Guarantor

809. Should Bank determine that Debtors or anv Guarantor has suffered a material adverse change 1n its financial condition or
its business operations

810 Should any lien or security interest in the Collateral terminate, fail for any reason to have the priority agreed to by Bank on
the date granted, or become unenforceable, unperfected or invalid for any reason, should the Collateral fail to be insured as
required herein, or should the market value of the Mortgaged Property or other Collateral decline below the value anticipated or
required in connection with the Loan

811 Should Debtors commit a default under any Hedge Agreement, as defined in Section 10 01

812 Should Debtors assert for any reason that this Agreement or any provision hereof or any other Loan Document is invalid or
unenforceable, or should any Guarantor terminate its Guaranty or otherwise assert that that its Guaranty is invalid or
unenforceable

813. Should Debtors, any Guarantor or any officer, director or owner of 20% or more of the outstanding ownership interests of
Debtors or any Guarantor be indicted for a felony offense under state or federal law, including without limitation any violation of
any anti-money laundering, bribery, OFAC or bank fraud, or should Debtors or any Guarantor employ an executive officer or
manager, or elect a director, who has been convicted of any such felony offense, or should any Person become an owner of 20%
or more of the outstanding ownership interests of Debtors or any Guarantor who has been indicted or convicted of any such
felony offense.

8.14 Should any Debtor fail to cooperate fully and promptly with Bank in promptly providing data and access to Bank, its
appraisers and other professionals to allow a survey, appraisal and evaluation of the Mortgaged Property, any of the Collateral or
any of Bank's other coal-related collateral

Section 9 Remedies Upon Default

Upon the occurrence of any of the above Events of Default, and subject to any applicable notice and cure periods, if any, Bank may at
any time thereafter, at its option, take any or all of the following actions, at the sare or at different times:
9.01 Declare the outstanding balance of the Note to be immediately due and payable, both as to principal and interest, late fees,
and all other amounts/expenditures without presentment, demand, protest, or further notice of anv kind, all of which are hereby
expressly waived by Borrower and each Guarantor, and such balance shall accrue interest at the default rate as provided herein
until paid in full;
902 Require Debtors or any Guarantor to pledge additional collateral to Bank from Debtors’ or such Guarantor’s assets and
properties to secure the Loan, the acceptability and sufficiency of such collateral to be determined in Bank’s sole discretion;
9.03. Take immediate possession of and/or foreclose upon any or all Collateral which may be granted to Bank as security for the
indebtedness and obligations of Debtors or any Guarantor under the Loan Documents;
904. Exercise any and all other rights and remedies available to Bank under the terms of the Loan Documents and applicable
law, including the Virginia Uniform Commercial Code;
9.03. Any obligation of Bank to advance funds to Borrower or any other Person under the terms of under the Loan Documents
and all other obligations, if any, of Bank under the Loan Documents shall immediately cease and terminate unless and until Bank
shall reinstate such obligation in writing.

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 207 of 217 PagelD #: 1029

CARTER BANK & TRUST

LOGAN AGREEMENT
Section 10 Miscellaneous Provisions

1001 Definitions.

“Collateral” shall mean al! property and assets granted as collateral security for the Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future. and whether granted in the form of a security interest.
mortgage. security deed. deed of trust, assignment, pledge, crop pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust. conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a security device,
or any other security or lien interest whatsoever, whether created by law. contract. or otherwise

“Environmental Laws” shall mean all federal and state laws and regulations which affect or may affect the Mortgaged
Property, including without limitation the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC
Sections 9601 et seq), the Resource Conservation and Recovery Act (42 USC Sections 6901 et seq.), the Federal Water
Pollution Control Act (33 US C. Sections 1251 et seq ), the Clean Air Act (42 U.S C. Section 7401 et seq.), the Toxic Substances
Controt Act (15 USC. Section 260] et seq ), and all applicable environmental laws and regulations of the State of West Virginia
and the Commonwealth of Virginia, as such laws or regulations have been amended or may be amended

“Loan Documents” shall mean this Agreement including any Schedule attached hereto, the Note. the Mortgage, the
Assignment(s) of Leases and Rents, the Security Agreement(s), all UCC Financing Statements, the Guaranty Agreements, the
Subordination Agreements, and all other documents, certificates, and instruments executed in connection therewith, and all
renewals, extensions, modifications, substitutions, and restatements thereof and therefore

“Permitted Liens” shal! mean (1) liens and security interests securing any indebtedness owed by Debtors to Bank; (2) liens
for taxes, assessments, or similar charges either not yet due or being contested in good faith and for which appropriate reserves
are maintained; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course
of business and securing obligations which are not yet delinquent; (4) purchase money liens or purchase money security interests
upon or in any property acquired or held by Debtors in the ordinary course of business to secure indebtedness outstanding on the
date of this Agreement or permitted to be incurred under Section 6 02; (5) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by Bank in writing: and (6) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with respect to the net value of Debtors’ assets.

“Person” shall mean an individual, partnership, corporation, trust, untncorporated organization, limited jiability company,
limited liability partnership, association, joint venture, or a government agency or political subdivision thereof

“GAAP” shall mean generally accepted accounting principles as established by the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants, as amended and supplemented from time to time
10.02. Non-impairmenat. If any one or more provisions contained in the Loan Documents shall be held invalid, illegal, or
unenforceable in any respect, ihe validity, legality, and enforceability of the remaining provisions contained therein shall not in
any way be affected or impaired thereby and shall othenvise remain in full force and effect
10 03 Applicable Law, Jurisdiction and Venue. The Loan Documents shal! be construed in accordance with and governed by
the laws of the Commonwealth of Virginia and shall bind Borrower’s and each Guarantor’s heirs, personal representatives,
successors and assigns and inure to the benefit of Bank’s successors and assigns Borrower and the Guarantors hereby
irrevocably agree that any legal action or proceeding arising out of or relating to this Agreement or any of the Loan Documents
shall be instituted exclusively in either the Circuit Court of the City of Martinsville, Virginia or the United States District Court
for the Western District of Virginia, assuming such latter court has jurisdiction Borrower and the Guarantors hereby consent to
the jurisdiction of such courts and waive any objection relating to the basis for personal or in rem jurisdiction or to venue which
Borrower or any of the Guarantors may now or hereafter have in any such legal action or proceedings
1004 Waiver. Neither the failure nor any delay on the part of Bank in exercising any right, power or privilege granted in the
Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right, power, or privilege which may be provided by law. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise to demand strict compliance with that provision or
any other provision of this Agreement No prior waiver by Bank, nor any course of dealing between Bank and Debtors, or
between Bank and any Guarantor, shall constitute a waiver of any of Bank’s rights or of any of Debtors’ or any Guarantors
obligations as to any future transaction. Whenever the consent of Bank is required under this Agreement, the granting of such
consent by Bank in any instance shall not constitute continuing consent to subsequent instances where such consent is required
and in afl cases such consent may be granted or withheld in the sole discretion of Bank
10.05 Modification. No modification, amendment, or waiver of any provision of any of the Loan Documents shall be effective
unless in writing and signed by Debtors and Bank
10.06 Payment Amount Adjustment, In the event that any Loan referenced herein has a fixed payment with a variable
(floating) interest rate and, as a result of an increase in such interest rate, accruals of interest are not fully paid, Bank, in its sole
discretion, may at any time adjust Borrower’s fixed payment amount(s) to prevent the amount of interest accrued in a given
period exceeding the periodic payment amount or to cause the affected Loan to be repaid within the same period of time as
originally agreed upon
1007 Stamps and Other Fees. Debtors shall pay all federal or state stamp and recording taxes, or other fees or charges, if any
are payable or are determined to be payable by reason of the execution, delivery, or issuance of the Loan Documents or any’
security granted to Bank; and Borrower and Guarantors agree to indemnify and hold harmless Bank against any and all liability in
respect thereof. Borrower shall pay all fees incurred by Bank for the appraisal of the Morgaged Property obtained at any time
after the date of this Agreement which Bank requires pursuant to federal or state regulations, in connection with any event of
default under the Loan Documents or restructure of the Lean, any material damage to or condemnation of the Mortgaged
Property, or in connection with any foreclosure or forbearance. Such appraisal fees shall be payable on demand, shall accrue
interest at the default rate set forth in the Note following demand and shall be secured by the security documents executed by
Debtors or any Pledgor
10.08 Aftorneys’ Fees, [n the event Debtors, any Guarantor or any Pledgor shall default in any of its obligations hereunder and
Bank finds it necessary to employ an attomey to assist in the enforcement or collection of the indebtedness of Debtors to Bank, to
enforce the terms and provisions of the T.oan Documents, to modify the Loan Documents, or in the event Bank voluntarily or
otherwise should become a party to any suit or legal proceeding (including a proceeding conducted under the Bankruptey Code),
Borrower and Guarantors, jointly and severally, agree to pay all reasonable attorneys’ tees and costs incurred by Bank and all
related costs of collection or enforcement that may be incurred by Bank Borrower and Guarantor shall be liable for such
attorneys’ fees and costs whether or not any suit or proceeding is actually commenced

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 208 of 217 PagelD #: 1030

CARTER BANK & TRUST

LOAN AGREEMENT

1009 Bank Making Required Payments. In the event Debtors shall fail to maintain insurance, pay taxes or assessments, costs
and expenses which Debtors is. under any of the terms hercof or of any Loan Documents. required to pay. or fail to keep any of
the properties and assets constituting collateral free from new securtty interests, lens, or encumbrances, except as permitted
herein, Bank may at its election make expenditures for any or all such purposes and the amounts expended together with interest
thereon at the default rate as defined in the Note. shall become immediately due and payable to Bank, and shall have benefit of
and be secured by the collateral: provided. however. Bank shal! be under no duty or obligation to make any such payments or
expenditures

10.10 Right of Offset. Any indebtedness owing trom Bank to Debtors and Guarantors may be set off and applied by Bank on
any indebtedness or liability of Debtors or Guarantors to Bank at any time and from time to time after maturity. whether by
acceleration or otherwise, and without demand or notice to Debtors or Guarantors

10 11 UCC Authorization. Borrower authorizes Bank to file such UCC Financing Statements describing the collateral in any
location deemed necessary and appropriate by Bank

1012 Modification and Renewal Fees. Bank may, at its option, charge any’ fees for modification, renewal, extension, or
restatement of any terms of the Note and the other Loan Documents not prohibited by applicable law.

10.13. Conflicting Provisions. {f provisions of this Agreement shall conflict with any terms or provisions of the Note, security
document(s) or any schedule attached hereto, the provisions of such Note, security documents or any Schedule attached hereto, as
appropriate, shall take priority over any provisions in this Agreement

10.14 Notices. Any notice permitted or required by the provisions of this Agreement shall be deemed to have been given when
delivered in writing to Bank at 1300 Kings Mountain Road, Martinsville, VA 24112 Attn: Phyllis Q. Karavatakis, and to the
Debtors and Guarantors at their offices at 302 S Jefferson St, Suite 600, Roanoke, VA 24011 Attn: James C Justice M1 when
sent by certified mail and retum receipt requested or by recognized courier Unless otherwise required by law, if there is more
than one Debtors, any notice given by Bank to anv Debtors shall be deemed to be notice given to al] Debtors and Guarantors
10.15. Consent to Jurisdiction. Borrower and the Guarantors hereby irrevocably agree that any legal action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents shall be instituted exclusively in either the Circuit
Court of the City of Martinsville, Virginia or the United States District Court for the Western District of Virginia, assuming such
latter court has jurisdiction. Borrower and the Guarantors hereby consent to the jurisdiction of such courts and waive any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower or any of the Guarantors may now or
hereafter have in any such legal action or proceedings Borrower consents to the jurisdiction of such court and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue which Borrower may now or hereafter have in any
such legal action or proceedings

10 16 Counterparts. This Agreement may be executed by one or more parties on any number of separate counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same instrument

10 17 Entire Agreement. The Loan Documents embody the entire agreement between Debtors and Bank with respect to the
Loan, and there are no oral or parole agreements existing between Bank, Borrower and Guarantors with respect to the Loan which
are not expressly set forth in the Loan Documents

1018 Indemnity Borrower and Guarantors hereby jointly and severally agree to indemnify and hold Bank, its affiliates, their
successors and assigns and their respective directors, officers, employees and shareholders harmless from and against, any loss,
damage, lawsuit, proceeding, judgment, cost, penalty, expense (including all reasonable in-house and outside attomeys’ fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or liability whatsoever arising from or otherwise
relating to the closing, disbursement, administration or repayment of the Loan, including without limitation: (i) Borrower's or any
Guarantor’s failure to comply with the terms of this Agreement and the other Loan Documents (ii) the breach of any
Tepresentation or warranty made to Bank in this Agreement or in any other Loan Documents now or hereafter executed in
connection with the Loan, (iii) the violation of any covenant or agreement contained in this Agreement or any of the other Loan
Documents; provided, however, that the foregoing indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of competent jurisdiction to result solely from Bank’s
gross negligence or willful misconduct This indemnity obligation shall survive the payment of the Loan and the termination of
this Agreement.

1019 WATVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AND GUARANTORS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER AND GUARANTORS TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK
TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY
CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. BORROWER AND GUARANTORS
ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING
THIS PARAGRAPH, THAT THEY FULLY UNDERSTAND [TS TERMS, CONTENT AND EFFECT, AND THAT
THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE TERMS OF THIS PARAGRAPH.

1020 Required Information for New Loan. To help the government fight the funding of terrorism and money laundering
activities, federal law requires Bank to obtain, verify and record information that identifies each person or entity obtaining a loan
including Debtors’ Jegal name, address, tax identification number, date of birth, driver’s license, organizational documents or
other identifying documents. Failure to provide the required information will result in a violation of the U.S. Patriot Act and will
constitute a default under this instrument or agreement In addition, no Debtor, any of its affiliates, or any of their respective
directors, officers, managers, partners, or any other authorized representatives is named as a “Specially Designated National and
Blocked Person”, on the list published by the U.S, Department of the Treasury Office of Foreign Assets Control (OFAC) at its
official website

10 21 Correction of Errors; Further Assurances. Borrower will and will cause any Debtor, Pledgor and cach Guarantor to
cooperate with Bank to correct any errors in this Agreement, the Note or other Loan Documents and shall execute such

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 209 of 217 PagelD #: 1031

CARTER BANK & TRUST

LOAN AGREEMENT

documentation as is necessary to do so In addition. Debtors, each Pledgor and each Guarantor shall cooperate fully with Bank
and execute such further instruments, documents and agreements. and shal! do any and all such further acts, as may be reasonably
requested by Bank to better evidence and reflect the transactions described herein and contemplated hereby and to carry into
effect the intent purposes of this Agreement, the Note and the other Loan Documents, including without limitation the granting
and/or perfecting of a security interest in the Collateral

1022 Consent to Loan Participation. Borrower and each Guarantor agrees and consents to Bank's sale or transfer, whether
now or later, of one or more participation interests in the Loan to one or more purchasers, whether related or unrelated to Bank
Bank may provide, without any limitation whatsoever, to any one or more purchasers, or potential purchasers, any information or
knowledge Bank may have about Debtors and each Guarantor or aboul any other matter relating to the Loan, and Borrower and
each Guarantor hereby waives any rights to privacy Debtors or any Guaranter may have with respect to such matters Borrower
and each Guarantor hereby waives any and all notices of sale of participation interests, as well as all notices of any repurchase of
such participation interests. Borrower and each Guarantor agrees that the purchasers of any such participation interests will be
considered as the absolute owners of such interests in the Loan and will have al) the tights granted under the participation
agreement(s) governing the sale of such participation interests Debtors and each Guarantor waives all rights of offset or
counterclaim, whether now existing or hereafter arising, against Bank or against any purchaser of such a participation interest and
unconditionally agrees that either Bank or such purchaser may enforce Debtors’ and each Guarantor’s obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the Loan Borrower and each Guarantor agree that the
purchaser of any such participation interest may enforce its interest irrespective of any personal claims or defenses that Debtors or
any Guarantor may have against Bank Any purchaser of a participation interest in the Loan may exercise a right of setoff against
Debtors and each Guarantor to the same extent as Bank has such right

10 23 Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or
unenforceable as to any circumstance, such finding shall not make the offending provision legal, invalid, or unenforceable as to
any other circumstance If feasible, the offending provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be considered deleted from this Agreement, Unless
otherwise required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement

10 24 Construction. Each party hereto hereby acknowledges that all parties hereto participated equally im the drafting and/or
negotiation of this Agreement and that, accordingly, no court when interpreting this Agreement shall construe it more stringently
against one party than the other

10.25 Time of the Essence. Time is of the essence in the performance of this Agreement and the other Loan Documents

[Remainder of Page Intentionally Left Blank]

108719312
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 210 of 217 PagelD #: 1032

CARTER BANK & TRUST

LOAN AGREEMENT

IN WITNESS WHEREOF, the Bank, Borrower and Guarantors have caused this Agreement to be duly executed all as of the date first

above written.

WITNESS:

 

Print Name: 4

WITNESS:

Print Name: S}
Print Name: Ves orf lv. ef

    

 

Print Name:

 

 

 

Borrower:

  

Tams Management, Inc.
Name of Corporation

  
  

 

 

By: (SEAL)
. dushee

et
Title: — apes TF am

Guarantors:

  

(SEAL)

Name: Cathy L. Justice

 

ee?

“
Name: James C. Justice, af o

(SEAL)

 

  
  

a (SEAL)
au. 2 fustce “7

 

CARTER BANK & TRUST

By:
Name:
Title:

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 211 of 217 PagelD #: 1033
Carter Bank & Trust

 

GUARANTY

(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is June 30, 2020. The parties and their addresses are:
LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776
BORROWER {individually and collectively}:
TAMS MANAGEMENT, INC., a West Virginia corporation
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011
GUARANTOR: (individually and collectively, jointly and severally)
JAMES C. JUSTICE, II
White Sulphur Springs, West Virginia 24986
CATHY t. JUSTICE
White Sulphur Springs, West Virginia 24986

JAMES C. JUSTICE, IIt

Roanoke, Virginia 24011

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ili, James W. Haskins and Scott C. Wall, any of whom may act individually, of Young,
Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the Martinsville City
Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of
judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on this Guaranty, including collection costs
and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed by Lender.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A
| DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:
A. Pronouns. The pronouns "|", "me" and "my" refer to all persons or entities signing this Guaranty, individually, jointly and severally,
and together. "You" and "your" refer to the Lender.
B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and
substitutions of the Note.
C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt,
or this Guaranty.
D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.
E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.
2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and to induce you, at your option, to make loans or engage in any other transactions with the Borrower from time to time, |,
jointly and severally, absolutely and unconditionally agree to all terms of and guaranty to you the payment and performance of each and
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 213 of 217 PagelD #: 1035

every debt, of every type, purpose and description that the Borrower, either individually or with others, may now or at any time in the future
owe you, including all principal, accrued interest, attorneys‘ fees and collection costs, when allowed by law, that may become due from the
Borrower to you in collecting and enforcing the debt and all other agreements with respect to the Borrower listed below (“Debt”):

Tams Management, Inc., a West Virginia corporation

In addition, Debt includes debts, liabilities, and obligations of the Borrower {including, but not limited to, amounts agreed to be paid under
the terms of any notes or agreements securing the payment of any debt, foan, liability or obligation, overdrafts, letters of credit, guaranties,
advances for taxes, insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now
existing or created or incurred in the future, due or to become due, or absolute or contingent, including obligations and duties arising fram
the terms of all documents prepared or submitted in connection with each such transaction such as applications, security agreements,
disclosures, and the Note.
You may, without notice, apply this Guaranty to such Debt of the Borrower as you may select fram time to time.
3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such
terms and conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals,
extensions, modifications or substitutions.
4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your
remedies against the Borrower, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me
alone, or anyone else who is obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on
the signing of this Guaranty by any other person and further is net subject to any condition not expressly set forth in this Guaranty or any
instrument executed in connection with the Debt. My obligation to pay according to the terms of this Guaranty shall not be affected by the
illegality, invalidity or unenforceability of any notes or agreements evidencing the Debt, the violation of any applicable usury laws, forgery, or
any other circumstances which make the indebtedness unenforceable against the Borrower. | will remain obligated to pay on this Guaranty
even if any other person who is obligated to pay the Debt, including the Borrower, has such obligation discharged in bankruptcy, foreclosure,
or otherwise discharged by law.
5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrower, the maturity of the Debt, so far as my
liability is concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty,
and the Debt secured hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you
or against any Property, in connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or
undertaking includes, without limitation, valuation of Property, election of remedies or imposition of secured or unsecured claim status upon
claims by you, pursuant to the United States Bankruptcy Code, as amended. In the event that any payment of principal or interest received
and paid by any other guarantor, borrower, surety, endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to
have been a voidable preference under the bankruptcy or insolvency laws of the United States or otherwise, then my obligation will remain
as an obligation to you and will not be considered as having been extinguished.
6. REVOCATIGN. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether
or not there are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or
incompetence. Notice of revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect
to any Debts incurred by or for which you have made a commitment to the Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. { agree that if any other person signing this Guaranty provides a notice
of revocation to you, I will still be obligated under this Guaranty until | provide such a notice of revocation to you. If any other person signing
this Guaranty dies or is declared incompetent, such fact will not affect my obligations under this Guaranty.
7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and
without defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any
act or omission by you which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve
or protect any Property until you are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual"
Possession when you have physical, immediate and exclusive control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both the power and intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. ! fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any

debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by,

or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization,

composition or debtor relief law by or against me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any

Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.

E, Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. [| am in default on any other debt or agreement | have with you.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 214 of 217 PagelD #: 1036

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals
a material fact at the time it is made or provided.
H. Judgment. | fail to satisfy or appeal any judgment against me.
1. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.
J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.
L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.
M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set
forth in my most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the
Debt is impaired for any reason.
9. WAIVERS AND CONSENT. To the extent not prohibited by law, t waive protest, presentment for payment, demand, notice of acceleration,
notice of intent to accelerate and notice of dishonor.
A. Additional Waivers, In addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive
defenses that may be available based on these actions or based on the status of a party to the Debt or this Guaranty.
{1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.
(4) You, or any institution participating in the Debt, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such
sales, repurchases or participations.
(6) | agree that the Borrower is authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to
the Debt.
{7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code
concerning the Borrower or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such
Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the
Debt, or any failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
{9} | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or
impair my liability. In addition, until the obligations of the Borrower to Lender have been paid in full, | waive any right of
subrogation, contribution, reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy
which you now have or in the future may have against the Borrower or another guarantor or as to any Property.
Any Guarantor whe is an “insider,” as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these
waivers permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrower, a
Person or an entity that is a co-partner with the Borrower, an entity in which the Borrower are general partners, directors, officers
or otherwise in control or a close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers
until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies,
privileges or right to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a
waiver by you, unless any such waiver is in writing and is signed by you.
C. Waiver of Claims. 1 waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good
faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.
D. Payments Made on the Borrower’s Behalf. Amounts advanced on the Borrower's behalf will be immediately due and payable and
may be added to the balance owing under the Debt.
E, Attachment. You may attach or garnish my wages or earnings.
F, Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty
against any right | have to receive money from you.
My right to receive money from you includes any deposit or share account balance ! have with you; any money owed to me on an item
presented to you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any
amount due and payable under the terms of this Guaranty” means the total amount to which you are entitled to demand payment under
the terms of this Guaranty at the time you set-off.
Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the
Debt, your right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or
endorsement.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 215 of 217 PagelD #: 1037

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does
not apply to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to
hold you harmless from any such claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any
other remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the default continues or occurs again.
11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, |
agree to pay all expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document
relating to the Debt. The parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding principal due at the
time of default shall constitute a reasonable attorney’s fee. To the extent permitted by law, expenses include, but are not limited to,
reasonable attorneys’ fees, court costs and other legal expenses. All fees and expenses will be secured by the Property | have granted to you,
if any. In addition, to the extent permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by
you to protect your rights and interests in connection with any bankruptcy proceedings initiated by or against me.
12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this
Guaranty will not violate any agreement governing me or to which | am a party.
In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the
Borrower's financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further
represent and warrant that | have not relied on any representations or omissions from you or any information provided by you respecting
the Borrower, the Borrower's financial condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and
intended use of all Debt proceeds.
13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to
induce you to extend such credit. | represent and warrant to you that [ have a direct and substantial economic interest in the Borrower and
expect to derive substantial benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied
hereby. | agree to rely exclusively on the right to revoke this Guaranty prospectively as to future transactions in the manner as previously
described in this Guaranty if at any time, in my opinion, the benefits then being received by me in connection with this Guaranty are not
sufficient to warrant the continuance of this Guaranty. You may rely conclusively on a continuing warranty that | continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt of any such benefits, and this Guaranty will be effective and
enforceable by you without regard to the receipt, nature or value of any such benefits.
14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the
laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a
dispute, the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United
States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.
15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment
or modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan
Documents are the complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the
unenforceable provision will be severed and the remaining provisions will still be enforceable.
16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and
this Guaranty will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to
enforce this Guaranty as to any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and
your successors and assigns and any other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.
17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for
convenience only and are not to be used to interpret or define the terms of this Guaranty.
18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it
or mailing it by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated
in writing. Notice to one Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name,
address or other application information. | will provide you any correct and complete financial statements or other information you request.
| agree to sign, deliver, and file any additional documents or certifications that you may consider necessary to perfect, continue, and preserve
my obligations under this Guaranty and te confirm your lien status on any Property. Time is of the essence.
19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders
and credit reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will
not be liable for any claim arising from the use of information provided to you by others or for providing such information to others.
20. WAIVER OF JURY TRIAL, All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any
and all right to a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or
related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's legal
counsel or that each party had the opportunity to do so.
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 216 of 217 PagelD #: 1038

21. SIGNATURES. By signing under seal, 1 agree to the terms contained in this Guaranty. { also acknowledge receipt of a copy of this
Guaranty.

GUARANTOR:

/q wn p _—
J { A —_ zeae
_ _iemecl jp Vrced (sea

JAMES CMHUSTICE, i /

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT}:
(Individual)

STATE OF 4 Val \ Q , COUNTY/CITY OF Ws Ovid ke ss.

This instrument was acknowledged before me this Kt of _\, Vi i Y , 2020 by JAMES C. JUSTICE, II. He [check one] Oo
is personally known to me or [_] has produced

as identification.

 

 

 

My commission expires: §-3/. aoal JS ie
Notary Registration Number: 77 SLA 424 (Notary Public)
LESLIE ANN WELLS
[Executions Continue on Following Page} NOTARY PUBLIC
GUARANTOR:

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31, 20_.

 

 

 

 

ACKNOWLEDGMENT {REQUIRED FOR CONFESSION OF JUDGMENT):

 

{individual}
. * ®%
STATE OF Vv aiwig = , COUNTY/CITY OF \ fava y f ss.
This instrument was acknowledged before me this is of 2020 by CATHY L. JUSTICE, She [check one] ws
personally known to me or [_] has produced

as identification.

 

    

My commission expires: =3l- CZ ‘ x Liew?

Notary Registration Number: “7.5/5 )’7.D 5 (Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registratian No. 7560729
My Commission Expires May 31, 2008

[Executions Continue on Following Page]

 

 

 
Case 5:21-cv-00320 Document 49-15 Filed 07/14/21 Page 217 of 217 PagelD #: 1039

GUARANTOR:

   

___(Seal)

  

ES C, JUSTICE, |}

LY L

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

(Individual) :
STATE OF V iv T a) | a , COUNTY/CITY OF lL Ob vck¢ $s.
This instrument was acknowledged before me this kid. of de | y , 2020 by JAMES C. JUSTICE, II. He [check one] ra

is personally known to me or [_] has produced as identification.

My commission expires: 5/ x LBo. al lee

Notary Registration Number: 0 [29 (Notary Public)

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560728
My Commission Expires May 31, 20_.9/

 

 

 
